Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g805322g1107112705644.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 7, 2019

among

SEMTECH CORPORATION,

as Borrower,

The Subsidiaries of Borrower party hereto,

as Guarantors,

The institutional lenders party hereto and named as “Lenders” herein,

as Lenders,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and L/C Issuer,

HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,

BBVA USA, WELLS FARGO BANK, N.A. AND BANK OF THE WEST,

as Joint Lead Arrangers and Joint Bookrunners

U.S. BANK, NATIONAL ASSOCIATION, BBVA USA, WELLS FARGO BANK, N.A.

AND BANK OF THE WEST,

as Co-Syndication Agents,

and

BANK OF CHINA, [LOS ANGELES BRANCH],

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

     2  

Section 1.01

   Certain Defined Terms      2  

Section 1.02

   Certain Rules of Construction      46  

ARTICLE II CREDIT EXTENSIONS

     52  

Section 2.01

   Transitional Matters; Revolving Credit Loans; Incremental Term Loans      52
 

Section 2.02

   Procedures for Borrowing      54  

Section 2.03

   Letters of Credit      56  

Section 2.04

   Swing Line Loans      65  

Section 2.05

   Payments and Prepayments      67  

Section 2.06

   Termination or Reduction of Aggregate Revolving Credit Commitments      69  

Section 2.07

   Final Repayment of Revolving Credit Loans, Swing Loans and Incremental Term
Loans      70  

Section 2.08

   Interest; Applicable Margins      70  

Section 2.09

   Fees      72  

Section 2.10

   Computations of Interest and Fees      72  

Section 2.11

   Evidence of Indebtedness      73  

Section 2.12

   Payments Generally; Right of Administrative Agent to Make Deductions
Automatically      73  

Section 2.13

   Sharing of Payments      75  

Section 2.14

   Increase in Aggregate Commitments      76  

Section 2.15

   Cash Collateral      78  

Section 2.16

   Designation of Restricted and Unrestricted Subsidiaries      79  

Section 2.17

   Security for the Obligations      80  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     81  

Section 3.01

   Taxes      81  

Section 3.02

   Illegality      84  

Section 3.03

   Inability to Determine Rates      85  

Section 3.04

   Increased Costs      86  

Section 3.05

   Compensation for Losses      87  

Section 3.06

   Mitigation Obligations      88  

Section 3.07

   Defaulting Lenders      88  

Section 3.08

   Replacement of Lenders      91  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.09

  Survival      92  

ARTICLE IV CONDITIONS PRECEDENT

     92  

Section 4.01

  Conditions to the Effectiveness of this Agreement      92  

Section 4.02

  Conditions to All Credit Extensions      95  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     96  

Section 5.01

  Corporate Existence and Power      96  

Section 5.02

  Corporate Authorization; No Contravention      97  

Section 5.03

  Governmental Authorization; Compliance with Laws      97  

Section 5.04

  Binding Effect      97  

Section 5.05

  Litigation      98  

Section 5.06

  ERISA Compliance      98  

Section 5.07

  Use of Proceeds      99  

Section 5.08

  Title to Properties      99  

Section 5.09

  Taxes      99  

Section 5.10

  Financial Condition; No Material Adverse Effect; No Event of Default      99  

Section 5.11

  Margin Regulations      100  

Section 5.12

  Intellectual Property      100  

Section 5.13

  Capitalization and Subsidiaries      101  

Section 5.14

  Liens on Collateral      101  

Section 5.15

  Environmental Matters      101  

Section 5.16

  Solvency      102  

Section 5.17

  Sanctions and Anti—Corruption Laws      102  

Section 5.18

  Investment Company Status      102  

Section 5.19

  Insurance      102  

Section 5.20

  Full Disclosure      102  

Section 5.21

  Covered Entities      103  

Section 5.22

  Beneficial Ownership Certification      103  

ARTICLE VI AFFIRMATIVE COVENANTS

     103  

Section 6.01

  Financial Statements      103  

Section 6.02

  Other Information      105  

Section 6.03

  Notices      107  

Section 6.04

  Preservation of Existence and Entitlements      107  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.05

  Maintenance of Properties      108  

Section 6.06

  Maintenance of Insurance      108  

Section 6.07

  Compliance with Laws      108  

Section 6.08

  Books and Records      109  

Section 6.09

  Inspection Rights      109  

Section 6.10

  Compliance with Environmental Laws      109  

Section 6.11

  Covenant to Guarantee Obligations and Give Security      109  

Section 6.12

  Payment of Taxes      112  

Section 6.13

  Environmental Matters      112  

Section 6.14

  Post-Closing Matters      112  

Section 6.15

  Further Assurances      112  

ARTICLE VII NEGATIVE COVENANTS

     112  

Section 7.01

  Liens      113  

Section 7.02

  Investments      115  

Section 7.03

  Indebtedness      118  

Section 7.04

  Fundamental Changes      120  

Section 7.05

  [Reserved]      121  

Section 7.06

  Restricted Payments      121  

Section 7.07

  [Reserved]      122  

Section 7.08

  Transactions with Affiliates      122  

Section 7.09

  Burdensome Agreements      123  

Section 7.10

  Use of Proceeds      124  

Section 7.11

  Maintenance of Business      124  

Section 7.12

  [Reserved]      124  

Section 7.13

  Accounting Changes      125  

Section 7.14

  Limitation on Issuance of Equity Interests      125  

Section 7.15

  Financial Covenants      125  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     126  

Section 8.01

  Events of Default      126  

Section 8.02

  Waivers of Events of Defaults      128  

Section 8.03

  Remedies Upon Event of Default      128  

Section 8.04

  Standards for Exercising Rights and Remedies      129  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.05

  Application of Funds      130  

ARTICLE IX ADMINISTRATIVE AGENT

     132  

Section 9.01

  Appointment and Authorization of Administrative Agent      132  

Section 9.02

  Rights as a Lender      132  

Section 9.03

  Exculpatory Provisions      133  

Section 9.04

  Reliance by Administrative Agent      134  

Section 9.05

  Delegation of Duties      134  

Section 9.06

  Resignation of Administrative Agent      135  

Section 9.07

  Non-Reliance on Administrative Agent and Other Lenders      136  

Section 9.08

  No Other Duties, Etc.      136  

Section 9.09

  Administrative Agent May File Proofs of Claim      137  

Section 9.10

  Collateral Matters      138  

Section 9.11

  Certain ERISA Matters      139  

Section 9.12

  Agency for Perfection      140  

Section 9.13

  Legal Representation of Administrative Agent      140  

ARTICLE X GENERAL PROVISIONS

     140  

Section 10.01

  Amendments, Etc.      140  

Section 10.02

  Notices; Effectiveness; Electronic Communications      143  

Section 10.03

  No Waiver; Cumulative Remedies; Enforcement      145  

Section 10.04

  Expenses; Indemnity; Damage Waiver      146  

Section 10.05

  Marshalling; Payments Set Aside      148  

Section 10.06

  Successors and Assigns      148  

Section 10.07

  Treatment of Certain Information; Confidentiality      154  

Section 10.08

  Right of Setoff      155  

Section 10.09

  Interest Rate Limitation      155  

Section 10.10

  Counterparts; Integration; Effectiveness      156  

Section 10.11

  Collateral Matters      156  

Section 10.12

  Severability      156  

Section 10.13

  Lender-Creditor Relationship      157  

Section 10.14

  USA Patriot Act Notice      157  

Section 10.15

  Guaranty      157  

Section 10.16

  Governing Law; Jurisdiction; Etc.      163  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.17

  Waiver of Right to Jury Trial      164  

Section 10.18

  Survival      165  

Section 10.19

  Judgment Currency      166  

Section 10.20

  Cashless Settlement      166  

Section 10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      166
 

Section 10.22

  Acknowledgement Regarding Any Supported QFCs      167  

Section 10.23

  Effect of Amendment and Restatement of the First Restated Credit Agreement   
  168  

SCHEDULES

 

1.01-A

  

Existing Senior Credit Facilities

1.01-B

  

Initial Unrestricted Subsidiaries

2.01

  

Lenders; Commitments; Percentage Shares

5.05

  

Litigation

5.06

  

Pension Plans

5.12

  

Intellectual Property

5.13, Part (a)

  

Equity Interests

5.13, Part (b)

  

Investments

5.15

  

Environmental Matters

6.14

  

Post-Closing Matters

7.01

  

Existing Liens

7.02

  

Existing Investments

7.03

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

  

A

  

Form of Assignment and Assumption

B

  

Form of Compliance Certificate

C

  

Form of Joinder Agreement

D

  

Form of Loan Notice

E-1

  

Form of Revolving Credit Note

E-2

  

Form of Incremental Term Loan Note

E-3

  

Form of Swing Line Loan Note

F

  

Form of Swing Line Loan Notice

G-1

  

Form of U.S. Tax Compliance Certificate

G-2

  

Form of U.S. Tax Compliance Certificate

G-3

  

Form of U.S. Tax Compliance Certificate

G-4

  

Form of U.S. Tax Compliance Certificate

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of November 7, 2019, is entered among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors (unless otherwise
indicated, this and each other capitalized term used in this Preamble and the
following recitals having the meaning given to it in Section 1.01) party hereto,
Lenders party hereto from time to time, and HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association (“HSBC”), in its separate capacities as
Administrative Agent, for the benefit of the Secured Parties, and as Swing Line
Lender and L/C Issuer. This Agreement amends, restates, supersedes and replaces
in its entirety the First Restated Credit Agreement and is not intended to, and
will not, act as a novation of all or any portion of the Obligations (as defined
in the First Restated Credit Agreement) or any other indebtedness, liabilities
or other obligations, including the Guaranteed Obligations (as defined in the
First Restated Credit Agreement) of each Guarantor (as defined in the First
Restated Credit Agreement), evidenced thereby or otherwise arising or existing
thereunder or under any of the other First Restated Loan Documents.

RECITALS

A. Borrower and each of the Guarantors party hereto have entered into the
Amended and Restated Credit Agreement dated as of November 15, 2016, as amended,
modified and supplemented from time to time up to the Second Restatement
Effective Date (as amended, modified and supplemented, the “First Restated
Credit Agreement”), with the lenders party thereto (the “Existing Lenders”),
HSBC in its separate capacities as administrative agent and as letter of credit
issuer (the “”Existing L/C Issuer”) and swing line lender (the “Existing Swing
Line Lender”), pursuant to which the Existing Lenders, together with Existing
L/C Issuer and Existing Swing Line Lender, have extended and made available to
Borrower a revolving credit facility in the aggregate principal amount of up to
$250,000,000 outstanding at any one time, including a $40,000,000 sublimit for
Credits (as defined in the First Restated Credit Agreement) and a $25,000,000
sublimit for swing line advances, and a term loan facility in the original
principal amount of $150,000,000 (the “Existing Senior Credit Facilities”).

B. Borrower desires to renew and extend the maturity of, and to restructure, the
Existing Senior Credit Facilities and to amend the First Restated Credit
Agreement in certain other respects, and, as so amended, to restate the First
Restated Credit Agreement in its entirety as well as to amend, amend and restate
or otherwise to reaffirm the other First Restated Loan Documents executed or
delivered pursuant to or otherwise existing in support of the First Restated
Credit Agreement and the Existing Senior Credit Facilities outstanding
thereunder.

C. It is the intent of Borrower, the Guarantors, the Lenders and HSBC in its
separate capacities as Administrative Agent and as L/C Issuer and Swing Line
Lender, that, except as hereinafter expressly provided, the First Restated
Obligations outstanding under the First Restated Credit Agreement and the other
First Restated Loan Documents will not be deemed to be repaid or terminated upon
the effectiveness of this Agreement, but will continue to remain outstanding as
Obligations under this Agreement and will be due and payable at the time and in
the manner provided by this Agreement.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

AGREEMENT

ARTICLE I

Certain Defined Terms; Certain Rules of Construction

Section 1.01 Certain Defined Terms.

As used in this Agreement, the following terms will mean the following:

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition by Borrower or by any Restricted
Subsidiary of (i) all or substantially all of the assets of another Person or
(ii) any business unit or division of another Person (other than a Person that
is a Subsidiary of Borrower), (b) the acquisition by Borrower or any Restricted
Subsidiary of the Equity Interests of another Person (other than a Person that
is a Subsidiary of Borrower) resulting in the acquiring Person having the
ability to Control the acquired Person, or otherwise causing any other Person to
become a Subsidiary of such Person or (c) a merger or consolidation, or any
other combination, of Borrower or any Restricted Subsidiary with another Person
(other than a Person that is a Subsidiary of Borrower) pursuant to which
Borrower or such Restricted Subsidiary is the surviving entity.

“Acquisition Consideration” means, in connection with any Acquisition by
Borrower or any Restricted Subsidiary of any Target, the consideration paid or
payable in Cash or other property, including the issuance of Equity Interests of
Borrower or any of its Subsidiaries (with the value of such other property
determined as of the closing date of such Acquisition) in connection with such
Acquisition or series of related Acquisitions (such consideration, including any
deferred portion thereof constituting Deferred Purchase Price Obligations).

“Additional Alternative Currency” has the meaning given such term in
Section 1.02(l).

“Additional Commitment Documentation” has the meaning given such term in
Section 2.14(c).

“Additional Commitments Effective Date” has the meaning given such term in
Section 2.14(b).

“Additional Revolving Credit Commitment” means the commitment of an Additional
Revolving Credit Lender to make Additional Revolving Credit Loans pursuant to
Section 2.14.

“Additional Revolving Credit Lender” means, at any time, any lender providing an
Additional Revolving Credit Commitment, other than any such Person that
thereafter ceases to be a party hereto pursuant to an Assignment and Assumption.

“Additional Revolving Credit Loans” means any loans made in respect of
Additional Revolving Credit Commitments.

“Administrative Agent” means, at any time, the administrative and collateral
agent for the Secured Parties under the Loan Documents as appointed pursuant to
Article IX (which, initially, will be HSBC).

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and each
Lending Party.

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

“Agent Parties” has the meaning given such term in Section 10.02(b)(iii).

“Aggregate Incremental Term Loan Commitments” means, at any time, the combined
Incremental Term Loan Commitments of all Incremental Term Loan Lenders.

“Aggregate Commitments” means, at any time, the sum of: (a) the Aggregate
Revolving Credit Commitments plus (b) if applicable, the Aggregate Incremental
Term Loan Commitments.

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Revolving Credit Lenders. As of the Second
Restatement Effective Date, the Aggregate Revolving Credit Commitments of all
Revolving Credit Lenders total $600,000,000.

“Agreement” has the meaning given such term in the Preamble to this Agreement.

“Alternative Currency” means Sterling, Euros, Canadian Dollars, Swiss Francs,
Yen and each Additional Alternative Currency (other than Dollars) that is
approved from time to time in accordance with Section 1.02(l).

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $40,000,000 less (i) the Dollar Equivalent of the aggregate of
all Eurodollar Rate Loans then outstanding denominated in an Alternative
Currency, (ii) the Dollar Equivalent of the aggregate of all Credit Obligations
then outstanding in respect of Credits denominated in an Alternative Currency
and (iii) the Alternative Currency Reserve as of such date, and (b) the amount
by which (i) the Aggregate Revolving Credit Commitments then in effect exceeds
(ii) the Total Revolving Credit Outstandings plus the Alternative Currency
Reserve as of such date.

“Alternative Currency Reserve” has the meaning given such term in
Section 2.01(b).

“Applicable Margin” means, at any time with respect to, and as included in the
computation of, (a) the rate of interest for Eurodollar Rate Loans and Base Rate
Loans, (b) Credit Fees and (c) Commitment Fees, as the context requires and as
otherwise provided in this Agreement, the applicable rate percentage per annum
set forth in the grid below, each such percentage being based, subject to
Section 2.08(d), upon the corresponding Consolidated Leverage Ratio maintained
by Borrower, measured as of the end of the most recent Fiscal Period for which
Borrower has furnished a Compliance Certificate to Administrative Agent and the
Lenders pursuant to Section 6.01(d).

 

-3-



--------------------------------------------------------------------------------

Pricing
Level (Tier)

  

Consolidated Leverage

Ratio

   Applicable
Margin for
Eurodollar Rate
Loans (and Credit
Fees)     Applicable Margin
for Base Rate Loans     Applicable
Margin for
Commitment
Fees   I    Less than 1.25:1.00      1.250 %      0.250 %      0.200 %  II   
Equal to or greater than 1.25:1.00 and less than 2.00:1.00      1.500 %     
0.500 %      0.250 %  III    Equal to or greater than 2.00:1.00 and less than
2.75:1.00      1.750 %      0.750 %      0.300 %  IV    Equal to or greater than
2.75:1.00 and less than 3.25:1.00      2.000 %      1.000 %      0.350 %  V   
Equal to or greater than 3.25:1.00      2.250 %      1.250 %      0.350 % 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period and at any time will be
subject to the provisions of Section 2.08(d).

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means and includes HSBC, U.S. Bank, National Association, BBVA USA,
Wells Fargo Bank, N.A. and Bank of the West in their capacities as joint lead
arrangers and joint bookrunners for the Transactions contemplated by the Loan
Documents.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

-4-



--------------------------------------------------------------------------------

“Availability Period” means the period from the Second Restatement Effective
Date to the date that is (a) for Revolving Credit Loans, the Revolving Credit
Maturity Date, and (b) for Swing Line Loans, one Business Day prior to the
Revolving Credit Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Undertaking” means any independent undertaking of L/C Issuer within the
meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.03. Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the Daily One Month LIBOR Rate for such day (determined on a
daily basis as set forth below) plus one percent (1.00%). As used in this
definition of “Base Rate”, the “Daily One Month LIBOR Rate” means, with respect
to any interest rate calculation for a Loan or other Obligation bearing interest
at the Base Rate, the rate per annum (rounded upwards, as necessary, to the
nearest 1/100th of one percent (0.01%)) determined by Administrative Agent to be
the rate appearing on the Reuters “LIBOR01” screen displaying interest rates for
Dollar deposits in the London interbank market for a one month interest period
(or, in the event that such rate does not appear on such screen or on any
successor or substitute screen provided by Reuters, or any successor to or
commercially available substitute for such service providing rate quotations
comparable to those provided on such Reuters screen, as determined by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the applicable day as the rate for Dollar
deposits in the London interbank market with a maturity of one month; provided
that if the Daily One Month LIBOR Rate, as determined above with respect to any
interest rate calculation, shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03, then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. Each determination by Administrative Agent
pursuant to this definition will be conclusive absent manifest error.

“Base Rate Loan” means a Loan that bears interest based upon the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for Dollar-denominated syndicated credit facilities at
such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

-6-



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or Required Lenders, as applicable, by notice to the Borrower, Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (b) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person (or, if applicable, the managing entity of
such Person), or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

“Borrower” has the meaning given such term in the Preamble.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Term Loan Borrowing, as the context may require.

“Business Day” means any day (i) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or such other city and state where Administrative
Agent’s Office is located, and (ii):

(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, that is a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, that is a TARGET Day;

 

-7-



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Canadian Dollars, any fundings, disbursements, settlements
and payments in Canadian Dollars in respect of any such Eurodollar Rate Loan, or
any other dealings in Canadian Dollars to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, on which banks are open
for foreign exchange business in both London and Toronto;

(d) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars, Euro or Canadian Dollars, on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars, Euro or Canadian Dollars in respect of a
Eurodollar Rate Loan denominated in a currency other than Dollars, Euro or
Canadian Dollars, or any other dealings in any currency other than Dollars, Euro
or Canadian Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan (other than any interest rate settings), on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, as determined for any Person for any period, all
expenditures by such Person which should be capitalized in accordance with GAAP
and shown on the Consolidated balance sheet of such Person.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that any lease
would have been accounted for as an operating lease under GAAP prior to the
adoption of FASB Accounting Standards Codification Topic 842, Leases (or any
similar substitute accounting pronouncement), may, in the sole discretion of the
Borrower, be accounted for as an operating lease and not as a Capitalized Lease.

“Cash” means money, currency or a credit balance in a deposit account.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent or the applicable
L/C Issuer, as the case may be, and the Lenders, as collateral for Credit
Obligations, Obligations or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), Cash or, if the L/C
Issuer (in the case of Credit Obligations) will agree in its sole discretion,
either (a) other credit support to be received and held or maintained under the
control and dominion of Administrative Agent within the United States or (b) a
“backstop” letter of credit, in each case pursuant to documentation in form and
substance satisfactory to (i) Administrative Agent and (ii) the L/C Issuer, as
the case may be. “Cash Collateral” will have a meaning correlative to the
foregoing and will include the proceeds of such cash collateral and other credit
support.

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (but only so
long as the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition; (b) domestic and Eurodollar certificates of deposit, time or demand
deposits or bankers’ acceptances maturing within one year after the date of
acquisition issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by any Lender or by any nationally or state chartered
commercial bank or any branch or agency of a foreign bank licensed to conduct
business in the United States having combined capital and surplus of not less
than $250,000,000 (at the time of

 

-8-



--------------------------------------------------------------------------------

acquisition thereof) whose short-term securities are rated (at the time of
acquisition thereof) at least A or the equivalent thereof by S&P or at least A2
or the equivalent thereof by Moody’s; (c) fully collateralized repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) of this definition entered into with any bank
meeting the qualifications specified in clause (d) of this definition (at the
time of acquisition thereof); (d) commercial paper issued by the parent
corporation of any Lender or any commercial bank (provided that such parent
corporation or bank is a U.S. Person) having capital and surplus in excess of
$250,000,000 (at the time of acquisition thereof) and commercial paper issued by
any Person incorporated in the United States, which commercial paper is rated
(at the time of acquisition thereof) at least A-1 or the equivalent thereof by
S&P or at least P-1 or the equivalent thereof by Moody’s, and in each case
maturing not more than one year after the date of acquisition by such Person;
(e) investments, classified in accordance with GAAP as current assets of
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a) through (d) of this
definition; and (f) in the case of Foreign Subsidiaries, other investments
utilized by such Foreign Subsidiaries in accordance with customary cash
management practices in the jurisdictions in which such Foreign Subsidiaries are
organized or are conducting business.

“Cash Management Bank” has the meaning given such term in the definition of
“Secured Cash Management Obligations” set forth in this Section 1.01.

“Cash Management Obligations” means all liabilities and other obligations of
Borrower or any of its Subsidiaries in respect of any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management services or any automated clearing house transfers of funds,
netting services, employee credit or purchase card programs and similar
arrangements.

“CDOR Rate” means for any Interest Period with respect to a Eurodollar Rate Loan
requested by Borrower pursuant to Section 2.02 to be funded in Canadian Dollars,
the rate per annum (rounded upwards, as necessary, to the nearest 1/100th of one
percent (0.01%)) determined by Administrative Agent to be the Canadian dollar
offered rate which, in turn, means, as determined as of any day, the rate equal
to the sum of: (a) the rate determined by Administrative Agent with reference to
the arithmetic average of the discount rate quotations of all institutions
listed in respect of the relevant interest period for CAD Dollar-denominated
bankers’ acceptances displayed and identified as such on the “Reuters Screen
CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time, as of 10:00 a.m.,
Toronto time on such day, and if such day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by Administrative Agent after
10:00 a.m., Toronto time, to reflect any error in the posted rate of interest or
in the posted average annual rate of interest), and (b) 0.10% per annum;
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day will be calculated to be the rate determined by Administrative
Agent to be the annual discount rate (rounded upwards, as necessary, to the
nearest 1/100th of one percent (0.01%)) as of 10:00 A.M. on such day, and if
such day is not a Business Day, then on the immediately preceding Business Day,
at which a Canadian chartered bank listed on Schedule I of the Bank Act (Canada)
as selected by Administrative Agent is then offering to purchase Canadian Dollar
bankers’ acceptances accepted by it having a tenor equal (or as close as
possible) to such specified Interest Period; and provided that if the CDOR Rate,
as determined above with respect to any interest rate calculation, shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Each determination by Administrative Agent pursuant to this definition will be
conclusive absent manifest error.

 

-9-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means any of the following occurs:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
30% or more on a fully diluted basis of the economic or voting interests in
Borrower’s capital stock;

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in the preceding clause (i) constituting at
the time of such ·election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in the preceding clauses (i) and (ii)
(inclusive of, in the case of clause (ii), any such members of the Board of
Directors who themselves were also previously approved in accordance with the
preceding clause (ii)) constituting at the time of such election or nomination
at least a majority of that Board of Directors; or

(c) except as expressly permitted by Section 7.04, Borrower fails to own and
control, directly or indirectly, 100% of the Equity Interests of (i) each other
Loan Party that is wholly owned, directly or indirectly, by Borrower as of the
Second Restatement Effective Date, and (ii) Semtech (International); or

(d) the occurrence of any “Change in Control” as defined in (or any covenant or
other obligation having the equivalent effect under) any loan agreement,
indenture or other agreement or instrument evidencing any Specified Permitted
Indebtedness or in the documentation governing any Qualified Preferred Stock, to
the extent such Change of Control requires an offer to purchase or redeem
Specified Permitted Indebtedness or Qualified Preferred Stock or permits the
holders thereof to require the payment thereof prior to the stated maturity
thereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property and rights in property and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in favor of Administrative Agent to secure all or any portion
of the Obligations, whether under this Agreement or under any other Collateral
Document.

 

-10-



--------------------------------------------------------------------------------

“Collateral Documents” means, individually and collectively, the Security
Agreement, the Grants of IP Security Interests, the Swiss Pledge Agreement and
the Financing Statements and such other agreements (including deposit and
securities account control agreements), assignments, documents and instruments
as are from time to time executed and delivered by any Loan Party granting,
assigning or transferring or otherwise evidencing or relating to any Lien
granted, assigned or transferred to Administrative Agent, for the benefit of the
Secured Parties, pursuant to or in connection with the transactions contemplated
by this Agreement.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment,
Additional Revolving Credit Commitment or Incremental Term Loan Commitment, as
applicable, and as to Swing Line Lender, Swing Line Lender’s Swing Line
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act of 1936 (7 U.S.C. §§ 1
et seq.).

“Communications” means any Specified Materials distributed to Administrative
Agent or any Lending Party by means of electronic communications pursuant to
Section 10.02(b), including through an Electronic Platform.

“Competitor” means any Person that is a bona fide direct competitor of Borrower
or any of its Restricted Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as
Borrower or any of its Restricted Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries (except to the extent otherwise
expressly provided herein) in accordance with GAAP.

“Consolidated EBITDA” means, as calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income for such period (without duplication), all
(i) Consolidated Interest Expense, (ii) amounts treated as expenses for such
period for depreciation and amortization, (iii) provision for Federal, state,
local and foreign taxes on or measured by income and foreign withholding taxes
of Borrower and its Restricted Subsidiaries for such period, (iv) Transaction
Costs to the extent paid in Cash and not capitalized, (v) fees and expenses
incurred and associated with the Existing Senior Credit Facilities,
(vi) reasonable and customary costs and expenses incurred in such period in
connection with an actual or contemplated Permitted Acquisition or an Investment
permitted by Section 7.02(q) or Section 7.02(p), whether or not such Permitted
Acquisition or Investment is consummated, (vii) reasonable and customary costs
and expenses incurred in such period in connection with the actual or
contemplated issuance, prepayment or amendment or refinancing of Indebtedness
expressly permitted under the Loan Documents or the issuance of any Equity
Interests not prohibited under the Loan Documents, whether or not such
transaction is consummated, (viii) extraordinary losses for such period,
(ix) unusual or non-recurring losses, charges or expenses, (x) losses from the
sales of assets other than inventory sold in the ordinary course of business,
(xi) other non-Cash charges of Borrower and its Restricted Subsidiaries for such
period other than Non-Cash charges Borrower elects to exclude from this clause
(xi), (xii) restructuring costs, expenses, charges or reserves and severance,
retention and relocation expenses, business optimization costs and integration
costs (including any bonus, retention or success payments) incurred during such
period, and (xiii) costs and expenses (including settlements or judgments) of
any actual or threatened litigation, arbitration or other adversarial dispute
(for purposes of this subclause (xiii), inclusive of all related matters or
claims with respect to the same or

 

-11-



--------------------------------------------------------------------------------

affiliated parties, an “Adversary Matter”), which does not arise from ordinary
course employee relations (provided that amounts added pursuant to this clause
for any particular Adversary Matter shall not exceed $10,000,000); and minus
(b) the following to the extent included in calculating such Consolidated Net
Income for such period (without duplication), all (i) extraordinary gains for
such period, (ii) non-recurring gains for such period, (iii) any gains from
sales of assets other than inventory sold in the ordinary course of business,
(iv) non-Cash income or non-Cash gains for such period (excluding ordinary
course accruals) and (v) Cash payments made (or incurred) on account of any
non-cash charges added back to Consolidated EBITDA pursuant to preceding
subclause (a)(xi) in a previous period; and plus (c) the annualized amount of
net cost savings, operating expense reductions and synergies reasonably
projected by the Borrower in good faith to be realized as a result of specified
actions (x) taken since the beginning of such period in respect of which
Consolidated EBITDA is being determined or (y) initiated prior to or during such
period or (z) reasonably anticipated to be taken in connection with or following
an Acquisition or other Investment that is permitted under the Loan Documents
(in each case, which cost savings, operating expense reductions and synergies
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than five fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such period, net of the amount of actual benefits
realized during such period from such actions); provided that (1) such cost
savings, operating expense reductions and synergies are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and (2) no cost savings, operating expense reductions and synergies
shall be added pursuant to this clause (c) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA for such period;
provided further, that the aggregate amount added back to Consolidated EBITDA
pursuant to this clause (c) shall not exceed in the aggregate 15% of
Consolidated EBITDA (provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (c) with respect to such cost
savings, operating expense reductions and synergies related to internal
restructurings and not in connection with an Acquisition or other Investment
shall not exceed in the aggregate 10% of Consolidated EBITDA) for any such
period (determined after giving effect to this clause (c); and provided further,
that projected (and not yet realized) amounts may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (c) to the extent
occurring more than five full fiscal quarters after the specified action taken
or initiated in order to realize such projected cost savings, operating expense
reductions and synergies (or to the extent relating to a Permitted Acquisition
or other Investment and added pursuant to clause (z) above, to the extent
occurring more than five full fiscal quarters after the relevant Acquisition or
other Investment).

“Consolidated Funded Debt” means, as of any date of determination, calculated
for Borrower and its Restricted Subsidiaries on a Consolidated basis, the sum of
(without duplication) all Indebtedness of a type described in clauses
(a) through (h) inclusive (and, without duplication, all Guaranties of such
Indebtedness) of the definition of “Indebtedness” set forth in this
Section 1.01. Notwithstanding anything to the contrary herein, Consolidated
Funded Debt shall not include any Indebtedness (“Subject Debt”) outstanding on
any determination date which is to be refinanced pursuant to a refinancing
permitted under this Agreement with the proceeds (the “Refinancing Proceeds”) of
previously incurred refinancing Indebtedness that is included in Consolidated
Funded Debt on such date; provided that a notice of redemption of, or an offer
to purchase, such Subject Debt has been given or made (and, in the case of an
offer to purchase, not withdrawn) on or prior to such date (any such Subject
Debt, “Defeased Debt”) and the applicable Refinancing Proceeds have been
irrevocably deposited in a trust or escrow account pursuant to the documentation
relating to such redemption of, or offer to purchase the applicable Subject Debt
(and such Refinancing Proceeds shall not be included as Consolidated Net Cash
for purposes of this Agreement).

 

-12-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, as calculated for Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, the sum of
(without duplication) (a) all interest payable in Cash, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including all commissions, discounts, fees and other charges under Swap
Contracts, letters of credit and similar instruments and all capitalized
interest) or in connection with the deferred purchase price of assets during
such period, in each case to the extent treated as interest expense in
accordance with GAAP, plus (b) the portion of rent expense with respect to such
period under Capitalized Leases that is treated as interest in accordance with
GAAP that is payable in Cash, plus (c) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Synthetic Lease Obligations to the extent the same does not arise from a
financing arrangement constituting an operating lease.

“Consolidated Interest Coverage Ratio” means, as determined as of the last day
of any Test Period, calculated for Borrower and its Restricted Subsidiaries on a
Consolidated basis for the period consisting of the Test Period ending on such
date, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period, excluding premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
all commissions, discounts, fees and other charges under Swap Contracts, letters
of credit and similar instruments and all capitalized interest) or in connection
with the deferred purchase price of assets during such period and excluding
interest payable during or with respect to such period with respect to Defeased
Debt.

“Consolidated Leverage Ratio” means, as determined as of the last day of any
Test Period, calculated for Borrower and its Restricted Subsidiaries on a
Consolidated basis, the ratio of (a) (i) Consolidated Funded Debt as of such
date of determination less (ii) Consolidated Net Cash (not to exceed a maximum
amount of $75,000,000) as of such date of determination to (b) Consolidated
EBITDA for the period consisting of the Test Period ending on such date.

“Consolidated Net Cash” means, as determined as of the last day of any Test
Period, calculated for Borrower and its Restricted Subsidiaries on a
Consolidated basis, all cash or Cash Equivalents of the Loan Parties that is not
Restricted and that is (a) deposited and held in a deposit account or credited
to a securities account as to which the jurisdiction of the applicable
depository bank or securities intermediary, as the case may be, for purposes of
Articles 8 and 9 of the UCC is the United States of America, including any State
thereof or the District of Columbia, and (b) subject to a security interest
perfected by control pursuant to (and within the meaning of) (i) Sections
9314(a) and 9104(a) of the UCC, in the case of a deposit account, or
(ii) Sections 9314(a) and 8106(d) of the UCC, in the case of a securities
account, in favor of Administrative Agent.

“Consolidated Net Income” means, as calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis for any period, the sum of net income (or
loss) for such period, but excluding (a) any income (or loss) of any Person if
such Person is not a Subsidiary, except that Borrower’s direct or indirect
equity in the net income of any such Person for such period will be included in
such Consolidated Net Income up to the aggregate amount of Cash actually
distributed by such Person during such period to Borrower or any Restricted
Subsidiary as a Dividend, and (b) any impact on net income of (i) purchase price
adjustments, including the impact of adjustments for Deferred Purchase Price
Obligations, (ii) compensation expenses which are not a Cash item during such
period arising from the issuance of Equity Interests, options to purchase Equity
Interests and any appreciation rights to officers, directors, employees or
consultants of Borrower or any of its Restricted Subsidiaries, (iii) purchase
accounting adjustments for such period and (iv) non-Cash tax charges. Income (or
loss) of any Person that is not a Subsidiary but is otherwise consolidated with
the Borrower and its Restricted Subsidiaries as required by GAAP will not be

 

-13-



--------------------------------------------------------------------------------

included in the calculation of Consolidated Net Income except to the extent of
the aggregate amount of Cash actually distributed by such Person during such
period to the Borrower or any Restricted Subsidiary as a Dividend.

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit” means any Letter of Credit or Bank Undertaking.

“Credit Advance” means a Revolving Credit Lender’s funding of its participation
in a Credit Borrowing in accordance with its Revolving Credit Percentage Share.

“Credit Application” means an application and agreement (including any related
reimbursement agreement) for the issuance or amendment of a Letter of Credit or
a Bank Undertaking in the form from time to time in use by L/C Issuer.

“Credit Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“Credit Expiration Date” means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Credit Extension” means a Borrowing or an L/C Credit Extension.

“Credit Fee” has the meaning given such term in Section 2.03(i).

“Credit Obligations” means, as determined at any time, the sum of (a) the
aggregate amount available to be drawn under all outstanding Credits and (b) the
aggregate of all Unreimbursed Amounts, including all Credit Borrowings. For
purposes of computing the amount available to be drawn under any Credit, the
amount of such Credit will be determined in accordance with Section 1.02(i).

“Credit Sublimit” means an amount equal to $40,000,000. The Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

-14-



--------------------------------------------------------------------------------

“Debtor Relief Plan” means any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” means any event or condition that, with the giving of notice, the
passage of time, or both, would (unless cured or waived in accordance with this
Agreement) constitute an Event of Default.

“Default Rate” means, as determined at any time, (a) when used with respect to
Obligations other than Credit Fees, a per annum interest rate equal to the sum
of (i) the Base Rate plus (ii) the Applicable Margin, if any, then applicable to
Base Rate Loans plus (iii) 2.0% per annum; provided that, with respect to a
Eurodollar Rate Loan, the Default Rate will be a per annum interest rate equal
to the sum of (A) the interest rate (including any Applicable Margin) otherwise
then applicable to such Eurodollar Rate Loan plus (B) 2.0% per annum; and
(b) when used with respect to Credit Fees, a per annum interest rate equal to
the sum of (1) the Applicable Margin then applicable to Eurodollar Rate Loans
plus (2) 2.0% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Credits,
within two Business Days of the date any such funding obligation was required to
be funded hereunder unless such Lender notifies Administrative Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent or any Lending Party any other amount required to be paid
by it hereunder (including in respect of its participation in Credits) within
two Business Days of the date when due, (b) has notified Borrower,
Administrative Agent or any Lending Party in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Administrative Agent
or Borrower, to confirm in writing to Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender will not be deemed a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to

 

-15-



--------------------------------------------------------------------------------

Section 3.07(b)) upon delivery of written notice of such determination to
Borrower and each Lending Party from Administrative Agent.

“Deferred Purchase Price Obligations” means unsecured obligations of Borrower or
any of its Restricted Subsidiaries arising in connection with any Acquisition,
including any Permitted Acquisition, permitted pursuant to Section 7.02 or any
Investment otherwise made pursuant to Section 7.02(p) or (q) to the seller or
other Person with respect to any Target and the payment of which is dependent on
the future earnings or performance of such Target or another Person and
contained in the agreement relating to such Acquisition or other Investment or
in an employment agreement delivered in connection therewith (but in any event
excluding compensation for employment and indemnification obligations).

“Departing Lender” has the meaning given such term in Section 2.01(a)(ii).

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person, including any sale,
assignment, transfer, conveyance or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
The term “Dispose” has a meaning correlative thereto; provided that the
issuance, sale, assignment, transfer or other disposition by any Person of
Equity Interests in itself (or rights with respect thereto) will not be deemed a
Disposition by such Person.

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in Cash pursuant
to a sinking fund obligation or other similar obligation (other than as a result
of a “change of control” so long as all Obligations are required to be paid in
full prior to any deposit or other payment in respect of such sinking fund
obligation or other similar obligation), (b) is redeemable in Cash at the option
of the holder thereof (excluding any redemption of fractional shares), or
(c) requires or mandates the purchase, redemption, retirement, defeasance or
other similar payment (other than Dividends) for Cash (other than as a result of
a (i) “change of control” so long as all Obligations are required to be paid in
full prior to any payment in respect of such Equity Interest or (ii) fractional
shares), in each case on or prior to the last to occur of the Revolving Credit
Maturity Date and the Incremental Term Loan Maturity Date, as applicable.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to
Administrative Agent on or prior to the Second Restatement Effective Date and
(b) any other Person that is a Competitor of the Borrower or any of its
Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to Administrative Agent and the
Lenders (including by posting such notice to the Electronic Platform designated
by Administrative Agent for such purpose) not less than ten Business Days prior
to such date; provided that “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to Administrative Agent from time to time.

“Dividend” means, as to any Person, any dividend, distribution or return on
equity capital declared by such Person and paid or made to the stockholders,
members or partners of such Person, in their capacity as such, whether in Cash
or other property (other than Equity Interests of such Person that are not
Disqualified Equity Interests).

“DQ List” has the meaning given such term in Section 10.06(g)(iv).

 

-16-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, provided that any Subsidiary of a Foreign Subsidiary of the Borrower
that would otherwise constitute a Domestic Subsidiary will not constitute a
Domestic Subsidiary for purposes of the Loan Documents.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by Administrative Agent or (ii) a notification by
Required Lenders to Administrative Agent (with a copy to the Borrower) that
Required Lenders have determined that Dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.03(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(b) (i) the election by Administrative Agent or (ii) the election by Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to the
Borrower and the Lenders or by Required Lenders of written notice of such
election to Administrative Agent.

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicateTM, SyndTrak Online TM, Intralinks on
Demand WorkspacesTM or DebtdomainTM that may or may not be provided or
administered by Administrative Agent or an Affiliate thereof.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that no
Disqualified Institution shall be an Eligible Assignee.

 

-17-



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to public health or the Environment.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, standards, ordinances,
rules, judgments, interpretations, orders, decrees, permits, agreements or
governmental restrictions relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to hazardous
materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, directly or
indirectly relating to (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, certification, registration, approval,
identification number, license or other authorization required under any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the

 

-18-



--------------------------------------------------------------------------------

Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such Person was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) any Foreign Benefit
Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Reserve Requirement” means the stated maximum rate (rounded
upwards, as necessary, to the nearest 1/100th of one percent (0.01%)), as in
effect on any date of determination of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D) of the FRB as in effect on such day, whether
or not applicable to any Lending Party.

“Eurocurrency Rate” means for any Interest Period with respect to a Credit
Extension:

(a) denominated in a LIBOR Quoted Currency (other than Sterling or Canadian
Dollars), the rate per annum (rounded upwards, as necessary, to the nearest
1/100th of one percent (0.01%)) equal to the London Interbank Offered Rate
(“LIBOR”), as administered by ICE Benchmark Administration Limited, with respect
to such LIBOR Quoted Currency or a comparable or successor rate approved by
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

(b) denominated in Sterling, the rate per annum equal to LIBOR with respect to
Sterling or a comparable or successor rate approved by Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to on the first day of such Interest Period (or
such other day as is generally treated as the rate fixing day by market practice
in such London interbank market, as determined by the Administrative Agent) (or
if such day is not a Business Day, then on the immediately preceding Business
Day) with a term equivalent to such Interest Period;

 

-19-



--------------------------------------------------------------------------------

(c) denominated in Canadian dollars, the rate per annum equal to the CDOR Rate;
or

(d) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by Administrative Agent and the relevant
Lenders pursuant to Section 1.02(l);

provided that, (i) to the extent a comparable or successor rate is approved by
Administrative Agent in connection with any rate set forth in this definition of
“Eurocurrency Rate”, the approved rate shall be applied in a manner consistent
with market practice; provided further that, to the extent such market practice
is not administratively feasible for Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by
Administrative Agent, and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. In the
event the FRB imposes a Eurocurrency Reserve Requirement on member banks of the
Federal Reserve System, the Eurodollar Rate will be calculated as the rate
determined in accordance with the preceding sentence, divided by 1 minus the
Eurocurrency Reserve Requirement then in effect. Each determination by
Administrative Agent pursuant to this definition will be conclusive absent
manifest error.

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurocurrency Rate. Eurodollar Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency must be
Eurodollar Rate Loans.

“Event of Default” has the meaning given such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” has the meaning given such term in Section 6.11(a).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
U.S. Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all Guaranties of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
and California withholding Taxes imposed on amounts payable to or for the
account of such

 

-20-



--------------------------------------------------------------------------------

Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.08) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed under FATCA.

“Exempt Subsidiary” means each direct or indirect non-wholly owned Domestic
Subsidiary of Borrower now existing or hereafter acquired or formed, and each
successor thereto, in each case that is not a Non-Exempt Subsidiary (including
which has not been designated an Non-Exempt Subsidiary pursuant to the
definition thereof set forth in this Section 1.01).

“Existing Lenders” has the meaning given such term in Recital A to this
Agreement.

“Existing Senior Credit Facilities” has the meaning given such term in Recital A
to this Agreement, and refers to the credit facilities identified on
Schedule 1.01-A.

“Facility” means the Revolving Credit Facility or any Incremental Term Loan
Facility, as the context requires.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then the Federal Funds Rate for such
day will be such rate on such transactions on the next preceding Business Day as
so published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day will be the average rate (rounded upward, if necessary, to a whole
multiple of one one-hundredth of one percent (0.01%)) charged to HSBC on such
day on such transactions as determined by Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the letter agreement dated September 30, 2019, between
Borrower and HSBC, as Administrative Agent and as an Arranger, regarding certain
fees to be paid by Borrower in connection with the transactions contemplated by
the Loan Documents.

“Financing Statements” means the Form UCC financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or other comparable
Law) separately naming each

 

-21-



--------------------------------------------------------------------------------

Loan Party as debtor and Administrative Agent as secured party, authorized and
delivered pursuant to the Collateral Documents, including a description of the
personal property Collateral granted by such Loan Party to Administrative Agent,
for the benefit of the Secured Parties, as security for the Obligations, which
Financing Statements will be caused to be filed with the UCC (or comparable)
filing office of the applicable Governmental Authorities.

“First Restated Credit Agreement” has the meaning given such term in the Recital
A to this Agreement means that Amended and Restated Credit Agreement.

“First Restated Loan Documents” has the meaning given the term “Loan Documents”
in the First Restated Credit Agreement.

“First Restated Obligations” has the meaning given the term “Obligations” in the
First Restated Credit Agreement.

“Fiscal Period” means, for any Fiscal Year, the fiscal quarters of Borrower
ending on or about the last Sunday in April, July and October of such Fiscal
Year (it being understood that the first and second fiscal months of each such
fiscal quarter are 4 weeks long and that the third fiscal month of each such
fiscal quarter is 5 weeks long) and on the last Sunday in January of such Fiscal
Year.

“Fiscal Year” means each fiscal year of Borrower ending on the last Sunday in
January of each calendar year.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority or other Person authorized to grant a
waiver, (b) the failure to make the required contributions or payments, under
any applicable law, on or before the due date for such contributions or
payments, (c) the receipt of a notice by a Governmental Authority relating to
the intention to terminate any such Foreign Pension Plan or to appoint a trustee
or similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (d) the incurrence of any liability
in excess of the Threshold Amount (or the Dollar Equivalent thereof in another
currency applicable to an affected Foreign Pension Plan) by Borrower or any of
its Subsidiaries under applicable Law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Borrower or any of its
Subsidiaries, or the imposition on Borrower or any of its Subsidiaries of any
fine, excise tax or penalty resulting from any noncompliance with any applicable
law, in each case in excess of the Threshold Amount (or the Dollar Equivalent
thereof in another currency).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any defined benefit pension plan that is maintained
or is contributed to outside the jurisdiction of the United States by Borrower
or any of its Subsidiaries and which under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority.

“Foreign Pledge Agreement” has the meaning given such term in Section 6.11(c).

 

-22-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holdco” means any direct or indirect Domestic Subsidiary of
Borrower that does not engage in any material direct operations and
substantially all of the assets of which (either directly or indirectly)
consists of (a) Equity Interests in one or more Foreign Subsidiaries or
(b) Indebtedness owed to by one or more Foreign Subsidiaries. As of the Second
Restatement Effective Date, Borrower has no Foreign Subsidiary Holdcos.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Credit Percentage
Share of the outstanding Credit Obligations other than Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to Swing Line Lender, such Defaulting Lender’s Revolving Credit
Percentage Share of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Grants of IP Security Interests” means, collectively, the separate (a) grants
of security interest (patents), (b) grants of security interest (trademarks),
and (c) grants of security interest (copyrights), and all supplements thereto
and amendments and restatements thereof, from time to time separately executed
by the Loan Parties to the extent any such Loan Party has any interest in
Collateral comprising such registered intellectual property rights (or an
application therefor) with the United States Patent and Trademark Office or
United States Copyright Office, as applicable, with respect to the Liens granted
to Administrative Agent, for the benefit of the Secured Parties, under the
Collateral Documents.

“Guaranteed Obligations” has the meaning given such term in Section 10.15(a).

“Guarantor Applicable Insolvency Laws” has the meaning given such term in
Section 10.15(c)(i)(A).

“Guarantor Specified Lien” has the meaning given such term in
Section 10.15(c)(i)(B).

“Guarantor Subordinated Indebtedness” has the meaning given such term in
Section 10.15(k).

 

-23-



--------------------------------------------------------------------------------

“Guarantor Subordinated Indebtedness Payments” has the meaning given such term
in Section 10.15(k).

“Guarantors” means, collectively, (a) for the purposes of Section 10.15 (i) each
Person that is party to this Agreement as of the Second Restatement Effective
Date and is named in the signature pages hereto as a Guarantor, (ii) Borrower
(solely as to and for the Secured Cash Management Obligations and the Secured
Swap Obligations of any Subsidiary of the Borrower) and (iii) each Subsidiary of
Borrower that at a date subsequent to the Second Restatement Effective Date
executes a Joinder Agreement, including as required by Section 6.11, in order to
become a Guarantor hereunder, and (b) each other Person who, at a date
subsequent to the Second Restatement Effective Date, becomes a guarantor of all
or any portion of the Obligations.

“Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation; (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation; (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation; or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), and will include the guaranty set forth
in Section 10.15. The amount of any Guaranty will be deemed to be the amount
recognized as a guaranty and shown on the guaranteeing Person’s financial
statements in accordance with GAAP provided that if such financial statements of
the guaranteeing Person are not reasonably available to Administrative Agent at
its reasonable request, the amount of such Guaranty will be deemed to be the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” has the meaning given such term in the definition of “Secured Swap
Obligations” set forth in this Section 1.01.

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by the L/C Issuer in respect of any draw thereunder.

“HSBC” has the meaning given such term in the Preamble to this Agreement.

“Increasing Revolving Credit Lender” has the meaning given such term in
Section 2.01(a)(iii).

“Incremental Cap” means, as of any date of determination, the sum of (a) (i) the
sum of (1) $300,000,000 (the “Fixed Cap”) and (2) the aggregate principal amount
of all Incremental Term Loans voluntarily prepaid pursuant to
Section 2.05(c)(iii), minus (ii) the sum of (A) the aggregate amount

 

-24-



--------------------------------------------------------------------------------

of Additional Revolving Credit Commitments at such time that were incurred in
reliance on the preceding subclause (1) and (B) the aggregate principal amount
of Incremental Term Loans outstanding at such time that were incurred in
reliance on the preceding subclause (1) (the Fixed Cap, as adjusted from time to
time in according with this clause (a) and in effect on such date of
determination, the “Adjusted Fixed Cap”), plus (b) an unlimited amount, so long
as the Consolidated Leverage Ratio, calculated on a pro forma basis (as of the
last day of the Test Period for which Borrower most recently has delivered to
Administrative Agent a completed and duly executed and Compliance Certificate
pursuant to Section 6.01(d) and the accompanying financial statements of
Borrower and its Subsidiaries as required by Section 6.01(a), (b) and (c), as
applicable, after giving effect to the Borrowing of the full amount of any
Additional Revolving Credit Commitment or Incremental Term Loan Commitment
requested pursuant to Section 2.14 and other customary and appropriate pro forma
adjustment events, including any Acquisitions or Dispositions after the end of
the relevant Test Period but prior to or simultaneous with the Borrowing of such
Additional Revolving Credit Commitment or Incremental Term Loan Commitment, as
applicable, is less than 3.00:1.00 (the “Unlimited Incremental Basket”).

“Incremental Term Loan” has the meaning given such term in Section 2.01(c).

“Incremental Term Loan Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Incremental Term Loan Lender
pursuant to Section 2.01(c).

“Incremental Term Loan Commitments” means the commitment of an Incremental Term
Loan Lender to make Incremental Term Loans pursuant to Section 2.14.

“Incremental Term Loan Facility” means, at any time, the aggregate principal
amount of the Incremental Term Loans of all Incremental Term Loan Lenders
outstanding at such time.

“Incremental Term Loan Lender” means, at any time, a lender providing
Incremental Term Loans, other than any such Person that thereafter ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Incremental Term Loan Maturity Date” means the earlier of (a) the Incremental
Term Loan Stated Maturity Date and (b) the acceleration of the Incremental Term
Loans pursuant to Section 8.03.

“Incremental Term Loan Percentage Share” means as to any Incremental Term Loan
Lender at any time, the percentage (expressed as a decimal carried out to the
ninth decimal place) of (a) on or prior to the Additional Commitment Effective
Date of any Incremental Term Loans, the Aggregate Incremental Term Loan
Commitments represented by such Incremental Term Loan Lender’s Incremental Term
Loan Commitment, subject to adjustment as provided in Section 3.07;
(b) following the Additional Commitment Effective Date of any Incremental Term
Loans so long as any Incremental Term Loans are outstanding, the Outstanding
Amount of all Incremental Term Loans represented by the Outstanding Amount of
all Incremental Term Loans owing to such Incremental Term Loan Lender; and
(c) following the Additional Commitment Effective Date of any Incremental Term
Loans if all Incremental Term Loans have been repaid in full, the Outstanding
Amount of all Incremental Term Loans represented by the Outstanding Amount of
all Incremental Term Loans owing to such Incremental Term Loan Lender
immediately prior to such repayment in full, giving effect to any subsequent
assignments. The Incremental Term Loan Percentage Share of each Incremental Term
Loan Lender will be set forth in the Additional Commitment Documentation or the
Assignment and Assumption pursuant to which such Incremental Term Loan Lender
became a party hereto, as applicable.

 

-25-



--------------------------------------------------------------------------------

“Incremental Term Loan Stated Maturity Date” means the maturity date specified
for Incremental Term Loans pursuant to the applicable Incremental Term
Documentation.

“Incremental Term Loans” means any loans made in respect of Incremental Term
Loan Commitments.

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included or characterized as
indebtedness or a liability in accordance with GAAP: (a) all obligations of such
Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (c) all
direct or contingent obligations of such Person arising under letters of credit,
bank undertakings, letters of guaranty (including, for each of the foregoing,
the stated or available amount that is undrawn or that has been drawn but is
unreimbursed); (d) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; (e) all obligations of such Person to pay the
deferred purchase price of property or services (including Deferred Purchase
Price Obligations) to the extent (1) such obligations are required to be
reflected on the balance sheet of Borrower and its Consolidated Subsidiaries in
accordance with GAAP (excluding in the notes thereof) and (2) such obligations
are due more than twelve months from the initial date of incurrence of the
relevant obligation or are evidenced by a promissory note or similar instrument
reflecting a payment obligation (excluding any such obligations to the extent
that Borrower has elected to exclude such obligations (or a portion thereof) in
a written notice delivered to Administrative Agent certifying that Borrower or a
Subsidiary of Borrower has designated and maintains in reserve certain
Unrestricted Cash or Cash Equivalents to pay such obligations as and when they
become due and payable (in which case such reserved Unrestricted Cash and Cash
Equivalents will not be counted towards determining the Minimum Liquidity
Condition until such time that the Borrower delivers a written notice to
Administrative Agent certifying that such designated Unrestricted Cash or Cash
Equivalents (or specified portion thereof) no longer is being reserved for
application to the payment of such outstanding deferred purchase price
obligations); (f) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness will have been assumed by such Person or is limited in
recourse (provided that if such Person has not assumed or become liable in
respect of such indebtedness, such indebtedness will be deemed to be an amount
equal to the lesser of (i) the fair market value of the property to which such
Lien relates and (ii) the indebtedness secured by a Lien on such property);
(g) all Attributable Debt in respect of all Capitalized Leases and Synthetic
Lease Obligations of such Person; (h) all obligations of such Person to
purchase, redeem, retire, defease or make other similar payments (other than
dividends) in respect of Disqualified Equity Interests in Cash valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends (provided
that (i) an issuance of Disqualified Equity Interests (without regard to the
number of holders thereof) will not be considered Indebtedness for purposes of
this definition if the aggregate of the obligations in respect thereof (as
determined pursuant to this clause (h)) do not exceed $5,000,000 and
(ii) obligations to make such payments in cash with respect to fractional shares
will not be deemed to be Indebtedness); (i) all Guarantees of such Person in
respect of Indebtedness referred to in any of the preceding clauses (a) through
(h); and (j) the Swap Termination Value under all Swap Contracts to which such
Person is a party. The Indebtedness of any Person will include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, none of the following will constitute
Indebtedness for purposes of this Agreement: (i) trade or other accounts payable
incurred in the ordinary course of such Person’s business, (ii) bonuses or other
deferred compensation arrangements with respect to officers, directors,
employees or agents of such Person, (iii) customer accounts and deposits,
accrued

 

-26-



--------------------------------------------------------------------------------

employee compensation and other liabilities in the nature of employee
compensation accrued, (iv) rebates, credits for returned products, discounts,
refunds, allowances for customers and credits against receivables, in each case
in this clause (iv) in the ordinary course of such Person’s business, and
(v) earn-outs and other deferred payment obligations incurred in connection with
an Acquisition to the extent not included in clause (e) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

“Information” has the meaning given such term in Section 10.07.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in the cases of each of the foregoing clauses (a) and (b) undertaken
under Federal, state or foreign Law, including the Bankruptcy Code.

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar month, and (iii) a Swing Line Loan, the last Business Day of each
calendar month; and (b) (i) in the case of Revolving Credit Loans and Swing Line
Loans, the Revolving Credit Maturity Date, and (ii) in the case of Incremental
Term Loans, the applicable Incremental Term Loan Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six, or if
made available by each of the Lenders making such Eurodollar Rate Loan, twelve
months thereafter, as selected by Borrower in the related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for (i) any Revolving Credit
Loan will extend beyond the Revolving Credit Stated Maturity Date and (ii) any
Incremental Term Loan will extend beyond the applicable Incremental Term Loan
Stated Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitutes a

 

-27-



--------------------------------------------------------------------------------

business unit, or all or a substantial part of the business of, such Person. For
purposes of calculating compliance with Section 7.02, the amount of any
Investment will be the original principal or capital amount thereof without
adjustment for subsequent increases or decreases in the value of such
Investment, but less all returns of principal or equity thereon and less all
distributions, dividends or other payments thereon or received in respect
thereof (and with respect to Investments constituting Guarantees, less the
amount of all obligations so guaranteed that are permanently terminated or
satisfied other than through payment on such Guarantee), and will, if made by
the transfer or exchange of Property other than Cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Credit, the “International Standby Practices
1998” (exclusive of Rule 3.14 thereof) published by the Institute of
International Banking Law & Practice (or, if the L/C Issuer agrees at the time
of issuance, such later version thereof as may be in effect at the time of
issuance of such Credit).

“Issuer Documents” means, with respect to any Credit, the Credit Application
relating thereto and any other document entered into by the L/C Issuer and
Borrower as account party or its permitted designee or otherwise delivered by
Borrower or its permitted designee to or for the benefit of the L/C Issuer, in
each case relating to such Credit.

“Joinder Agreement” means an agreement entered into by a Subsidiary of Borrower
following the date hereof pursuant to Section 6.11(a) to join in the Guaranty
set forth in Section 10.15, in substantially the form of Exhibit C or any other
form approved by Administrative Agent.

“Joint Venture” means a joint venture, partnership, alliance, consortium or
similar arrangement, whether in corporate, partnership or other legal form;
provided that, as to any such arrangement in corporate form, such corporation
will not, as to any Person of which such corporation is a subsidiary, be
considered to be a Joint Venture to which such Person is a party.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law, and including all Debtor Relief Laws.

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

“L/C Issuer” means HSBC in its capacity as the initial issuer of Credits
hereunder, or any successor or additional issuer of Credits hereunder, and
includes any branch or Affiliate thereof.

“LCT Test Date” has the meaning given such term in Section 1.02(p).

“Lender” means, collectively, (a) initially, each Person designated on
Schedule 2.01 as a “Lender” and (b) each Person that assumes a Revolving Credit
Commitment, an Additional Revolving Credit Commitment and/or an Incremental Term
Loan Commitment pursuant to an Assignment and Assumption or pursuant to the
applicable Additional Commitment Documentation or which otherwise

 

-28-



--------------------------------------------------------------------------------

holds a Revolving Credit Commitment, a Revolving Credit Loan, an Additional
Revolving Credit Commitment, an Additional Revolving Credit Loan, an Incremental
Term Loan Commitment, an Incremental Term Loan, a risk participation in a Swing
Line Loan or a participation in a Credit or a Credit Borrowing (in each case,
for so long as such Person holds Commitments or Loans).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Detail Form, or such other
office or offices as a Lender may from time to time notify Borrower,
Administrative Agent and the Lending Parties.

“Lending Parties” means, collectively, Lenders, Swing Line Lender and the
L/C Issuers.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.

“LIBOR” has the meaning given such term in the definition of “Eurocurrency Rate”
set forth in this Section 1.01.

“LIBOR Quoted Currency” means Dollars, Sterling, Euros, Swiss Francs and Yen, in
each case as long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement) and any easement, right of way or other
encumbrance on title to real property.

“Limited Condition Transaction” means any Acquisition that Borrower or any one
or more of its Subsidiaries is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement) whose consummation is not conditioned upon
the availability of, or on obtaining, third-party financing.

“Limited Pledge Non-Control Investment” means an Investment by any Loan Party
permitted by Section 7.02 in the Equity Interests of any Person incorporated or
formed under the laws of any jurisdiction in the United States of America,
including any State thereof or the District of Columbia, and as a result of
which, after giving pro forma effect to such Investment, (a) such Person shall
not be a Subsidiary and (b) Borrower does not, directly or indirectly, Control
such Person; provided that the fair market value of any such Investment in a
Person, as determined by Borrower in good faith, at the time of the consummation
of such Investment does not exceed an amount equal to 2.5% of the lesser of
(a) the Consolidated gross revenues (after intercompany eliminations) of
Borrower and its Subsidiaries and (b) the Consolidated assets (after
intercompany eliminations) of Borrower and its Subsidiaries, in each case as of
the last day of the most recently completed Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable.

“Limited Pledge Subsidiary” means each Subsidiary of Borrower now existing or
hereafter acquired or formed, and each successor thereto, in each case which
accounts for less than 2.5% of (a) the Consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries and (b) the
Consolidated assets (after intercompany eliminations) of Borrower and its
Subsidiaries, in each case as of the last day of the most recently completed
Test Period for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), as applicable.

 

-29-



--------------------------------------------------------------------------------

“Linked Undertaking” means a Bank Undertaking with respect to which the L/C
Issuer thereof is the beneficiary of a related Letter of Credit issued by such
L/C Issuer’s Affiliate supporting such Bank Undertaking on terms substantially
identical (other than the beneficiary) to those of such Bank Undertaking.

“Loan” means any Revolving Credit Loan, Swing Line Loan, Additional Revolving
Credit Loan or Incremental Term Loan.

“Loan Document Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Loan Documents” means this Agreement, the Notes, the Credits and related Issuer
Documents, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15, the Collateral Documents, the Fee
Letter and any and all other agreements, documents and instruments executed
and/or delivered by or on behalf of or in support of any Loan Party to
Administrative Agent or any Lending Party or their respective authorized
designee evidencing or otherwise relating to the Loans or the Credit Borrowings
made or the Credits issued hereunder.

“Loan Notice” means a notice, pursuant to Section 2.02(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

“Loan Parties” means, collectively, Borrower and all Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” means “margin stock” as defined in Regulation U adopted by the
FRB (12 C.F.R. Part 221).

“Material Acquisition” means each Acquisition (or series of related
Acquisitions) for which the Acquisition Consideration, including any Deferred
Purchase Price Obligations, is equal to or greater than $75,000,000.

“Material Adverse Effect” means any of the following: (a) a material adverse
change in, or a material adverse effect on, the business, assets, properties,
liabilities, condition (financial or otherwise) or results of operations of
Borrower and its Subsidiaries taken as a whole; or (b) a material adverse effect
on the ability of Borrower and the Guarantors, taken as a whole, to perform
their payment obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
Borrower or any Guarantor of any Loan Documents to which it is a party.

“Material Contract” means any written contract, license or other written
arrangement to which any Loan Party is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have or result in a Material Adverse Effect.

 

-30-



--------------------------------------------------------------------------------

“Material First-Tier Foreign Subsidiary” means each Foreign Subsidiary of
Borrower the Equity Interests of which are directly owned by Borrower or a
Domestic Subsidiary of Borrower, whether such Foreign Subsidiary is now existing
or hereafter acquired or formed, and each successor thereto, in each case which
accounts for more than 2.5% of (a) the Consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (b) the
Consolidated assets (after intercompany eliminations) of Borrower and its
Subsidiaries, in each case as of the last day of the most recently completed
Test Period for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), as applicable.

“Material Subsidiary” means each Subsidiary of Borrower now existing or
hereafter acquired or formed, and each successor thereto, in each case which
accounts for more than 5% of (i) the Consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) the
Consolidated assets (after intercompany eliminations) of Borrower and its
Subsidiaries, in each case as of the last day of the most recently completed
Test Period for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), as applicable.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash, an amount equal to 103% of the Fronting Exposure
of the applicable L/C Issuer(s) with respect to Credits issued and outstanding
at such time and (b) otherwise, an amount determined by Administrative Agent and
the applicable L/C Issuer(s) with respect to Credits issued and outstanding at
such time in their Reasonable Discretion.

“Minimum Liquidity Condition” means, as of any date of determination, that the
sum of (a) the Aggregate Revolving Credit Commitments minus the Total Revolving
Credit Outstandings, and (b) the sum of (i) 100% of the Unrestricted Cash and
Cash Equivalents of Borrower and its Domestic Subsidiaries on such date and (ii)
75% of the Unrestricted Cash and Cash Equivalents of Borrower’s Foreign
Subsidiaries on such date, equals or exceeds $100,000,000 (provided that to the
extent any Unrestricted Cash or Cash Equivalents have been designated by
Borrower or its Subsidiaries as reserved for the payment of outstanding deferred
purchase price obligations as contemplated by clause (e) of the definition of
“Indebtedness” set forth in this Section 1.01 so that such obligations shall not
constitute Indebtedness, such designated Unrestricted Cash or Cash Equivalents
shall automatically be excluded from the determination of the Minimum Liquidity
Condition unless and until Borrower delivers to Administrative Agent a written
notice certifying that such designated Unrestricted Cash or Cash Equivalents (or
specified portion thereof) no longer is being reserved by Borrower for
application to the payment of such outstanding deferred purchase price
obligations).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

“Net Cash Proceeds” means, with respect to any incurrence or issuance of any
Indebtedness, the aggregate amount of Cash received from time to time (whether
as initial consideration or through payment or disposition of deferred
consideration, as and when received in Cash) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication)

 

-31-



--------------------------------------------------------------------------------

(a) reasonable and customary brokerage commissions, legal fees, finders’ fees
and other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, (c) the amount of any
Indebtedness secured by a Lien on such asset (other than the Obligations) that,
by the terms of such transaction, is required to be and is repaid upon such
Disposition and the amount of any other non-contingent liabilities directly
associated with such asset (including indemnity obligations) and (d) other
transaction costs and expenses customary and reasonable for such transactions,
in each case to the extent, but only to the extent, that the amounts so deducted
are properly attributable to such Disposition or to the asset that is the
subject thereof and are actually paid (or required to be paid) to a Person that
is not a Loan Party (it being understood that if such amounts are not so paid
within sixty (60) days of when so required to be paid, such amount shall not
constitute a deduction from Net Cash Proceeds of the applicable Disposition);
provided, that in the case of taxes that are deductible under clause (b) above
and that at the time of receipt of such Cash, have not been actually paid or are
not then payable, such Person may deduct an amount (the “Reserved Tax Amount”)
equal to a reasonable estimate for such taxes; provided, that at the time such
taxes are paid (and if further taxes in respect thereof are not due), an amount
equal to the amount, if any, by which the Reserved Tax Amount exceeds the amount
actually so paid, will constitute Net Cash Proceeds; provided, further, that at
the time any tax indemnification in respect of a Reserved Tax Amount is received
by such Person, an amount equal to the amount, if any, by which the tax
indemnification amount received exceeds the amount actually paid in respect of
the underlying indemnified event, will constitute Net Cash Proceeds.

“Net Equity Proceeds” means, with respect to any issuance of any Equity
Interest, including any securities convertible into or exchangeable for Equity
Interests or any warrants, rights, options or other securities to acquire Equity
Interests by an Person, the aggregate amount of Cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration, as and when received in Cash) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication): (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finders’ fees and other similar fees and
commissions and (b) other transaction costs customary and reasonable for such
transactions, in each case to the extent, but only to the extent, that the
amounts so deducted are properly attributable to such transaction and are, at
the time of receipt of such Cash, actually paid to a Person that is not a Loan
Party.

“Net Equity Proceeds Amount” means, as of any time of determination, an amount
equal to the aggregate Net Equity Proceeds received by Borrower or any of its
Subsidiaries after the Second Restatement Effective Date which are used solely
to fund all or a portion of the Acquisition Consideration for Acquisitions
permitted pursuant to Section 7.02, with the Net Equity Proceeds Amount to be
immediately reduced by the amount of the Acquisition Consideration for any such
Permitted Acquisition made with such Net Equity Proceeds.

“New Lender” has the meaning given such term in Section 4.01(g).

“New Lender Agreement” has the meaning given such term in Section 4.01(g).

“Non-Consenting Lender” means any Lender that does not (as determined by
Administrative Agent in its Reasonable Discretion) approve any consent, waiver
or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (b) has been approved by Required
Lenders (to the extent such consent, waiver or amendment requires the approval
of all Lenders) or Required Revolving Credit Lenders or Required Incremental
Term Loan Lenders (to the extent such consent, waiver or amendment requires the
consent of all Revolving Credit Lenders or Incremental Term Loan Lenders, as
applicable).

 

-32-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Exempt Subsidiary” means each direct or indirect non-wholly owned Domestic
Subsidiary of Borrower now existing or hereafter acquired or formed, and each
successor thereto, in each case which accounts for (a) more than 10% of the
Consolidated gross revenues (after intercompany eliminations) of Borrower and
its Consolidated Subsidiaries or (b) more than 10% of the Consolidated assets
(after intercompany eliminations) of Borrower and its Consolidated Subsidiaries,
in each case, as of the last day of the most recently completed Test Period for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), as applicable; provided that if the Exempt Subsidiaries of Borrower at any
time account for, in the aggregate, (i) more than 20% of the Consolidated gross
revenues (after intercompany eliminations) of Borrower and its Consolidated
Subsidiaries or (ii) more than 20% of the Consolidated assets (after
intercompany eliminations) of Borrower and its Consolidated Subsidiaries, in
each case, as of the last day of the most recently completed Test Period for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), as applicable, Borrower shall designate one or more of such Exempt
Subsidiaries to be Non-Exempt Subsidiaries such that, after giving effect to
such designations, the Exempt Subsidiaries of Borrower shall account for, in the
aggregate, (A) not more than 20% of the Consolidated gross revenues (after
intercompany eliminations) of Borrower and its Consolidated Subsidiaries and
(B) not more than 20% of the Consolidated assets (after intercompany
eliminations) of Borrower and its Consolidated Subsidiaries, in each case, as of
the last day of the most recently completed Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means any promissory note executed by Borrower in favor of a Lender
pursuant to Section 2.11 in substantially the form of Exhibit E.

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Swap Obligations
(excluding with respect to any Guarantor that is a Subsidiary of Borrower,
Excluded Swap Obligations of such Guarantor).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-33-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.08).

“Outstanding Amount” means, as determined as of any date, (a) with respect to
any Loans, the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of such Loans, as the
case may be, occurring on such date; and (b) with respect to any
Credit Obligations on any date, the amount of such Credit Obligations after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the Credit Obligations as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, as applicable, Sections 412, 430, 431, 432 and 436 of
the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan, other than a
Multiemployer Plan, that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

“Percentage Share” means, as to any Lender, its Revolving Credit Percentage
Share or Incremental Term Loan Percentage Share, as applicable.

“Permitted Acquisition” means any Acquisition that meets the following
conditions (in each case subject to Section 1.02(p)):

(a) the proposed Acquisition will be undertaken and consummated in accordance
and in compliance in all material respects with all applicable Laws;

(b) such proposed Acquisition does not involve any material assets or businesses
of the type prohibited pursuant to Section 7.11;

(c) such proposed Acquisition is or will be approved by (i) to the extent
required by Applicable Law, the Target’s Board of Directors and (ii) to the
extent required by applicable Law, the holders of the Equity Interests in the
Target;

 

-34-



--------------------------------------------------------------------------------

(d) no Default or Event of Default will have occurred and be continuing at the
time of execution of a binding purchase agreement with respect to the proposed
Acquisition or immediately after giving effect thereto;

(e) Borrower will be in compliance with the financial covenants set forth in
Section 7.15, for the most recent Test Period ending prior to the closing date
of the proposed Acquisition for which financial statements have been provided,
on a pro forma basis as if such proposed Acquisition (as well as all other
Permitted Acquisitions closed subsequent to such Test Period end) occurred on
the first day of the Test Period ended on such date (but assuming, for purposes
of determining pro forma compliance with Section 7.15(a) for such Test Period,
that the maximum Consolidated Leverage Ratio permitted pursuant to
Section 7.15(a) for such Test Period was 0.25 less than the maximum Consolidated
Leverage Ratio set forth in Section 7.15(a) corresponding to such Test Period
(after giving effect to any permitted increase to such maximum Consolidated
Leverage Ratio corresponding to such Test Period assuming the consummation of
such Permitted Acquisition); provided, at Borrower’s option, compliance with
such covenants may be tested at the time a binding agreement with respect to the
proposed Acquisition is entered into (and not at the time of consummation of
such Acquisition), in which case the permitted increase to the Consolidated
Leverage Ratio shall be based on the pro forma calculation of the Consolidated
Leverage Ratio (giving effect to the Permitted Acquisition and the Indebtedness
related thereto that is reasonably anticipated to be incurred or assumed);

(f) after giving effect to the proposed Acquisition and the payment of all
amounts (including fees and expenses) owing in connection therewith, the Minimum
Liquidity Condition is satisfied;

(g) the business and assets of the Target will be free and clear of Liens upon
the consummation of the Acquisition, except Permitted Liens;

(h) with respect to any Acquisition by Borrower or any Domestic Subsidiary of
any Target that, upon the consummation of such Acquisition, would become a
direct or indirect Foreign Subsidiary of the Borrower, the Acquisition
Consideration payable for the proposed Acquisition (excluding any Acquisition
Consideration payable in Equity Interests of the Borrower that are not
Disqualified Equity Interests) will not exceed $10,000,000;

(i) if the Acquisition Consideration payable for the proposed Acquisition equals
or exceeds $25,000,000, Borrower will have delivered to Administrative Agent the
historical audited financial statements of Target for the three immediately
preceding fiscal years of Target (or, if less, the number of years available, if
any) and unaudited financial statements thereof for the most recent interim
period (if any) that is available;

(j) Borrower will have delivered to Administrative Agent a certificate executed
by a Responsible Officer of Borrower certifying, to the best of such Responsible
Officer’s knowledge, the compliance with each of the conditions set forth in the
preceding clauses (a) through (i), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clauses (e) and (f); and

(k) Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, an Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent required by the Loan Documents and
within the time period prescribed therein (including Section 6.11).

“Permitted Encumbrances” means any Cash Collateral or other credit support
provided to any L/C Issuer in respect of a Defaulting Lender pursuant to clause
(E) of Section 2.03(a)(iv).

“Permitted Liens” has the meaning given such term in Section 7.01.

 

-35-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Preferred Equity” means, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prime Rate” means the per annum rate of interest in effect for such day as
publicly announced from time to time by HSBC as its “Prime Rate,” such rate
being the rate of interest most recently announced within HSBC at its principal
office in New York, New York as its “Prime Rate,” with the understanding that
HSBC’s “Prime Rate” is one of HSBC’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as HSBC may designate.
HSBC’s “Prime Rate” is not intended to be the lowest rate of interest charged by
HSBC in connection with extensions of credit to borrowers. Any change in HSBC’s
“Prime Rate” as announced by HSBC will take effect at the opening of business on
the day specified in the public announcement of such change.

“Proceeding” has the meaning given such term in Section 6.03(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified ECP Guarantor” means, in respect of any Secured Swap Obligations,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Secured Swap Obligation or such other Person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Preferred Stock” means any Preferred Equity of Borrower (a) that does
not constitute Disqualified Equity Interests and (b) does not require the Cash
payment of dividends or distributions that would otherwise be prohibited by the
terms of this Agreement.

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in the exercise of such Person’s reasonable (from the
perspective of a secured commercial lender) business judgment.

“Recipient” means (a) Administrative Agent and (b) any Lending Party, as
applicable.

 

-36-



--------------------------------------------------------------------------------

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and Credit Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

“Related Business” means any business that is the same, similar or otherwise
reasonably related, ancillary or complementary to the businesses of the Loan
Parties on the Second Restatement Effective Date.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, trustees,
administrators, managers, advisors and agents and representatives of such Person
and of such Person’s Affiliates, and specifically includes, in the case of HSBC,
HSBC in its separate capacities as Administrative Agent, as Swing Line Lender,
as L/C Issuer and as an Arranger.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Relevant Governmental Body” means the FRB and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the FRB and/or the
Federal Reserve Bank of New York or any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Credit Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Credit Application, and (c) with respect to a Swing Line Loan, a
Swing Line Loan Notice.

“Required Incremental Term Loan Lenders” means, as determined at any time,
Incremental Term Loan Lenders holding in excess of 50.0% of the Outstanding
Amount of all Incremental Term Loans and Incremental Term Loan Commitments;
provided that each determination of Required Incremental Term Loan Lenders will
disregard the Outstanding Amount of all Incremental Term Loans and Incremental
Term Loan Commitments held by any then Defaulting Lender.

“Required Lenders” means, as determined at any time, Lenders holding in excess
of 50.0% of the sum of (a) (i) the Revolving Credit Commitments then in effect
or (ii) if the Aggregate Revolving Credit Commitments have been terminated in
full, the Total Revolving Credit Outstandings at such time, plus (b) the
Outstanding Amount of all Incremental Term Loans and Incremental Term Loan
Commitments at such time; provided that each determination of Required Lenders
will disregard the Revolving Credit Commitment of, the portion of the Total
Revolving Credit Outstandings and the Outstanding Amount of all Incremental Term
Loans and Incremental Term Loan Commitments, as the case may be, of any then
Defaulting Lender.

“Required Revolving Credit Lenders” means, as determined at any time,
(a) Revolving Credit Lenders holding in excess of 50.0% of the Revolving Credit
Commitments then in effect or (b) if the Aggregate Revolving Commitments have
been terminated following the occurrence of an Event of Default, Revolving
Credit Lenders holding in excess of 50.0% of the Total Revolving Credit

 

-37-



--------------------------------------------------------------------------------

Outstandings at such time; provided that each determination of Required
Revolving Credit Lenders will disregard the Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held, by
any then Defaulting Lender.

“Responsible Officer” means (a) with respect to Borrower in connection with any
Request for Credit Extension to be delivered by Borrower hereunder, the chief
executive officer, president, chief financial officer, treasurer or controller
of Borrower; (b) with respect to Borrower in connection with any Compliance
Certificate or any other certificate or notice pertaining to any financial
information required to be delivery by Borrower hereunder or under any other
Loan Document, the chief financial officer, treasurer, controller or other
officer having primary responsibility for the financial affairs of such Person;
and (c) otherwise, with respect to Borrower or any other Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer,
treasurer, controller, secretary or general counsel of such Person or such other
authorized person duly appointed by such Loan Party (or, if applicable, the
chief executive officer, president, chief operating officer, chief financial
officer, treasurer, controller, secretary or general counsel of such Loan
Party’s managing entity or such other authorized person duly appointed by such
managing entity).

“Restricted” means, when referring to Cash or Cash Equivalents of Borrower and
its Subsidiaries, that such Cash or Cash Equivalents (a) are indicated as
“restricted” (or such similar language) on a Consolidated balance sheet of
Borrower (unless such indication is related to the Loan Documents or the Liens
created thereunder), (b) are subject to any Liens in favor of any Person other
than Administrative Agent to secure the Obligations or (c) are not otherwise
generally available for use by Borrower or such Subsidiary (unless such
restriction is related to the Loan Documents or the Liens created thereunder).

“Restricted Payment” means, as to any Person, (a) any Dividend by such Person
(whether in Cash, securities or other property) with respect to any Equity
Interest of such Person, (b) any payment (whether in Cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Equity Interest or on account of any return of capital to any holder of any
such Person’s Equity Interests and (c) the acquisition for value by such Person
of any Equity Interests issued by such Person or any other Person that Controls
such Person.

“Restricted Subsidiary” means, as determined at any time, each direct or
indirect Subsidiary of Borrower that (a) is not a Unrestricted Subsidiary
(including, in each case, that has not been designated an Unrestricted
Subsidiary pursuant to Section 2.16) and (b) is not a Subsidiary of an
Unrestricted Subsidiary.

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of the funding of a Eurodollar Rate Loan hereunder denominated in
an Alternative Currency, (b) each date of an amendment or modification of any
such Loan having the effect of increasing the amount thereof (solely with
respect to the increased amount), (c) each date of any prepayment or repayment
of any Loan denominated in an Alternative Currency and (d) such additional dates
as Administrative Agent or any Lending Party will reasonably determine in
accordance with the provisions of this Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Revolving Credit Lender
pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender at any
time, its obligation to do the following pursuant to the terms hereof: (a) make
Revolving Credit Loans to

 

-38-



--------------------------------------------------------------------------------

Borrower; (b) purchase participations in Credit Obligations; and (c) purchase
participations in Swing Line Loans; all in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto or pursuant to the applicable Additional Commitment
Documentation, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Credit Commitment Fee” has the meaning given such term in
Section 2.09(a).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in Credit
Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, collectively, (a) initially, each Lender
designated on Schedule 2.01 as a Lender having a Revolving Credit Commitment as
of the Second Restatement Effective Date and (b) each Lender that assumes a
Revolving Credit Commitment pursuant to an Assignment and Assumption or pursuant
to the applicable Additional Commitment Documentation or which otherwise holds a
Revolving Credit Commitment, a Revolving Credit Loan, a risk participation in a
Swing Line Loan or a participation in a Credit or a L/C Borrowing, other than
any such Person that ceases to be a party hereto or ceases to hold any Revolving
Credit Commitments or Revolving Credit Loans nor any such risk participations
pursuant to an Assignment and Assumption.

“Revolving Credit Loan” has the meaning given such term in Section 2.01(b).

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.06 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of any
L/C Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

“Revolving Credit Percentage Share” means as to any Revolving Credit Lender at
any time, the percentage (expressed as a decimal carried out to the ninth
decimal place) of the Aggregate Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 3.07; provided that, if the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of any
L/C Issuer to issue L/C Credit Extensions have been terminated pursuant to
Section 8.03 or if the Aggregate Revolving Credit Commitments have expired, then
the Revolving Credit Percentage Share of each Revolving Credit Lender will be
determined based upon such Lender’s Revolving Credit Percentage Share most
recently in effect, giving effect to any subsequent assignments. The initial
Revolving Credit Percentage Share of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation
pursuant to which such Lender became a party hereto, as applicable.

“Revolving Credit Stated Maturity Date” means November 7, 2024.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

-39-



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Administrative Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in the
relevant Alternative Currency.

“Sanctions” has the meaning given such term in Section 5.17(a).

“SEC” means the Securities Exchange Commission and any successor thereto.

“Second Restatement Effective Date” means the first date on which all of the
conditions precedent to the initial Credit Extension set forth in Section 4.01
and Section 4.02 are satisfied (or waived in accordance with Section 10.01),
which date is November 7, 2019.

“Secured Cash Management Obligations” means Cash Management Obligations that are
(a) owed to Administrative Agent or any of its Affiliates, (b) owed on the
Second Restatement Effective Date to a Person that is a Lender or an Affiliate
of a Lender as of the Second Restatement Effective Date or (c) owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred (each such Person to whom any such liabilities or other obligations are
owed is referred to herein as a “Cash Management Bank” for such purpose).

“Secured Parties” means (a) each Lending Party, (b) Administrative Agent,
(c) each Cash Management Bank to whom any Secured Cash Management Obligations
are owed, (d) each Hedge Bank that is a counterparty to any Swap Contract the
obligations under which constitute Secured Swap Obligations, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (f) the permitted successors and assigns of each of
the foregoing.

“Secured Swap Obligations” means all liabilities and other obligations of
Borrower or any of its Subsidiaries under any Swap Contract permitted under
Section 7.03(e); provided that such Swap Contract (a) is with a counterparty
that is Administrative Agent or any of its Affiliates, (b) is in effect on the
Second Restatement Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Second Restatement Effective Date or (c) is
entered into after the Second Restatement Effective Date with any counterparty
that is a Lender or an Affiliate of a Lender at the time such Swap Contract is
entered into (each such counterparty being referred to herein as a “Hedge Bank”
for such purpose), and in the case of each of the preceding clauses (a), (b) and
(c), such counterparty has not delivered to Administrative Agent a written
notice that the liabilities and other obligations of Borrower or any of its
Subsidiaries under such Swap Contract are not to be treated as Secured Swap
Obligations for purposes of this Agreement and the other Loan Documents.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the date of this Agreement by Borrower, each other Loan Party that
is a party to this Agreement as of the Second Restatement Effective Date and,
upon their joinder thereto pursuant to Section 6.11(a), each other Person as
will hereafter become a Loan Party, in favor of Administrative Agent, for the
benefit of the Secured Parties.

“Semtech (International)” means Semtech (International) AG, a corporation
organized under the laws of Switzerland.

“Significant Acquisition” means each Acquisition (or series of related
Acquisitions) for which the Acquisition Consideration, including any Deferred
Purchase Price Obligations, is equal to or greater than $3,000,000.

 

-40-



--------------------------------------------------------------------------------

“Significant Disposition” means each Disposition (or series of related
Dispositions) for which the all-in consideration paid or payable in Cash or
other property, including any deferred consideration included or characterized
as indebtedness or a liability in accordance with GAAP, is equal to or greater
than $3,000,000.

“Significant Investment” means each Investment (or series of related
Investments) permitted pursuant to Section 7.02(p) or Section 7.02(q) for which
the all-in consideration paid or payable in Cash or other property, including
any deferred consideration included or characterized as indebtedness or a
liability in accordance with GAAP, is equal to or greater than $3,000,000.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to Borrower or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital. For the purposes of the foregoing, the amount of contingent
liabilities at any time will be computed as the amount that, in light of all
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Event of Default” means any Event of Default occurring under Sections
8.01(a) or, in the case of the Borrower only, Section (f) or (g).

“Specified Lender” means, at any time, any Lender that (a) has (i) requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof or (ii) to whom Borrower must pay an
additional amount (or on whose behalf Borrower must pay an additional amount to
a Governmental Authority) pursuant to Section 3.01, and in the case of either of
clauses (i) or (ii), such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06; (b) gives a notice
pursuant to Section 3.02; (c) is a Defaulting Lender; or (d) is a Non-Consenting
Lender.

“Specified Materials” means, collectively, all notices, demands, communications,
documents and other materials or information provided by or on behalf of
Borrower or any other Loan Party or any of their respective Subsidiaries or
Affiliates, as well as documents and other written materials relating to
Borrower or any other Loan Party or any of their respective Subsidiaries or
Affiliates or any other materials or matters relating to this Agreement or any
of the other Loan Documents (including any

 

-41-



--------------------------------------------------------------------------------

amendments or waivers of the terms thereof or supplements thereto) or the
transactions contemplated herein or therein.

“Specified Permitted Debt Documents” means, on and after the execution and
delivery thereof, each note, indenture, purchase agreement, loan agreement,
guaranty and other material agreement relating to the incurrence or issuance of
Specified Permitted Indebtedness, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Specified Permitted Indebtedness” means any unsecured Indebtedness of Borrower,
which may be guaranteed on an unsecured basis by any Subsidiary Guarantor, all
of the terms of which satisfy the requirements of Section 7.03(b).

“Specified Representations” means the representations and warranties of Borrower
and, to the extent applicable, the other Loan Parties set forth in Section 5.01,
Section 5.02(a) (with respect to entering into and performance of the Loan
Documents), Section 5.04, Section 5.11 (only with respect to the second sentence
thereof), Section 5.14, Section 5.16, Section 5.17 and Section 5.18.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of assets, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation or other event that by the terms of this
Agreement requires “pro forma” compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a “pro forma” or after giving
“pro forma” effect thereto.

“Spot Rate” for a currency means the rate determined by Administrative Agent or
L/C Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Credit denominated in an Alternative
Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise Controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” will refer to a Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantor” means, collectively, each Domestic Subsidiary of Borrower
that executes this Agreement as a Guarantor as of the Second Restatement
Effective Date and each other Domestic Subsidiary that becomes a Guarantor
hereunder pursuant to Section 6.11(a) (in each case unless and until such Person
is released as a Guarantor hereunder pursuant to Section 10.01 or
Section 9.01(a), as applicable).

“Supported QFC” has the meaning specified in Section 10.22.

 

-42-



--------------------------------------------------------------------------------

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, will be HSBC).

“Swing Line Loan” has the meaning given such term in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, will be substantially in the form of
Exhibit F.

“Swing Line Sublimit” means, as determined as of any date, an amount equal to
the lesser of (a) $25,000,000 and (b) the Aggregate Revolving Credit
Commitments. The Swing Line Sublimit is a part of, but is not in addition to,
the Aggregate Revolving Credit Commitments.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Pledge Agreement” means that Share Pledge Agreement dated May 2, 2013,
between Borrower and Administrative Agent, as amended and confirmed by that
Security Confirmation and Amendment Agreement dated as of November 11, 2016, and
as further confirmed and amended by that

 

-43-



--------------------------------------------------------------------------------

Security Confirmation and Amendment Agreement dated as of the date hereof,
between Borrower and Administrative Agent, on behalf of itself and the Secured
Parties, pursuant to which Borrower pledges and grants a security interest to
Administrative Agent, on behalf and for the benefit of the Secured Parties, in
65% of the issued and outstanding Equity Interests in Semtech (International),
which pledge agreement is governed by the laws of Switzerland.

“Synthetic Lease Obligation” means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Target” means the Person, business unit or division that is the subject of an
Acquisition.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” means each period of four consecutive Fiscal Periods then last
ended, in each case taken as one accounting period.

“Trade Date” has the meaning given such term in Section 10.06(g)(i).

“Threshold Amount” means $20,000,000.

“Total Revolving Credit Outstandings” means, as determined as at any time, the
sum of (a) the aggregate Outstanding Amount of all Revolving Credit Loans, plus
(b) the Outstanding Amount of all Credit Obligations and plus (c) the
Outstanding Amount of all Swing Line Loans.

“Transactions” means, collectively, the (a) entry by the parties hereto into
this Agreement and the other Loan Documents for the purpose of the Lending
Parties making available to Borrower the Facility on the terms and subject to
the conditions hereof and thereof, (b) refinancing, including through cashless
settlements as applicable, of the Existing Senior Credit Facilities under the
First Restated Credit Agreement and the other First Restated Loan Documents and
(c) payment of all related Transaction Costs.

“Transaction Costs” means the fees, costs and expenses paid or payable by the
Loan Parties in connection with the consummation of the transactions
contemplated by the Loan Documents, including the initial funding of the Credit
Extensions under this Agreement on the Second Restatement Effective Date.

 

-44-



--------------------------------------------------------------------------------

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any commercial Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, UCP 600, published by the
International Chamber of Commerce (or, if L/C Issuer will agree at the time of
issuance, such later version thereof as may be in effect immediately prior to
the issuance of such Credits, the extension of the expiry date thereof or any
increase of the amount thereof).

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority
(including any successor thereto, the “FSA”) (or other United Kingdom
governmental authorities or agencies) of a requirement to place
non-interest-bearing deposits or special deposits (whether interest-bearing or
not) with the Bank of England to meet cash ratio requirements and/or pay fees to
the FSA calculated by reference to liabilities used to fund such Eurodollar Rate
Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, to the extent perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Unreimbursed Amount” means, with respect to any Credit, any amount (in Dollars,
or if the applicable Credit is denominated in an Alternative Currency, the
Dollar Equivalent thereof) drawn thereunder that Borrower has failed to
reimburse to the L/C Issuer thereof by the time specified in Section 2.03(c)(i).

“Unrestricted” means, when referring to Cash or Cash Equivalents of Borrower or
any of its Subsidiaries, that such Cash or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary” means, as determined at any time, each direct or
indirect Subsidiary of Borrower that (a) has been designated by Borrower as an
Unrestricted Subsidiary on Schedule 1.01-B as of the Second Restatement
Effective Date or pursuant to Section 2.16 subsequent to the Second Restatement
Effective Date (and, in each case, has not been re-designated a Restricted
Subsidiary pursuant to Section 2.16) or (b) is a Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

“Withholding Agent” means any Loan Party and Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.02 Certain Rules of Construction.

(a) General Rules.

(i) Unless the context otherwise clearly requires, the meaning of a defined term
is applicable equally to the singular and plural forms thereof.

(ii) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement.

(iii) The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

(iv) The words “include” and “including” are not limiting and the word “or” is
not exclusive.

(v) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(vi) Unless the context otherwise clearly requires, the words “property,”
“properties,” “asset” and “assets” refer to both personal property (whether
tangible or intangible, including Cash, securities, accounts and contract
rights) and real property.

(vii) Whenever a representation or warranty is made to any Person’s knowledge or
awareness or with a similar qualification, knowledge or awareness means the
actual knowledge of the Responsible Officers, after such investigation into the
applicable matter as is customary for the Responsible Officers in the ordinary
course of their conduct of the applicable Person’s business.

(viii) Whenever this Agreement refers to any “wholly owned” Subsidiary of any
Person, such reference will be deemed to include (A) any Foreign Subsidiary of
such Person in which a nominal amount of Equity Interests are held by residents
of the jurisdiction in which such Subsidiary is organized in order to comply
with requirements of local Law and (B) any Subsidiary of such Person with
directors’ qualifying shares.

(ix) Any reference to a Person will be construed to include such Person’s
successors and assigns.

(x) Unless the context otherwise requires, terms that are used but not defined
herein but are defined in Article 8 or Article 9 of the UCC will have the
meaning so given to them in Article 8 or Article 9 of the UCC.

(xi) Unless the context otherwise clearly requires, (A) Article, Section,
subsection, clause, Schedule and Exhibit references are to this Agreement;
(B) references to documents

 

-46-



--------------------------------------------------------------------------------

(including this Agreement) will be deemed to include all subsequent amendments,
renewals, extensions, replacements, restatements and other modifications
thereto, but only to the extent such amendments, renewals, extensions,
replacements, restatements and other modifications are not prohibited by the
terms of any Loan Document; and (C) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(b) Time References. Unless the context requires otherwise, all references
herein to times of day will be references to New York time (daylight or
standard, as applicable).

(c) Captions. The captions and headings of this Agreement are for convenience of
reference only and will not affect the interpretation of this Agreement.

(d) Cumulative Nature of Certain Provisions. This Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and will be performed in accordance with their
respective terms.

(e) No Construction Against Any Party. This Agreement and the other Loan
Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the Lending Parties and
are the products of all parties. Accordingly, they will not be construed against
Administrative Agent or any Lending Party merely because of the involvement of
any or all of the preceding Persons in their preparation.

(f) Paid in Full. Any reference in this Agreement or in any other Loan Document
to (i) the satisfaction or repayment in full of, payment in full of, the
Obligations (or the Guaranteed Obligations), the Obligations (or the Guaranteed
Obligations) being paid in full or language of similar import and/or (ii) the
termination or expiration of the Credits or language of similar import means, in
each case, the repayment in full in Cash (or, in the case of (A) Credits, (B)
Secured Swap Obligations or (C) Secured Cash Management Obligations, the cash
collateralization, support by a standby letter of credit or other backstopping
in an amount, by an institution and pursuant to arrangements in accordance with
the terms thereof or otherwise, in each case, reasonably satisfactory to the
applicable L/C Issuer, Hedge Bank or Cash Management Bank) of all Obligations
other than unasserted contingent indemnification and expense reimbursement
obligations and other than any Secured Swap Obligations or Secured Cash
Management Obligations that, at such time, are allowed by the applicable Hedge
Bank or Cash Management Bank to remain outstanding and not be repaid or cash
collateralized.

(g) GAAP. Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein will be construed, and all financial computations
required under this Agreement will be made, in accordance with GAAP; provided
that the definition of Capitalized Leases shall be construed as set forth
therein. If at any time any change in GAAP or any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions) or other regulatory body
with jurisdiction over GAAP or any financial reporting by Borrower, that results
in a material change in the method of accounting in the financial statements
required to be furnished to Administrative Agent hereunder or in the calculation
of financial covenants, standards or terms contained in this Agreement, and
either Borrower or Required Lenders will so request, Administrative Agent, the
Lending Parties and Borrower will negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in

 

-47-



--------------------------------------------------------------------------------

GAAP (subject to the approval of Required Lenders); provided that, until so
amended: (i) such ratio or requirement will continue to be computed in
accordance with GAAP prior to such change therein; and (ii) Borrower will
provide to Administrative Agent and the Lending Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(h) Rounding. Any financial ratios required to be maintained by the Loan Parties
or any of them pursuant to the Loan Documents will be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number using the common – or
symmetric arithmetic – method of rounding (in other words, rounding-up if there
is no nearest number).

(i) Computations of Certain Financial Covenants.

(i) For purposes of computing the Consolidated Leverage Ratio or the
Consolidated Interest Coverage Ratio as of any date (excluding, however, any
calculation for purposes of determining the Applicable Margin), all components
of such ratios will include or exclude, as the case may be, for the Test Period
ending on such date all financial results (without duplication of amounts)
attributable to any business or assets that are the subject of any Significant
Acquisition, Significant Investment or Significant Disposition by Borrower or
any Subsidiary thereof effected during such period, as reviewed and confirmed by
Administrative Agent in its Reasonable Discretion on a pro forma basis for such
period (including pro forma adjustments (A) determined on a basis consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and
(B) in the case of any Significant Acquisition or Significant Investment, that
are appropriate, in the reasonable determination of a Responsible Officer as set
forth in reasonable detail in an officer’s certificate delivered to
Administrative Agent, to reflect the cost savings, other operating improvements
and synergies that are factually supportable and identifiable and projected in
good faith to be realized as a result of such Significant Acquisition or
Significant Investment (including the termination or discontinuance of
activities constituting such business), net of actual benefits realized during
such period from such actions to the extent already included in Consolidated
EBITDA for such period, provided that (I) such cost savings, operating
improvements and synergies are reasonably anticipated to result from such
actions, (II) such actions have been taken, or have been committed to be taken
and the benefits resulting therefrom are reasonably anticipated by Borrower to
be realized within twelve months) as if such Significant Acquisition,
Significant Investment or Significant Disposition had occurred (and any
Indebtedness incurred or repaid in connection therewith had been incurred and
repaid and any such cost savings and other operating improvements and synergies
had been realized, as the case may be) at the beginning of such Test Period on
the first day of such measurement period.

(ii) For the purposes of computing the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio as of any date, to the extent that any
Joint Venture is included in Borrower’s Consolidated financial statements, such
calculations will disregard the ratable portion of such Joint Venture
attributable to the ownership of any Joint Venture by any Person who is not a
Loan Party or a Subsidiary of a Loan Party. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries will be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825-10-25 (relating to “fair value”
accounting for financial assets and financial liabilities) for purposes of the
calculation of, and compliance with, financial covenants will be disregarded.

 

-48-



--------------------------------------------------------------------------------

(j) Calculations with Respect to Credits. Unless otherwise specified herein, the
amount of a Credit at any time will be deemed to be the stated amount of such
Credit in effect at such time; provided that, with respect to any Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Credit will be deemed to be the maximum stated amount of such Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(k) Documents Executed by Responsible Officers. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party will be conclusively
presumed to have been authorized by all necessary corporate or other
organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

(l) Additional Alternative Currencies. Borrower may from time to time request
that Loans be made and Credits be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Each
such request will be subject to the prior approval of all Revolving Credit
Lenders and, for any Credit requested to be denominated in an Alternative
Currency, the applicable L/C Issuer. Any such request will be made to
Administrative Agent not later than 12:00 noon, ten Business Days prior to the
desired date for making the requested Loan or desired issuance date of the
requested Credit, as applicable. Administrative Agent will notify Borrower, not
later than 9:00 a.m., five Business Days after receipt of such request whether
the Revolving Credit Lenders have consented, in their sole discretion, to the
making of the requested Loan or the issuance of the requested Credit, as
applicable, in such requested currency. Any failure by Administrative Agent to
respond to such request within the time period specified in the preceding
sentence will be deemed to be a refusal by the Revolving Credit Lenders to
permit such Loan to be made or such Credit to be issued in such requested
currency. If the Revolving Credit Lenders consent to the making of such Loan or
the issuance of such Credit, as applicable, in such requested currency (an
“Additional Alternative Currency”), such Additional Alternative Currency will
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of such Loan or Credit.

(m) Exchange Rates. Administrative Agent will determine the Spot Rates as of
each Revaluation Date to be used for calculating the Dollar Equivalent of
(i) Loans and other Obligations and (ii) issued and undrawn Credits, in each
case outstanding hereunder denominated in Alternative Currencies. Such Spot
Rates will become effective as of such Revaluation Date and will be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of the audited and
unaudited financial statements to be prepared and delivered by Borrower pursuant
to Section 6.01(a), (b) and (c) or the calculation of financial covenants
hereunder, including pursuant to Section 7.15 or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
will be such Dollar Equivalent as so determined by Administrative Agent.

(n) Redenomination of Certain Foreign Currencies; New Currency.

(i) Each obligation of Borrower to make a payment denominated in the National
Currency Unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof will be redenominated into Euro at the
time of such adoption. If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency will be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis will be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its

 

-49-



--------------------------------------------------------------------------------

lawful currency; provided that if any Loan denominated in the currency of such
member state is outstanding immediately prior to such date, such replacement
will take effect, with respect to such Loan, at the end of the then current
Interest Period.

(ii) If, after the making of any Loan or the issuance of any Credit, as
applicable, in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such Alternative Currency
with the result that different types of such Alternative Currency (the “New
Currency”) are introduced and the type of currency in which the Loan was made or
the Credit was issued (the “Original Currency”) no longer exists or Borrower is
not able to make payment to Administrative Agent for the account of the Lending
Parties or Administrative Agent in such Original Currency, then all payments to
be made by Borrower hereunder in such currency will be made to Administrative
Agent in such amount and such type of the New Currency as will be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that Borrower takes all risks of the
imposition of any such currency control or exchange regulations. In addition,
notwithstanding the foregoing provisions of this Section 1.02(n), if, after the
making of any Loan or the issuance of any Credit, as applicable, in any
Alternative Currency, Borrower is not able to make payment to Administrative
Agent for the account of the Revolving Credit Lenders or Administrative Agent in
the type of currency in which such Loan was made or such Credit was issued
because of the imposition of any such currency control or exchange regulation,
then such Loan will instead be repaid or such Credit will be reimbursed, as
applicable, when due in Dollars in a principal amount equal to the Dollar
Equivalent (as of the date of repayment) of such Loan or Credit reimbursement
amount.

(iii) If, after the making of any Eurodollar Rate Loan denominated in Euros with
respect to the business operations of Borrower in any member state of the
European Union, that member state ceases to use the Euro as its lawful currency,
then Borrower and Administrative Agent will negotiate in good faith to determine
whether such Eurodollar Rate Loan shall be redenominated into the National
Currency Unit of such state and, if so, the terms on which such redenomination
will be made.

(o) Currency of Account. Dollars are the currency of account and payment for
each and every sum at any time due from Borrower hereunder in each case except
as expressly provided in this Agreement; provided that, subject to
Section 1.02(n):

(i) each repayment of a Loan or a part thereof, and each reimbursement of a draw
on a Credit, as applicable, will be made in the currency in which such Loan or
Credit is denominated at the time of that repayment or reimbursement;

(ii) each payment of interest will be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;

(iii) each payment of fees will be in Dollars;

(iv) each payment in respect of costs, expenses and indemnities will be made in
the currency in which the same were incurred or the Dollar Equivalent thereof;
and

(v) any amount expressed to be payable in a currency other than Dollars will be
paid in that other currency.

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and until Administrative Agent or such
Lending Party will have received payment in full in the currency in

 

-50-



--------------------------------------------------------------------------------

which such obligation or liability was incurred, and to the extent that the
amount of any such payment will, on actual conversion into such currency, fall
short of such obligation or liability actual or contingent expressed in that
currency, Borrower agrees to indemnify and hold harmless Administrative Agent or
such Lending Party, as applicable, with respect to the amount of the shortfall,
with such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall.

(p) Limited Condition Transactions. Notwithstanding anything in this Agreement
to the contrary, when calculating any applicable ratio (including compliance
with the financial covenants set forth in Section 7.15), the Minimum Liquidity
Condition, the amount or availability of the Incremental Cap, or determining
other compliance with this Agreement (including the absence or existence of a
Default or Event of Default), in each case, in connection with a Specified
Transaction undertaken in connection with the consummation of a Limited
Condition Transaction, the date of determination of such ratio, the amount or
availability of the Incremental Cap, or other applicable covenant shall be
deemed to be the date the definitive agreement for such Limited Condition
Transaction is entered into (the “LCT Test Date”) based on the Test Period
ending as of the last date for which financial statements were most recently
furnished prior to such date pursuant to Section 6.01(a) or (b), as applicable,
and if, after such ratios and other provisions are measured on a pro forma basis
after giving effect to such Limited Condition Transaction and the other
Specified Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the applicable Test Period ending prior to the LCT Test
Date, Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. Such ratios and other provisions shall not be tested at
the time of consummation of such Limited Condition Transaction or related
Specified Transactions and, in connection with any subsequent calculation of any
ratio or other provision with respect to any other Specified Transaction on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

(q) Rates. Administrative Agent does not warrant, nor accept responsibility, nor
shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including any
Benchmark Replacement or Benchmark Replacement Adjustment) or the effect of any
of the foregoing, or of any Benchmark Replacement Conforming Changes.

(r) Limited Liability Company Divisions or Series. Any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Notwithstanding anything to the contrary in this Agreement,
(i) any division of a limited liability company shall constitute a separate
Person hereunder, and each resulting division of any limited liability company
that, prior to such division, is a Subsidiary, a Guarantor, a Loan Party, a
Joint Venture or any other like term shall remain a Subsidiary, a Guarantor, a
Loan Party, a Joint Venture, or other like term, respectively, after giving
effect to such

 

-51-



--------------------------------------------------------------------------------

division, to the extent required under this Agreement, and any resulting
divisions of such Persons shall remain subject to the same restrictions and
corresponding exceptions applicable to the pre-division predecessor of such
divisions, (ii) in no event shall the Borrower be permitted to effectuate a
division and (iii) if any Subsidiary shall consummate a division permitted under
this Agreement in accordance with the foregoing, such Subsidiary shall be
required to immediately (effective simultaneously with the effectiveness of such
division) comply with the requirements set forth in Section 6.11 to the extent
applicable.

ARTICLE II

Credit Extensions

Section 2.01 Transitional Matters; Revolving Credit Loans; Incremental Term
Loans.

(a) Certain Transitional Matters.

(i) Borrower hereby certifies that (A) Schedule 1.01-A accurately and completely
sets forth the Outstanding Amount of all Revolving Credit Loans and the
Outstanding Amount of all Term Loans (as such terms are defined in the First
Restated Credit Agreement) owed to each Existing Lender under the Existing
Senior Credit Facilities immediately prior to the Second Restatement Effective
Date and the giving effect to the repayments, re-allocations and settlements
contemplated by this Section 2.01(a)), (B) there are no Swing Line Loans (as
such term is defined in the First Restated Credit Agreement) outstanding as of
the Second Restatement Effective Date and (C) there are no Credits nor any
Unreimbursed Amounts (as such terms are defined in the First Restated Credit
Agreement) outstanding as of the Second Restatement Effective Date.

(ii) The Existing Lenders listed on the signature pages to this Agreement, which
amends and restates the First Restated Credit Agreement, shall, together with
each New Lender delivering a New Lender Agreement to Administrative Agent
pursuant Section 4.01(h), be Lenders for all purposes hereunder and under the
other Loan Documents as of the Second Restatement Effective Date, and shall have
the respective Revolving Credit Commitments and Revolving Credit Percentage
Shares as set forth in Schedule 2.01. Any Existing Lender party to the First
Restated Credit Agreement not listed on the signature pages to this Agreement
(each a “Departing Lender”) shall cease to be a Lender on the Second Restatement
Effective Date upon payment in full of all Obligations due to it under (and as
such term is defined in) the First Restated Credit Agreement. Notwithstanding
anything to the contrary contained in the First Restated Credit Agreement, in
order to effect the restructuring of the Existing Senior Credit Facilities as
contemplated by this Agreement, all accrued and unpaid interest, and all accrued
and incurred and unpaid fees, expenses, charges and other disbursements payable
to the Existing Lenders in respect of the Existing Senior Credit Facilities
outstanding under the First Restated Credit Agreement will be due and payable in
full (without duplication) on the Second Restatement Effective Date.

(iii) Each Departing Lender and each other Existing Lender having Revolving
Credit Loans (as such term is defined in the First Restated Credit Agreement)
outstanding on the Second Restatement Effective Date and whose Revolving Credit
Percentage Share in respect of such Revolving Credit Loans has been decreased on
the Second Restatement Effective Date shall be deemed to have assigned on the
Second Restatement Effective Date, without recourse, ratably to each Revolving
Credit Lender increasing its Revolving Credit Commitment hereunder (each an
“Increasing Revolving Credit Lender”), to each New Lender having a Revolving
Credit Commitment such portion of such outstanding Revolving Credit Loans (as
defined in the First Restated Credit Agreement) as shall be

 

-52-



--------------------------------------------------------------------------------

necessary to result in each Lender having the Loans and Commitments set forth in
Schedule 2.01. In connection therewith, it is agreed that upon the effectiveness
of this Agreement $97,000,000.00 of Revolving Credit Loans under the First
Restated Credit Agreement shall be Revolving Credit Loans hereunder on the
Second Restatement Effective Date, and such Revolving Credit Loans shall be
treated as funded under a cashless settlement mechanism in accordance with
Section 10.20. Each Departing Lender and each other Existing Lender having Term
Loans (as such term is defined in the First Restated Credit Agreement)
outstanding on the Second Restatement Effective Date shall be deemed to have
assigned on the Second Restatement Effective Date, without recourse, ratably to
each Increasing Revolving Credit Lender and to each New Lender having a
Revolving Credit Commitment such ratable portion of such outstanding Term Loans
as shall be necessary to effectuate such adjustment (and all such Term Loans
shall be deemed to be Revolving Credit Loans hereunder, funded under a cashless
settlement mechanism in accordance with Section 10.20).

(iv) Each Increasing Revolving Credit Lender and each New Lender on the Second
Restatement Effective Date shall (A) be deemed to have assumed such ratable
portion of such Revolving Credit Loans and such outstanding Term Loans, as
applicable, and (B) fund (which funding may be by cashless settlements in
accordance with Section 10.20) on the Second Restatement Effective Date such
assumed amounts to Administrative Agent for the account of each such assigning
Lender in accordance with the provisions hereof in the amount notified to such
Increasing Revolving Credit Lender or such New Lender, as the case may be, by
Administrative Agent.

(b) Revolving Credit Loans. Upon the terms, subject to the conditions and in
reliance upon the representations and warranties of Borrower and each other Loan
Party set forth in this Agreement and in the other Loan Documents, each
Revolving Credit Lender having a Revolving Credit Commitment severally (but not
jointly) agrees to make loans (each such loan, a “Revolving Credit Loan”) of
immediately available funds to Borrower, on a revolving basis from time to time
on any Business Day during the Availability Period, in an aggregate principal
amount outstanding not to exceed at any time such Revolving Credit Lender’s
Revolving Credit Commitment as then in effect, provided that, and
notwithstanding the foregoing, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings will not exceed the
Aggregate Revolving Credit Commitments less, if applicable, the Alternative
Currency Reserve, and (ii) the sum of (A) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender plus (B) such Lender’s
Revolving Credit Percentage Share multiplied by the Outstanding Amount of all
Credit Obligations plus (C) such Lender’s Revolving Credit Percentage Share
multiplied by the Outstanding Amount of all Swing Line Loans, plus (D) such
Lender’s Revolving Credit Percentage Share multiplied by the Alternative
Currency Reserve will not exceed such Lender’s Revolving Credit Commitment, and
so long as the requirements of clauses (i) and (ii) of this Section 2.01(b) are
not satisfied, the Revolving Credit Lenders will not be obligated to fund any
Revolving Credit Loans; provided, further, that such portion of the Revolving
Credit Loans made on the Second Restatement Effective Date as may be determined
by the Administrative Agent may be funded pursuant to cashless settlement; and
provided, further, that at any time any Revolving Credit Loans are outstanding
and denominated in Alternative Currencies, Administrative Agent will establish a
reserve in an amount equal to 5% multiplied by the amount of Total Revolving
Credit Outstandings at such time which are denominated in Alternative Currencies
(such amount, the “Alternative Currency Reserve”). Each Revolving Credit Loan
will be denominated in Dollars or in an Alternative Currency as permitted by
this Agreement and no Revolving Credit Lender will be obligated to make any
Revolving Credit Loan if the requested Revolving Credit Loan is to be
denominated in a currency other than Dollars or an Alternative Currency as
permitted under this Agreement. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be requested and made as Base Rate Loans or Eurodollar

 

-53-



--------------------------------------------------------------------------------

Rate Loans, as further provided herein. All Revolving Credit Loans to be
denominated in an Alternative Currency will be Eurodollar Rate Loans.

(c) Incremental Term Loans. Upon the terms, subject to the conditions and in
reliance upon the representations and warranties of Borrower and each other Loan
Party set forth in this Agreement and in the other Loan Documents, each
Incremental Term Loan Lender severally (but not jointly) agrees to make a loan
in immediately available funds to Borrower (each such loan, an “Incremental Term
Loan”) on the date specified in the Additional Commitment Documentation in the
principal amount of such Lender’s Incremental Term Loan Commitment. Immediately
upon the making of an Incremental Term Loan by any Lender having an Incremental
Term Loan Commitment, such Lender’s Incremental Term Loan Commitment will be
permanently reduced to zero. Each Incremental Term Loan will be denominated in
Dollars or in an Alternative Currency as permitted by this Agreement and no
Incremental Term Loan Lender will be obligated to make any Incremental Term Loan
if the requested Incremental Term Loan is to be denominated in a currency other
than Dollars or an Alternative Currency as permitted under this Agreement.
Incremental Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Incremental Term Loans to be denominated in an
Alternative Currency will be Eurodollar Rate Loans. Amounts borrowed as
Incremental Term Loans that are repaid or prepaid by Borrower may not be
reborrowed.

(d) Loans Generally. Each Loan will be made as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their applicable Revolving
Credit Commitments or Incremental Term Loan Commitments, as applicable;
provided, however, that the failure of any Lender to make any Loan will not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender will be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

Section 2.02 Procedures for Borrowing.

(a) Notices of Borrowing, Conversion and Continuation. Each Borrowing (other
than a Swing Line Borrowing), each conversion of Loans from one Type to the
other and each continuation of Eurodollar Rate Loans will be made upon
Borrower’s irrevocable notice to Administrative Agent, which may, subject to the
provisions of Section 10.02, be given by approved electronic communication;
provided that any such notice may be conditioned on the occurrence of another
transaction, in which case Borrower may, subject to Section 3.05, revoke or
extend such notice by notifying Administrative Agent on or prior to the date set
forth in such notice. Unless otherwise agreed by Administrative Agent in its
discretion, each such notice must be received by Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing (other than a Swing Line Borrowing) of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans; provided that if Borrower requests such Borrowing in an Alternative
Currency, such notice must be received by Administrative Agent not later than
12:00 noon five Business Days (or six Business Days in the case of Special
Notice Currency) prior to the requested date of the applicable Borrowing, and
(ii) one Business Day prior to the requested date of any Borrowing (other than a
Swing Line Borrowing) of Base Rate Loans; provided, however, that if Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by Administrative
Agent not later than 12:00 noon (1) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurodollar Rate Loans
denominated in Dollars, or (2) six Business Days (or seven Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans denominated in
Alternative Currencies, whereupon Administrative Agent will give prompt notice
to the Lenders of such request and

 

-54-



--------------------------------------------------------------------------------

determine whether the requested Interest Period is acceptable to all of them.
With respect to a request for Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration, not later than 12:00 noon,
(A) three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurodollar Rate Loans denominated in Dollars, or (B) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans denominated in Alternative Currencies, Administrative
Agent shall notify Borrower whether or not the requested Interest Period has
been consented to by all the Lenders. Notwithstanding anything to the contrary
contained herein, but subject to the provisions of Section 10.02, any electronic
communication by Borrower pursuant to this Section 2.02(a) may be given by an
individual who has been authorized in writing to do so by an appropriate
Responsible Officer of Borrower. Each such electronic communication must be
confirmed promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by an appropriate Responsible Officer of
Borrower. Further, and notwithstanding anything to the contrary set forth in
this Agreement, including this Section 2.02(a), the Lenders will have no
obligation to make, convert or continue make any Eurodollar Rate Loan
denominated in an Alternative Currency to the extent the principal amount of
such requested Eurodollar Rate Loan exceeds the Alternative Currency Available
Credit as of the date of the requested Borrowing, conversion or continuation.

(b) Amount of Borrowing, Conversion or Continuation. (i) Each Borrowing (other
than a Swing Line Borrowing) of, conversion to or continuation of Eurodollar
Rate Loans will be in a principal amount of $5,000,000 or a whole multiple of
$100,000 in excess thereof, or, in the case of a Borrowing denominated in an
Alternative Currency, in a principal amount of a Dollar Equivalent of $5,000,000
or a whole multiple of a Dollar Equivalent of $100,000 in excess thereof; and
(ii) except as provided in Sections 2.03(c) and Section 2.04(c), each Borrowing
of or conversion to Base Rate Loans will be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof.

(c) Loan Notices Generally. Each Loan Notice (including by electronic
communication to the extent permitted by this Agreement) will specify (i) that
Borrower is requesting, as applicable: (A) a Revolving Credit Borrowing, (B) a
conversion of outstanding Loans from one Type to the other or (C) a continuation
of Eurodollar Rate Loans; (ii) the requested date (which will be a Business Day)
of such Borrowing, conversion or continuation, as the case may be; (iii) the
principal amount of the Loans to be borrowed, converted or continued; (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted;
(v) whether such Borrowing is to be denominated in Dollars or in an Alternative
Currency, and if the latter, which Alternative Currency; and (vi) if applicable,
the duration of the Interest Period with respect thereto. If Borrower fails to
specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans will
be made as, or converted to, Base Rate Loans; provided, however, that
notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrower will be deemed to have elected to continue
any Loan constituting a Eurodollar Rate Loan into a new Eurodollar Rate Loan
having an Interest Period of one month. Any such automatic conversion to a Base
Rate Loan (or continuation of a Eurodollar Rate Loan into a new Eurodollar Rate
Loan having an Interest Period of one month) will be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans; provided, further, that if Borrower requests a Borrowing
in an Alternative Currency but Borrower fails to specify a Type of Loan in such
Loan Notice or if Borrower fails to give a timely notice requesting a conversion
or continuation of a Loan in an Alternative Currency, then the applicable Loans
will be deemed to have specified an Interest Period of one month. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

-55-



--------------------------------------------------------------------------------

(d) Procedures Concerning the Making of Loans. Following receipt of a Loan
Notice, Administrative Agent will promptly notify each applicable Lender of the
amount of its applicable Percentage Share of the requested Borrowing. If
Borrower does not timely provide notice of a conversion or continuation, then
Administrative Agent will notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans to the extent described in the preceding
subsection. Each Lender will make the amount of its applicable Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office (or, at the request of Administrative Agent, in the case of a Eurodollar
Rate denominated in an Alternative Currency, at such bank as Administrative
Agent may designate to the Revolving Credit Lenders or the Incremental Term Loan
Lenders, as applicable) not later than 1:00 p.m. on the Business Day specified
in the applicable Loan Notice. Subject to the prior satisfaction as of the
Second Restatement Effective Date of the conditions precedent set forth in
Section 4.01, upon the satisfaction of the applicable conditions precedent set
forth in Section 4.02, Administrative Agent will make all funds so received
available to Borrower in like funds as received by Administrative Agent either
by: (i) crediting the account of Borrower on the books of HSBC with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) Administrative
Agent by Borrower; provided that, if, on the date the Loan Notice with respect
to such Borrowing is given by Borrower, there are Credit Borrowings outstanding,
then the proceeds of such Borrowing will be applied, first, to the payment in
full of any such Credit Borrowings and, second, to Borrower as provided in this
Section 2.02(d).

(e) Special Provisions Applicable to Continuation or Conversions of Eurodollar
Rate Loans. Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default: (i) no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
Administrative Agent or Required Lenders; and (ii) Required Revolving Credit
Lenders or Required Incremental Term Loan Lenders may demand that any or all of
the then outstanding Revolving Credit Loans or Incremental Term Loans,
respectively, that are Eurodollar Rate Loans be converted immediately to Base
Rate Loans, whereupon Borrower will pay any amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

(f) Notification of Interest Rate. Administrative Agent will promptly notify
Borrower and the applicable Lenders of the interest rate (including the
Applicable Margin, if any) applicable to any Interest Period for Eurodollar Rate
Loans upon determination of such interest rate.

(g) Limitation on Interest Periods. After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there will not be more than: (i) seven Interest Periods in
effect with respect to Revolving Credit Loans.

(h) Discretion of Lenders as to Manner of Funding. Subject only to Section 3.06
and otherwise notwithstanding any provision of this Agreement to the contrary,
each Lender will be entitled to fund and maintain its funding of all or any part
of such Lender’s interest in Loans made hereunder in any manner such Lender
deems to be appropriate (including funding such Loans through a foreign branch
or Affiliate of such Lender, so long as such funding does not adversely affect
the Borrowers).

Section 2.03 Letters of Credit.

(a) Letter of Credit Subfacility. Subject to the terms and conditions set forth
herein:

 

-56-



--------------------------------------------------------------------------------

(i) Upon the terms, subject to the conditions and in reliance upon the
representations and warranties of Borrower and each of the other Loan Parties
set forth in this Agreement and in the other Loan Documents and upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03, each
L/C Issuer agrees (A) from time to time on any Business Day, during the period
from the Second Restatement Effective Date until the Credit Expiration Date, to
issue Credits, in the form of standby or commercial Letters of Credit or Bank
Undertakings denominated in Dollars or in an Alternative Currency in accordance
with this Agreement for the account of Borrower on behalf of Borrower (or other
Loan Parties and/or such Subsidiaries as Borrower designates) and amend or
extend Credits previously issued by it, in accordance with subsection (b) of
this Section 2.03; and (B) to honor drawings under the Credits.

(ii) Each Revolving Credit Lender severally agrees to participate in each Credit
issued by any L/C Issuer and each drawing thereunder; provided that, after
giving effect to any L/C Credit Extension with respect to any Credit, (A) the
Total Revolving Credit Outstandings will not exceed the Aggregate Revolving
Credit Commitments; (B) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus an amount equal to such Lender’s
Revolving Credit Percentage Share multiplied by the Outstanding Amount of all
Credit Obligations, plus an amount equal to such Lender’s Revolving Credit
Percentage Share multiplied by the Outstanding Amount of all Swing Line Loans
will not exceed such Lender’s Revolving Credit Commitment; and (C) the
Outstanding Amount of the Credit Obligations will not exceed the
Credit Sublimit. Each request by Borrower for the issuance or amendment of a
Credit will be deemed to be a representation by Borrower that each such issuance
or amendment complies with the applicable conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Credits will be fully
revolving, and, accordingly, Borrower may, during the period described in
Section 2.03(a)(i), obtain Credits to replace Credits that have expired or that
have been drawn upon and reimbursed.

(iii) Subject to Section 2.03(b)(v), no L/C Issuer will issue or extend any
Credit if (A) the expiry date of such requested Credit would occur more than
twelve months after the date of issuance or last extension, unless the L/C
Issuer thereof will have approved such expiry date, (B) the expiry date of such
requested Credit, including as extended pursuant to the preceding subclause (A),
would occur after the Credit Expiration Date, unless (1) all Revolving Credit
Lenders will have approved such expiry date or (2) Borrower has agreed, pursuant
to arrangements satisfactory to the L/C Issuer, to Cash Collateralize such
Credit by a date that is not later than the Credit Expiration Date in at least
the Minimum Collateral Amount, or (C) with respect to any Credit denominated in
an Alternative Currency, to the extent that the face amount of such requested
Credit exceeds the Alternative Currency Available Credit as of the requested
issuance date.

(iv) No L/C Issuer will have any obligation to issue a Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
will by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer will prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Credit in
particular or will impose upon the L/C Issuer with respect to such Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Second Restatement
Effective Date, or will impose upon the L/C Issuer any unreimbursed loss, cost
or expense that was not applicable on the Second Restatement Effective Date and
which the L/C Issuer in good faith deems material to it;

 

-57-



--------------------------------------------------------------------------------

(B) the issuance of such Credit would violate one or more policies of the
L/C Issuer;

(C) such Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(D) in the case of any Credit to be denominated in an Alternative Currency, the
L/C Issuer does not, as of the issuance date of such requested Credit, issue
Credits in the requested currency; or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 3.07(a)(iv)) with respect to the Defaulting
Lender arising from either the Credit then proposed to be issued or that Credit
and all other Credit Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(v) The L/C Issuer will have no obligation to amend any Credit if the L/C Issuer
would not be obligated to issue such Credit in its amended form under the terms
hereof or if the beneficiary of such Credit does not accept the proposed
amendment to such Credit.

(vi) The L/C Issuer will act on behalf of all Revolving Credit Lenders with
respect to any Credits issued by it and the documents associated therewith, and
L/C Issuer will have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Credits issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Credits as fully as
if the term “Administrative Agent” as used in Article IX included the L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Credits; Automatic Extensions of
Credits.

(i) Each Credit will be issued or amended, as the case may be, upon the request
of Borrower delivered to the L/C Issuer thereof (with a copy to Administrative
Agent) in the form of an Credit Application, appropriately completed and signed
by a Responsible Officer of Borrower. Such Credit Application must be received
by the L/C Issuer and Administrative Agent (A) in the case of any Credits to be
denominated in an Alternative Currency or any Bank Undertakings, not later than
12:00 noon at least ten Business Days prior to the proposed issuance date or
date of amendment (or such shorter period as may be agreed to by the applicable
L/C Issuer, in its discretion), as the case may be, and (B) in the case of any
other Credits, not later than 12:00 noon at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, or in each case
such other date or time as the L/C Issuer and Administrative Agent may agree. In
the case of a request for an initial issuance of a Credit, such Credit
Application will specify in form and detail satisfactory to the L/C Issuer
(A) the proposed issuance date of the requested Credit (which will be a Business
Day), (B) the stated amount and currency thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder, (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) whether the Credit is a Bank Undertaking or a Letter of
Credit, and if any Linked Undertaking will exist in respect of the issuance of
any Credit, (H) if the Credit is a Letter of Credit, whether it is a standby or
commercial Letter

 

-58-



--------------------------------------------------------------------------------

of Credit, and (I) such other matters as the L/C Issuer may require. In the case
of a request for an amendment of any outstanding Credit, such Credit Application
will specify in form and detail satisfactory to the L/C Issuer (1) the Credit to
be amended, (2) the proposed date of the amendment thereof (which will be a
Business Day), (3) the nature of the proposed amendment and (4) such other
matters as the L/C Issuer may require. Additionally, Borrower will furnish to
the L/C Issuer and Administrative Agent such other documents and information
pertaining to such requested Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Credit Application at the address provided
pursuant to Section 10.02 for receiving Credit Applications and related
correspondence, the L/C Issuer will confirm with Administrative Agent in writing
(which, subject to the provisions of Section 10.02, may be by approved
electronic communication) that Administrative Agent has received a copy of such
Credit Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof (provided that such confirmation will
not be required if the L/C Issuer and Administrative Agent are the same Person).
Unless the L/C Issuer has received written notice from any Revolving Credit
Lender, Administrative Agent or any Loan Party at least one Business Day prior
to the requested date of issuance or amendment of the applicable Credit that one
or more applicable conditions in Article IV will not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer will, on the
requested date, issue the Credit requested by Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

(iii) The L/C Issuer will promptly notify Administrative Agent in writing, and
Administrative Agent will in turn notify each Lender in writing, of each such
issuance of a Credit (including the amount, the expiry date and the beneficiary
thereof). Immediately upon the issuance of each Credit, each Revolving Credit
Lender will be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Credit equal to such
Lender’s Revolving Credit Percentage Share multiplied by the face amount of such
Credit.

(iv) Promptly after its delivery of any Credit or any amendment to a Credit to
an advising bank with respect thereto or to the beneficiary thereof, the
L/C Issuer will also deliver to Borrower and Administrative Agent a true and
complete copy of such Credit or amendment.

(v) If Borrower specifically requests in any applicable Credit Application, the
L/C Issuer may issue an Automatic Extension Letter of Credit. Unless otherwise
directed by the L/C Issuer, Borrower will not be required to make a specific
request to the L/C Issuer for any such extension. Once an Automatic Extension
Letter of Credit has been issued, Revolving Credit Lenders will be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Automatic Extension Letter of Credit at any time to an expiry date not
later than the earlier to occur of (A) twelve months after the date of the last
extension and (B) the Credit Expiration Date unless Borrower has agreed,
pursuant to arrangements satisfactory to the L/C Issuer, to Cash Collateralize
such Automatic Extension Letter of Credit by a date that is not later than the
Credit Expiration Date in at least the Minimum Collateral Amount; provided that
the L/C Issuer will not permit any such extension if (1) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Automatic Extension Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (2) the L/C Issuer has received notice in writing (which,
subject to the provisions of Section 10.02, may be by approved electronic
communication) on or before the day that is thirty days before any date provided
for in such Automatic Extension Letter of Credit as the last day by which notice
of the non-extension thereof must be given (x) from Administrative Agent that
Required Revolving Credit Lenders have elected not to permit such extension, or
(y) from Administrative Agent, any Revolving Credit Lender or Borrower that one
or more

 

-59-



--------------------------------------------------------------------------------

of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Credit of any drawing under such
Credit (or any notice thereof), the L/C Issuer thereof will notify Borrower and
Administrative Agent thereof. If the L/C Issuer will make any payment in respect
of a Credit, Borrower will reimburse the L/C Issuer the amount of such payment
not later than 1:00 p.m. on the related Honor Date if Borrower will have
received notice of such payment prior to 11:00 a.m. on the Honor Date, or, if
such notice has not been received by Borrower prior to 11:00 a.m. on such Honor
Date, then not later than 12:00 noon on the Business Day immediately following
the day that Borrower receives such notice. If Borrower fails to so reimburse
the L/C Issuer, then Administrative Agent will promptly notify each Revolving
Credit Lender of the related Honor Date, the Unreimbursed Amount and the amount
of such Lender’s Revolving Credit Percentage Share of such Unreimbursed Amount.
In such event, Borrower will be deemed to have requested a Revolving Credit
Borrowing consisting of Base Rate Loans to be disbursed on such Honor Date in an
amount equal to such Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).

(ii) Each Revolving Credit Lender will, upon receipt of any notice pursuant to
Section 2.03(c)(i), make funds available (and Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
Administrative Agent’s Office in an amount equal to such Lender’s Revolving
Credit Percentage Share multiplied by the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available will be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to Borrower in such amount on the
Honor Date. Administrative Agent will remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing pursuant to Section 2.03(c)(ii), whether because each
of the conditions (other than the delivery of a Loan Notice) set forth in
Section 4.02 cannot be satisfied or otherwise, Borrower will be deemed to have
incurred from the L/C Issuer a Credit Borrowing on the Honor Date in the amount
of the Unreimbursed Amount that is not so refinanced, which Credit Borrowing
will be due and payable on demand (together with interest) and will bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) will be deemed payment in respect of its participation in
such Credit Borrowing and will constitute a Credit Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
Credit Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Credit, interest in respect of the amount of such
Lender’s Revolving Credit Percentage Share of such amount will be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
Credit Advances to reimburse any L/C Issuer for amounts drawn under Credits
issued by it, as contemplated by this Section 2.03(c), will be absolute and
unconditional and will not be affected by any

 

-60-



--------------------------------------------------------------------------------

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the L/C Issuer, Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Loan Notice). No such making of a Credit Advance
will relieve or otherwise impair the obligation of Borrower to reimburse any
L/C Issuer for the amount of any payment made by the L/C Issuer under any
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of any L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer will be entitled to recover from such Revolving
Credit Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) will be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after any L/C Issuer has made a payment under any Credit
issued by it and has received from any Revolving Credit Lender such Lender’s
Credit Advance in respect of such payment in accordance with Section 2.03(c),
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount that equals its Revolving Credit Percentage Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Credit Advance was outstanding) in the same
funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender will pay to Administrative Agent for the account of the L/C Issuer
an amount equal to its Revolving Credit Percentage Share thereof on the demand
of Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of Revolving
Credit Lenders under this clause (ii) will survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse each
L/C Issuer for each drawing under each Credit issued by it and to repay each
Credit Borrowing is absolute, unconditional and irrevocable and will be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

-61-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Credit, this Agreement or any
other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Credit or any agreement or instrument relating thereto, or any
unrelated transaction (including any underlying transaction between any Loan
Party or any of their respective Subsidiaries and the beneficiary for which any
Credit was procured);

(iii) any draft, demand, certificate or other document presented under such
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Credit;

(v) any payment by the L/C Issuer under such Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such
Credit;

(vi) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or of any other Loan
Party or of any of their respective Subsidiaries;

(vii) the fact that a Default or Event of Default will have occurred and be
continuing;

(viii) any payment made by the L/C Issuer under such Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Credit, including any
arising in connection with any proceeding under any Debtor Relief Law;

(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to Borrower or in the relevant currency
markets generally; or

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any other Loan
Party or any of their respective Subsidiaries.

Borrower will promptly examine a copy of each Credit and each amendment thereto
that is delivered to it and will notify the L/C Issuer thereof in writing of any
claim of noncompliance with Borrower’s instructions or other irregularity.
Borrower will be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless Borrower will have given written notice
thereof to the L/C Issuer within three Business Days of the L/C Issuer’s
delivery to Borrower of a copy of the such Credit or amendment thereto, as
applicable.

(f) Role of the L/C Issuer. Each Revolving Credit Lender and Borrower agree
that, in paying any drawing under a Credit, the L/C Issuer thereof will not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Credit issued, or requested
to be issued, by it) or to ascertain or inquire as to the validity or accuracy
of any such

 

-62-



--------------------------------------------------------------------------------

document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, Administrative Agent, any of their respective
Related Parties and any correspondent, participant or assignee of the L/C Issuer
will be liable to any Lender for: (i) any action taken or not taken, at the
request or with the approval of Lenders or Required Revolving Credit Lenders, as
applicable, in connection with a Credit or any Issuer Document; (ii) in the
absence of gross negligence or willful misconduct of the L/C Issuer under the
circumstances in question, as determined in a final, nonappealable judgment by a
court of competent jurisdiction, any action taken or not taken in connection
with a Credit or any Issuer Document; or (iii) the due execution, effectiveness,
validity or enforceability of any document related to any Credit or Issuer
Document. As between Borrower and any L/C Issuer, Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Credit issued by such L/C Issuer; provided that this assumption
is not intended to, and will not, preclude Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuer, Administrative Agent or any
of their respective Related Parties or any correspondent, participant or
assignee of the L/C Issuer will be liable or responsible for any of the matters
described in clauses (i) through (x) of Section 2.03(e); provided that,
notwithstanding anything to the contrary contained in such clauses, Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower that were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
or grossly negligent failure to pay under any Credit issued by it after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Credit, as determined by a
court of competent jurisdiction by final and nonappealable judgment. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer will not be responsible for the validity or sufficiency of
any document transferring or assigning or purporting to transfer or assign a
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by
L/C Issuer and Borrower, when a Credit is issued, (i) the rules of the ISP and
Article 5 of the UCC will apply to each standby Credit, provided that in the
event of a conflict between applicable provisions of the ISP and Article 5 of
the UCC, the ISP will govern and (ii) the rules of the UCP and Article 5 of the
UCC will apply to each commercial Credit, provided that in the event of a
conflict between applicable provisions of the UCP and Article 5 of the UCC, the
UCP will govern.

(h) Credit Issued for the Benefit of the Issuers Thereof. The parties hereto
recognize that some or all of the Credit from time to time issued under this
Agreement will be issued by L/C Issuer for the benefit of itself or its
Affiliate in connection with the simultaneous issuance of a Linked Undertaking.
Notwithstanding anything to the contrary in the ISP or the UCP (to the extent
applicable to a Credit) or under applicable Laws, it is the express intention of
the parties that (i) each such Credit shall constitute, and be governed by the
rules generally applicable to, a Credit hereunder and a “credit” under the ISP,
the UCP and other applicable Laws as if the L/C Issuer of and beneficiary under
such Credit were different Persons, (ii) Borrower’s reimbursement obligation
hereunder shall exist, without duplication, with respect to any such Credit
issued by or outstanding from L/C Issuer as well as any Linked Undertaking, and
(iii) the L/C Issuer of a Credit and a Linked Undertaking will be entitled to
funding of participations by the Lenders with respect to either the Credit or
the Linked Undertaking, but not with respect to both.

(i) Credit Fees. Borrower will pay to Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Revolving Credit Percentage
Share a fee (the

 

-63-



--------------------------------------------------------------------------------

“Credit Fee”) equal to (i) for each standby Letter of Credit or Bank
Undertaking, the Applicable Margin then applicable to the Eurodollar Rate Loans
multiplied by the actual daily amount available to be drawn under such Credit
and (ii) for each commercial Letter of Credit, a rate per annum to be determined
by L/C Issuer and Administrative Agent consistent with then prevailing market
terms for issuances of commercial letters of credit; provided, however, any
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to L/C Issuer pursuant to this Section 2.03 will be
payable, to the maximum extent permitted by applicable Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Revolving Credit Percentage Share allocable to such Credit pursuant
to Section 3.07(a)(iv), with the balance of such fee, if any, payable to L/C
Issuer for its own account. For purposes of computing the actual daily amount
available to be drawn under all Credits, the amount of each Credit will be
determined in accordance with Section 1.02(j). Credit Fees will be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the last Business
Day of each March, June, September and December (in each case for the calendar
quarter then ending), commencing with the first such date to occur after the
issuance of such Credit, on the Credit Expiration Date and thereafter on demand.
If there is any change in the Applicable Margin during any quarter, then the
actual daily amount available to be drawn under all Credits will be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, upon written
notice to Borrower from Required Revolving Credit Lenders, all Credit Fees will
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
Borrower will pay directly to each L/C Issuer for its own account in respect of
any Credits issued by or outstanding from such L/C Issuer, a fronting fee in
Dollars with respect to each such Credit equal to 0.125% per annum, computed
quarterly in arrears on the Dollar Equivalent of the daily maximum amount
available to be drawn thereunder, due and payable quarterly in arrears on the
last Business Day of each March, June, September and December (in each case for
the calendar quarter then ending), commencing with the first such date to occur
after the issuance of such Credit, on the Credit Expiration Date and thereafter
on demand. In addition, Borrower will pay directly to L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges of the L/C Issuer relating
to letters of credit and bank undertakings as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand of
the L/C Issuer and are nonrefundable.

(k) Additional L/C Issuers. Borrower may from time to time, upon not less than
ten Business Days’ notice to Administrative Agent (or such shorter period as may
be agreed by Administrative Agent in its sole discretion), designate a Lender
hereunder as an additional L/C Issuer (upon obtaining such Lender’s prior
consent thereto). Any such designation or increase in the number of L/C Issuers
will be subject to the approval of Administrative Agent (such approval not to be
unreasonably withheld). Administrative Agent will promptly notify Borrower and
the Lenders of any designation and approval of an additional L/C Issuer. Upon
any such approval of an additional L/C Issuer by Administrative Agent, such
Lender will be an L/C Issuer for all purposes of this Agreement, and references
to the L/C Issuers will mean and include such Lender in its capacity as an L/C
Issuer. Any such additional L/C Issuer will be entitled to specify from time to
time any Dollar limit on the stated amount of Credits permitted to be
outstanding from such L/C at any time (an “Issuer Sublimit”). In the absence of
any notice from an additional L/C Issuer to Administrative Agent specifying its
Issuer Sublimit from time to time in effect, such additional L/C Issuer’s Issuer
Sublimit shall be deemed to equal the Credit Sublimit.

 

-64-



--------------------------------------------------------------------------------

(l) Conflict with Issuer Documents. If a conflict exists between the terms
hereof and the terms of any Issuer Document, the terms hereof will control.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Upon the terms, subject to the conditions and in reliance
upon the representations and warranties of Borrower and each of the other Loan
Parties set forth in this Agreement and in the other Loan Documents and upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.04, Swing
Line Lender may in its sole and absolute discretion make loans (each such loan,
a “Swing Line Loan”) in immediately available funds denominated in Dollars to
Borrower on a revolving basis from time to time on any Business Day from the
Second Restatement Effective Date through the tenth Business Day immediately
preceding the last day of the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Credit Percentage Share of the Outstanding Amount of Revolving Credit
Loans and Credit Obligations of the Revolving Credit Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments; and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender (other than Swing Line Lender in such
capacity), plus such Lender’s Revolving Credit Percentage Share of the
Outstanding Amount of all Credit Obligations, plus such Lender’s Revolving
Credit Percentage Share of the Outstanding Amount of all Swing Line Loans will
not exceed such Lender’s Revolving Credit Commitment. Each Swing Line Loan will
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender will be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to such Lender’s Revolving Credit
Percentage Share multiplied by the amount of such Swing Line Loan.

(b) Swing Line Borrowing Procedures. Each Swing Line Borrowing will be made upon
Borrower’s irrevocable notice (a “Swing Line Loan Notice”) to Swing Line Lender
and Administrative Agent, which, subject to the provisions of Section 10.02, may
be given by approved electronic communication. Each such notice must be received
by Swing Line Lender and Administrative Agent not later than 12:00 noon on the
requested borrowing date, and must specify (i) the amount to be borrowed, which
will be a minimum of $100,000, and (ii) the requested borrowing date, which must
be a Business Day. Each such notice by electronic communication must be
confirmed promptly by delivery to Swing Line Lender and Administrative Agent of
a separate written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of Borrower. Promptly after receipt by Swing Line Lender
of any electronic communication Swing Line Loan Notice, Swing Line Lender will
confirm with Administrative Agent (in writing, including by electronic
communication) that Administrative Agent has also received such Swing Line Loan
Notice and, if not, Swing Line Lender will notify Administrative Agent (in
writing, including by electronic communication) of the contents thereof. Unless
(A) the Swing Line has been terminated or suspended by Swing Line Lender as
provided in this Agreement, including Section 2.04(a), (B) Swing Line Lender has
received notice (in writing, including by electronic communication) from
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(1) directing Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (2) that at least one of the applicable conditions specified
in Article IV is not then satisfied, or (C) Swing Line Lender has otherwise
determined, in its sole and absolute discretion, not to fund the Swing Line
Borrowing requested by Borrower in such Swing Line Loan Notice, then, subject to
the terms and conditions hereof, Swing Line Lender will, not later than 3:00

 

-65-



--------------------------------------------------------------------------------

p.m. on the borrowing date specified in the related Swing Line Loan Notice, make
the amount of its Swing Line Loan available to Borrower at its office by
crediting the account of Borrower on the books of Swing Line Lender in
immediately available funds. Revolving Credit Lenders agree that Swing Line
Lender and Borrower may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Revolving Credit Lenders hereunder other than notifying
Administrative Agent of a Swing Line Loan Notice.

(c) Refinancing of Swing Line Loans.

(i) Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Lender’s Revolving Credit Percentage Share of the then aggregate Outstanding
Amount of Swing Line Loans. Such request will be made in writing (which written
request will be deemed to be a Swing Line Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02. Swing Line Lender will
furnish Borrower with a copy of the applicable Swing Line Loan Notice promptly
after delivering such notice to Administrative Agent. Each Revolving Credit
Lender will make an amount equal to its Revolving Credit Percentage Share
multiplied by the aggregate amount of the requested Revolving Credit Loans
specified in such Swing Line Loan Notice available to Administrative Agent in
immediately available funds (and Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of
Swing Line Lender at Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such Swing Line Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
will be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
Borrower in such amount. Administrative Agent will promptly remit the funds so
received to Swing Line Lender.

(ii) If for any reason the outstanding amount of all Swing Line Loans cannot be
refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), then the request for Revolving Credit Loans that are Base
Rate Loans submitted by Swing Line Lender as set forth herein will be deemed to
be a request by Swing Line Lender that each Revolving Credit Lender fund its
risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to Administrative Agent for the account of Swing Line Lender
pursuant to Section 2.04(c)(i) will be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), Swing Line Lender will be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Swing Line Lender in connection with the foregoing.
A certificate of Swing Line Lender submitted to any Revolving Credit Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (iii) will be conclusive absent manifest error.

 

-66-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) will be absolute and unconditional and will not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against Swing Line Lender, Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations will relieve or otherwise impair the obligation
of Borrower to repay Swing Line Loans together with interest as provided herein.

(v) Borrower may not use the proceeds of a Swing Line Loan borrowed pursuant to
this Section 2.04 to refinance an outstanding Swing Line Loan.

(d) Repayment of Participations.

(i) If, at any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, Swing Line Lender receives any payment
on account of such Swing Line Loan, then Swing Line Lender will distribute to
such Lender an amount equal to its Revolving Credit Percentage Share multiplied
by such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by Swing Line Lender.

(ii) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Credit Lender will pay to Swing Line Lender an amount equal to its
Revolving Credit Percentage Share multiplied by the amount to be returned on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. Administrative Agent will make such demand upon the request
of Swing Line Lender. The obligations of Revolving Credit Lenders under this
clause will survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. Swing Line Lender will be
responsible for invoicing Borrower for interest on Swing Line Loans. Until each
Revolving Credit Lender funds its Revolving Credit Loan that is a Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Revolving Credit Percentage Share of any Swing Line Loan, interest in respect of
such proportionate share will be solely for the account of Swing Line Lender.

(f) Payments Directly to Swing Line Lender. Borrower will make all payments of
principal and interest in respect of Swing Line Loans directly to Swing Line
Lender.

Section 2.05 Payments and Prepayments.

(a) Payments of the Swing Line Loans. Subject to the other terms and provisions
of this Agreement, including the acceleration of the Obligations outstanding
hereunder and under the other Loan Documents pursuant to Section 8.03 following
the occurrence of an Event of Default, Borrower will repay each Swing Line Loan
(A) on the tenth Business Day following the Borrowing thereof, and (B) to the
extent outstanding on the Revolving Credit Maturity Date, on the Revolving
Credit Maturity Date.

 

-67-



--------------------------------------------------------------------------------

(b) Payments of the Incremental Term Loans. Subject to the other terms and
provisions of this Agreement, including the acceleration of the Obligations
outstanding hereunder and under the other Loan Documents pursuant to
Section 8.03 following the occurrence of an Event of Default, the Incremental
Term Loans will be payable on such dates and in such amounts as set forth in the
applicable Incremental Term Documentation.

(c) Voluntary Prepayments.

(i) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by
Administrative Agent not later than 12:00 noon (1) three Business Days prior to
any date of prepayment of Revolving Credit Loans that are Eurodollar Rate Loans
and (2) four Business Days (or five Business Days, in the case of the prepayment
of Loans determined in Special Notice Currencies) prior to any date of
prepayment of Revolving Credit Loans that are Eurodollar Rate Loans denominated
in any Alternative Currency permitted hereunder and (3) on the date of
prepayment of Revolving Credit Loans that are Base Rate Loans; and (B) any
prepayment of Revolving Credit Loans that are Eurodollar Rate Loans will be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, or that are Base Rate Loans will be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, or, if less, the entire
principal amount thereof then outstanding. Each such notice will specify the
date and amount of such prepayment and the Type(s) of Revolving Credit Loans to
be prepaid. Administrative Agent will promptly notify each Revolving Credit
Lender of its receipt of each such notice and of the amount of such Lender’s
Revolving Credit Percentage Share thereof. If Borrower gives such notice, then
Borrower’s prepayment obligation will be irrevocable, and Borrower will make
such prepayment and the payment amount specified in such notice will be due and
payable on the date specified therein. Notwithstanding the foregoing, any such
notice of prepayment delivered in connection with any refinancing of all of the
Obligations hereunder with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by Borrower in
the event such refinancing is not consummated. Any prepayment of a Revolving
Credit Loan that is a Eurodollar Rate Loan will be accompanied by any additional
amounts required pursuant to Section 3.05 (including amounts required pursuant
to Section 3.05(c) and any foreign exchange losses). Subject to Section 3.07,
each such prepayment will be applied to the Revolving Credit Loans of the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Percentage Shares.

(ii) Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that:
(A) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment; and (B) any such
prepayment will be in a minimum principal amount of $100,000 or, if the
aggregate Outstanding Amount of Swing Line Loans is less, the entire Outstanding
Amount thereof. Each such notice will specify the date and amount of such
prepayment. If Borrower gives such a notice, then Borrower’s prepayment
obligation will be irrevocable, and Borrower will make such prepayment and the
payment amount specified in such notice will be due and payable on the date
specified therein.

(d) Mandatory Prepayments.

(i) If, on any date, and for any reason, including following any reduction of
the Aggregate Revolving Credit Commitments pursuant to Section 2.06, the
Outstanding Amount of Credit Obligations exceeds the Credit Sublimit, Borrower
will promptly (and in any event within three Business Days thereof) Cash
Collateralize the Outstanding Amount of such Credit Obligations in an

 

-68-



--------------------------------------------------------------------------------

amount equal to such excess. Any Cash Collateral required to be provided
pursuant to this Section 2.05 will be subject to release in accordance with
Section 2.15(d).

(ii) If, on any date the Total Revolving Credit Outstandings, less the amount of
Credit Obligations Cash Collateralized, exceeds the Aggregate Revolving Credit
Commitments then in effect, including after giving effect to any reduction of
the Aggregate Revolving Credit Commitments pursuant to Section 2.06, Borrower
will immediately, and without notice or demand, prepay the outstanding principal
amount of the Revolving Credit Loans, Swing Line Loans and Credit Borrowings by
an amount equal to the applicable excess. Any such prepayment will be applied,
first, to any Credit Borrowings, second, to prepay any outstanding Swing Line
Loans and third, to prepay any outstanding Revolving Credit Loans.

(iii) If, on any Revaluation Date, the Dollar Equivalent of the Total Revolving
Credit Outstandings in Alternative Currencies exceeds the lesser of (A) 105%
times the Alternative Currency Available Credit then in effect and (B) the
Aggregate Revolving Credit Commitments then in effect, including after giving
effect to any reduction of the Aggregate Revolving Credit Commitments pursuant
to Section 2.06, Borrower will immediately, and without notice or demand,
(x) prepay the Dollar Equivalent of the outstanding principal amount of the
Revolving Credit Loans in Alternative Currencies and Credit Borrowings in
Alternative Currencies by an amount equal to the applicable excess or (y) Cash
Collateralize the Dollar Equivalent of the Outstanding Amount of such Credit
Obligations in Alternative Currencies in an amount equal to the applicable
excess. Any Cash Collateral required to be provided pursuant to this
Section 2.05 will be subject to release in accordance with Section 2.15(d).

(iv) If, following any reduction of the Aggregate Revolving Credit Commitments
pursuant to Section 2.06, the aggregate Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit (including as reduced by such reduction),
Borrower will prepay on the reduction date the Outstanding Amount of Swing Line
Loans by an amount equal to the amount by which such Outstanding Amount exceeds
the Swing Line Sublimit.

(e) Application of Certain Payments. Subject to the other provisions of this
Agreement applicable to the prepayment of Loans, any prepayment of Loans will be
applied first to Base Rate Loans to the full extent thereof before application
to Eurodollar Rate Loans, in each case in a manner which minimizes the amount of
any payments required to be made by Borrower pursuant to Section 3.05.

Section 2.06 Termination or Reduction of Aggregate Revolving Credit Commitments.

Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Revolving Credit Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (a) any such notice will be
irrevocable and received by Administrative Agent not later than 12:00 noon one
Business Day prior to the requested effective date of such termination or
reduction; (b) any such partial reduction will be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof; (c) Borrower
will not terminate or reduce the Aggregate Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments; and (d) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Credit Commitments, such
sublimit(s) will be automatically reduced by the amount of such excess.
Administrative Agent will

 

-69-



--------------------------------------------------------------------------------

promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Revolving Credit
Commitments will be applied to the commitment of each Revolving Credit Lender
according to its Revolving Credit Percentage Share thereof. All Revolving Credit
Commitment Fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments will be paid on the effective date of
such termination.

Section 2.07 Final Repayment of Revolving Credit Loans, Swing Loans and
Incremental Term Loans.

(a) Payments Due on Revolving Credit Maturity Date. On the Revolving Credit
Maturity Date, Borrower will repay (i) to the Revolving Credit Lenders in full
the aggregate Outstanding Amount of all Revolving Credit Loans and (ii) to Swing
Line Lender in full the aggregate Outstanding Amount of all Swing Line Loans,
and in each case all accrued and unpaid interest thereon.

(b) Payments Due on Incremental Term Loan Maturity Date. For each Incremental
Term Loan, on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan, Borrower will repay to the Incremental Term Loan Lenders
in full the aggregate Outstanding Amount of such Incremental Term Loan and all
accrued and unpaid interest thereon.

Section 2.08 Interest; Applicable Margins.

(a) Interest Generally. At the option of the Borrower, Loans (other than Swing
Line Loans) will be Eurodollar Rate Loans or Base Rate Loans. Subject to the
provisions of Section 2.08(b), (i) each Eurodollar Rate Loan will bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin then in effect corresponding to Eurodollar Rate Loans and
(ii) each Base Rate Loan (including each Swing Line Loan) will bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin then in effect
corresponding to Base Rate Loans. To the extent that any calculation of interest
or any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.

(b) Default Rate.

(i) If (A) an Event of Default occurs under Section 8.01(a)(i) as a result of
Borrower’s failure to timely make any principal payment on the Obligations when
due and payable under this Agreement or any of the other Loan Documents, whether
at stated maturity, by acceleration or otherwise, or (B) an Event of Default
occurs under Section 8.01(f) or Section 8.01(g), or (C) an Event of Default
occurs under Section 8.01(l) as the result of the occurrence of a Change of
Control, then in any such event, any outstanding Obligations under this
Agreement and the other Loan Documents (except for undrawn Credits) will
thereafter, from the date such Event of Default occurred and continuing until
the related Event of Default has been cured or waived in accordance with
Section 10.01, without any required notice from Lenders or Administrative Agent,
bear interest at a fluctuating rate per annum at all times equal to the Default
Rate, to the fullest extent permitted by applicable Laws.

(ii) If an Event of Default occurs under Section 8.01(a)(ii) as a result of
Borrower’s failure to timely make any payment (other than a principal payment
subject to Section 8.01(a)(i)) on the Obligations when due and payable under
this Agreement or any of the other Loan Documents, whether at stated maturity,
by acceleration or otherwise, then, without limitation of and in addition to
clause (i) of this Section 2.08(b), upon written notice to Borrower from
Required Lenders (or

 

-70-



--------------------------------------------------------------------------------

from Administrative Agent at the direction of Required Lenders), any outstanding
Obligations under this Agreement and the other Loan Documents (except for
undrawn Credits) will, effective as of the date of delivery of such written
notice to Borrower and continuing until the related Event of Default has been
cured or waived in accordance with Section 10.1 of this Agreement, bear interest
at a fluctuating rate per annum at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) will be due and payable upon demand.

(c) Payment Dates; Accrual of Interest. Interest on each Loan will be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder (including interest
at the Default Rate, to the extent applicable in accordance with
Section 2.08(b)) will be due and payable in accordance with the terms hereof
both before and after judgment, and both before and after the commencement of
any proceeding under any Debtor Relief Law.

(d) Increases and Decreases of Applicable Margins. Any increase or decrease in
any Applicable Margin resulting from a change in the Consolidated Leverage Ratio
will become effective as of the date that is the earlier of (i) the last date by
which Borrower is otherwise required to deliver a Compliance Certificate in
accordance with Section 6.01(d) for given period (each such date, a “calculation
date”) and (ii) the date that is two Business Days after the date on which
Borrower actually delivers a Compliance Certificate in accordance with
Section 6.01(d) for a given period; provided that the Applicable Margins in
effect from the Second Restatement Effective Date to the date that is two
Business Days following receipt by Administrative Agent of a timely delivered
Compliance Certificate with respect to the first Test Period ending after the
Second Restatement Effective Date will be set at levels corresponding to Tier I
as indicated on the grid set forth in the definition of “Applicable Margin”;
provided, further, that, if any Compliance Certificate required to be delivered
in accordance with Section 6.01(d) is not delivered to Administrative Agent on
or before the related calculation date, then the levels corresponding to Tier V
as indicated on the grid set forth in the definition of “Applicable Margin” will
apply, effective on the related calculation date until two Business Days after
such Compliance Certificate is actually received by Administrative Agent.

Notwithstanding the foregoing, if, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason,
Borrower or Administrative Agent (which may be at the direction of Required
Lenders) determine that (A) the Consolidated Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (B) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, Borrower will immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer(s), as the case may be, promptly on demand by Administrative Agent
accompanied by calculations supporting Administrative Agent’s determination (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, automatically and without
further action by Administrative Agent, any Lender or L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.

(e) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in

 

-71-



--------------------------------------------------------------------------------

the deemed year, (ii) the principle of deemed reinvestment of interest shall not
apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(i) and (j):

(a) Revolving Credit Facility Commitment Fee. Subject to Section 3.07(a)(iii),
Borrower will pay to Administrative Agent for the account of each Revolving
Credit Lender (other than a Defaulting Lender) in accordance with its Revolving
Credit Percentage Share, a commitment fee (the “Revolving Credit Commitment
Fee”) equal to the Applicable Margin then in effect corresponding to the
Revolving Credit Commitment Fees multiplied by the actual daily amount by which
the Aggregate Revolving Credit Commitments exceed the sum of the Total Revolving
Credit Outstandings less the Outstanding Amount of Swing Line Loans as of and
for such date of determination, subject to adjustment as provided in
Section 3.07; provided that the Applicable Margin in effect from the Second
Restatement Effective Date to the date that is two Business Days following
receipt by Administrative Agent of a timely delivered Compliance Certificate
with respect to the first Test Period ending after the Second Restatement
Effective Date will be set at levels corresponding to Tier I as indicated on the
grid set forth in the definition of “Applicable Margin”; provided, further,
that, if any Compliance Certificate required to be delivered in accordance with
Section 6.01(d) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier V as indicated
on the grid set forth in the definition of “Applicable Margin” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent. The
Revolving Credit Commitment Fee will accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and will be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Second Restatement Effective Date, and on
the Revolving Credit Maturity Date. The Revolving Credit Commitment Fee will be
calculated quarterly in arrears, and if there is any change in the Aggregate
Revolving Credit Commitments or in the Applicable Margin during any quarter, the
actual daily amount will be computed and multiplied by such Aggregate Revolving
Credit Commitments or such Applicable Margin separately for each period during
such quarter that such Aggregate Revolving Credit Commitments or such Applicable
Margin was in effect.

(b) Administrative Agent’s Fees. Borrower will pay to Administrative Agent for
Administrative Agent’s own account such fees as are specified as owing to such
Person in the Fee Letter.

Section 2.10 Computations of Interest and Fees.

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest and fees hereunder will be made
on the basis of a year of 360 days and actual days elapsed (which results in
more interest being paid than if computed on the basis of a year of 365 or 366
days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.12(a), bear interest for one day. Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error. Without limitation of the
foregoing, in computing the interest on

 

-72-



--------------------------------------------------------------------------------

any Eurodollar Rate Loan denominated in an Alternative Currency, such Loan will
have added to it the U.K. Regulatory Cost, if any, associated with such Loan.

Section 2.11 Evidence of Indebtedness.

(a) Evidence of Payments. The Credit Extensions made by each Lender will be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business, including the Register
as described in Section 10.06(c). The accounts or records maintained by
Administrative Agent will be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so will not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the request of any Lender or the
Swing Line Lender made through Administrative Agent, Borrower will execute and
deliver to such Lending Party (through Administrative Agent) a Note, which Note
will be, for Revolving Credit Loans, a “Revolving Credit Note” substantially in
the form attached as Exhibit E-1, for Incremental Term Loans, an “Incremental
Term Loan Note” substantially in the form attached as Exhibit E-2, and for Swing
Line Loans, a “Swing Line Note” substantially in the form attached as Exhibit
E-3, each of which will evidence such Lending Parties’ Loans in addition to such
accounts or records. Each Lending Party may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) Evidence of Certain Participations. In addition to the accounts and records
referred to in Section 2.11(a), each Lender and Administrative Agent will
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Credits and Swing
Line Loans. If any conflict exists between the accounts and records maintained
by Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent will control in
the absence of manifest error.

Section 2.12 Payments Generally; Right of Administrative Agent to Make
Deductions Automatically.

(a) Payments Generally.

(i) All payments to be made by Borrower will be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder will be
made to Administrative Agent, for the account of the respective Lender to which
such payment is owed, at Administrative Agent’s Office in Same Day Funds not
later than (i) 12:00 noon on the date specified herein or (ii) after the
Applicable Time specified by Administrative Agent in the case of payments in an
Alternative Currency. If, for any reason, Borrower is prohibited by any
requirement of applicable Law from making any required payment hereunder in an
Alternative Currency, Borrower will make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. Administrative Agent will
promptly distribute to each Lender its Percentage Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lending Party’s Lending Office. All payments received by
Administrative Agent after 12:00 noon will be deemed received on the next
succeeding Business Day and any applicable interest or fee will continue to
accrue; provided, however, that at the request of Administrative Agent, payments
of interest on Eurodollar Rate Loans denominated in an Alternative Currency will
be made in the applicable Alternative Currency in immediately available funds to
such account at such bank as Administrative Agent may designate to Borrower, no
later than 12:00 noon (local time in the place where such bank is located) on
the due date. If any payment to be made by Borrower will come due on a day

 

-73-



--------------------------------------------------------------------------------

other than a Business Day, payment will be made on the next following Business
Day, and such extension of time will be reflected in computing interest or fees,
as the case may be.

(ii) Borrower hereby authorizes Administrative Agent (A) to deduct automatically
all principal, interest or fees when due hereunder or under any Note from any
account of Borrower maintained with Administrative Agent and (B) if and to the
extent any payment of principal, interest or fees under this Agreement or any
Note is not made when due to deduct any such amount from any or all of the
accounts of Borrower maintained at Administrative Agent. Administrative Agent
agrees to provide written notice to Borrower of any automatic deduction made
pursuant to this Section 2.12(a)(ii) showing in reasonable detail the amounts of
such deduction. Each Lender agrees to reimburse Borrower based on its applicable
Percentage Share for any amounts deducted from such accounts in excess of amount
due hereunder and under any other Loan Documents.

(b) Fundings by the Lenders, Payments by Borrower and Presumptions by
Administrative Agent.

(i) Unless Administrative Agent will have received notice from a Lender (A) in
the case of Base Rate Loans (including Swing Line Loans), two hours prior to the
proposed time of such Borrowing, and (B) otherwise prior to the proposed date of
any Borrowing that such Lender will not make available to Administrative Agent
such Lender’s share of such Borrowing, Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
the applicable Lender, on the one hand, and Borrower, on the other hand, each
severally agrees to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from the date such amount is made available to Borrower to the date of
payment to Administrative Agent, at (1) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing; and (2) in the
case of a payment to be made by Borrower, the interest rate applicable to
Revolving Credit Loans that are Base Rate Loans. If Borrower and such Lender
will pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent will promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid will
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower will be without prejudice to any claim Borrower may have against a
Lender that will have failed to make such payment to Administrative Agent.

(ii) Unless Administrative Agent will have received notice from Borrower prior
to the date on which any payment is due hereunder to Administrative Agent for
the account of the Lenders or any L/C Issuer that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Borrower has not in fact made such payment, then the Lenders
and the L/C Issuer, as the case may be, each severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lenders or the L/C Issuer, as the case may be, in immediately available funds
with interest thereon, for each day from the date such amount is distributed to
it to the date of payment to Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of Administrative

 

-74-



--------------------------------------------------------------------------------

Agent to any Lender or Borrower with respect to any amount owing under this
Section 2.12(b) will be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. Subject to Section 2.03 and
Section 2.04, if any Lender makes available to Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II and such funds are not made available to Borrower by
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Administrative Agent will promptly return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of the Lenders are Several and not Joint. The obligations of the
Lenders hereunder to make Loans, to fund participations in Credits and Swing
Line Loans and to make payments under Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder will not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender will be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make its
payment under Section 2.12(b)(ii), Section 10.04(c) or Section 10.05.

(e) Funding Sources. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. Without limitation of the preceding
sentence, neither Administrative Agent nor any Lender will be required actually
to acquire eurodollar deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the Eurodollar Rate. The provisions of this
Section 2.12(e) will apply as if each Lender had match funded any Obligation as
to which interest is accruing at the Eurodollar Rate by acquiring eurodollar
deposits for each Interest Period in the amount of the Eurodollar Rate Loans.

Section 2.13 Sharing of Payments.

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Credit Obligations or in Swing
Line Loans held by it, resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its Percentage Share (or other applicable share as
provided herein) thereof as provided herein, then the Lender receiving such
greater proportion will: (a) notify Administrative Agent of such fact; and
(b) purchase (for Cash at face value) participations in the Loans and
subparticipations in Credit Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as will be equitable, so that the
benefit of all such payments will be shared by Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them; provided that: (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations will be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section 2.13 will not be construed to apply to (A) any payment made by or on
behalf of Borrower pursuant to and in accordance with the express terms of this
Agreement including the application of funds arising from the existence of a
Defaulting Lender, (B) the application of Cash Collateral provided for in
Section 2.15 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in Credit Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Loan Party or any Affiliate thereof
(as to which the provisions of this Section 2.13 will apply).

 

-75-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Increase in Aggregate Commitments.

(a) Increase in Aggregate Commitments Generally. Subject to the further
conditions set forth in Section 2.14(c), upon notice to Administrative Agent, at
any time after the Second Restatement Effective Date but not less than thirty
days prior to the Revolving Credit Maturity Date, Borrower may request one or
more Incremental Term Loan Commitments or one or more Additional Revolving
Credit Commitments; provided that (i) after giving effect to any such addition,
the aggregate amount of Additional Revolving Credit Commitments and Incremental
Term Loan Commitments that have been added pursuant to this Section 2.14 will
not exceed the Incremental Cap (provided that any new Incremental Term Loan
Commitment or Additional Revolving Credit Commitment, if it is incurred and
becomes effective as of a date when the Unlimited Incremental Basket (as defined
in clause (b) of the definition of “Incremental Cap” set forth in Section 1.01,
with the Consolidated Leverage Ratio being calculated for such purpose without
giving effect to any substantially concurrent incurrence of any new Incremental
Term Loan Commitment or Additional Revolving Credit Commitment under and in
reliance on the Adjusted Fixed Cap (as defined in clause (a) of the definition
of “Incremental Cap”)) is in effect shall be deemed incurred under and reliance
on the Unlimited Incremental Basket rather than the Adjusted Fixed Cap; (ii) any
such addition will be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof (provided that such amount may be less
than $10,000,000 if such amount represents all remaining availability under the
then-existing Incremental Cap; (iii) no Lender will be required to participate
in the Additional Revolving Credit Commitments or Incremental Term Loan
Commitments; and (iv) the terms and conditions of any Incremental Term Loans
(including as to the interest rate, fees, premium, required prepayments and
participation in prepayments, amortization schedule and final maturity thereof
or applicable thereto) shall be agreed to between the Borrower and the Lenders
or additional lenders providing such Incremental Term Loans; provided that no
Incremental Term Loan will have (A) scheduled principal payments or repayments
during any calendar year prior to the Revolving Credit Stated Maturity Date
totaling in the aggregate for such year (including the year in which the
Revolving Credit Stated Maturity Date occurs) in excess of 10% of the initial
Incremental Term Loan Commitment for such Incremental Term Loan or (B) an
Incremental Term Loan Stated Maturity Date that is earlier than the Revolving
Credit Stated Maturity Date; and provided further that to the extent any such
Incremental Term Loans are subject to additional or more restrictive covenants
or other provisions, then either (1) such covenants and provisions are
applicable solely after the latest maturity date for any Facility then
outstanding or (2) such covenants and provisions are added for the benefit of
any Facility then outstanding. The Additional Revolving Credit Loans and
Incremental Term Loans will (x) rank equal in right of payment with the
Revolving Credit Loans, (y) be secured only by the Collateral securing the Loan
Document Obligations (or assets that will become Collateral in connection with
such transaction) and be secured on a pari passu basis with the Loan Document
Obligations and (a) only be guaranteed by the Loan Parties (or Persons that will
become Loan Parties in connection with such transaction).

(b) Certain Provisions Regarding Increase of Aggregate Commitments. If any
Additional Revolving Credit Commitments or Incremental Term Loan Commitments are
added in accordance with this Section 2.14, Administrative Agent and Borrower
will determine the effective date (the “Additional Commitments Effective Date”)
of such addition and the amount of, and the Persons who will provide, such
Additional Revolving Credit Commitments or Incremental Term Loan Commitments, as
applicable. Administrative Agent will promptly notify Borrower and Lending
Parties of the final

 

-76-



--------------------------------------------------------------------------------

amount of such addition and the Additional Commitments Effective Date, as well
as in the case of each notice to any Revolving Credit Lender, the respective
interests in such Revolving Credit Lender’s Revolving Credit Loans, in each case
subject to the assignments contemplated by this Section 2.14.

(c) Conditions Precedent to the Effectiveness of each Increase of Aggregate
Commitments. The effectiveness of any requested Additional Revolving Credit
Commitments or Incremental Term Loan Commitments as of the applicable designated
Additional Commitments Effective Date will, in each case, be subject to the
satisfaction of each of the following conditions precedent: (i) the
representations and warranties contained in Article V (excluding those contained
in Section 5.05 and Section 5.10(b)) and the other Loan Documents (including all
documents required pursuant to Section 2.14(d)) will be true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation or warranty that is already qualified or
modified by materiality in the text thereof) on and as of the Additional
Commitments Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they will have
been true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation or
warranty that is already qualified or modified by materiality in the text
thereof) as of such earlier date, and except that, for purposes of this
Section 2.14(c), the representations and warranties contained in Section 5.10(a)
will be deemed to refer to the financial statements most recently furnished
pursuant to Section 6.01 (provided, however, that if and to the extent such
requested Additional Revolving Credit Commitments or Incremental Term Loan
Commitments have been requested for the purpose of funding, in whole or in part,
the Acquisition Consideration of a Limited Condition Transaction (including any
portion which repays Indebtedness of the Target, including any Subsidiary or
other Affiliate thereof being acquired in such Limited Condition Transaction)
and/or fees and expenses incurred by Borrower or its Subsidiaries in connection
therewith, the representations and warranties required to be true and correct as
set forth in this clause (i) shall be limited to the Specified Representations);
(ii) no Default or Event of Default will exist immediately before or immediately
after giving effect to such addition (provided, however, that if and to the
extent such requested Additional Revolving Credit Commitments or Incremental
Term Loan Commitments have been requested, in whole or in part, for the purpose
of funding, in whole or in part, the Acquisition Consideration of a Limited
Condition Transaction (including any portion which repays, redeems or otherwise
discharges any Indebtedness of the Target, including any Subsidiary or other
Affiliate thereof being acquired in such Limited Condition Transaction) and/or
fees and expenses incurred by Borrower or its Subsidiaries in connection
therewith, the condition precedent of this clause (ii) will be limited solely to
Specified Events of Default); (iii) as of the date of the making of any
Additional Revolving Credit Loan or Incremental Term Loan (based on the
financial statements most recently furnished pursuant to Section 6.01), Borrower
will be in compliance with the financial covenants set forth in Section 7.15
after giving pro forma effect to the funding in full of the requested Additional
Revolving Credit Loans or Incremental Term Loans, as applicable, and other
outstanding and appropriate pro forma adjustments events consistent with
Section 1.02(i)(i), including and Acquisitions or Dispositions consummated after
the beginning of the relevant Test Period but prior to or simultaneous with the
Borrowing of such Additional Revolving Credit Loan or Incremental Term Loan, as
the case may be (provided, however, that if and to the extent such requested
Additional Revolving Credit Commitments or Incremental Term Loan Commitments
have been requested, in whole or part, for the purpose of funding, in whole or
in part, the Acquisition Consideration of a Limited Condition Transaction
(including any portion which repays, redeems or otherwise discharges any
Indebtedness of the Target or any of its Subsidiaries or other Affiliates being
acquired as part of such Limited Condition Transaction) and/or fees and expenses
incurred by Borrower or its Subsidiaries in connection therewith, the condition
precedent of this clause (iii) requiring that Borrower be in compliance with the
financial covenants set forth in Section 7.15 after giving pro forma effect to
the making of such Additional Revolving Credit Loans or Incremental Term Loans
as of the date of making such Loans will instead be tested as of the LCT Test
Date for such

 

-77-



--------------------------------------------------------------------------------

Limited Condition Transaction); (iv) Borrower, Administrative Agent and Lending
Parties (including any new Lending Parties being added in connection with such
addition) will have entered into all documents required pursuant to
Section 2.14(d), and Borrower will have complied with all of the conditions
precedent to the effectiveness of such addition as provided in such documents
(including any requirement to pay fees and expenses to any or all of
Administrative Agent, the Arrangers and the Lending Parties, including any new
Lending Parties); (v) all fees and expenses owing in respect of such increase to
the Administrative Agent and the Lenders (other than any Defaulting Lender) that
have been invoiced at least three Business Days prior to the applicable
Additional Commitments Effective Date shall have been paid (or shall be paid
substantially concurrently therewith); and (vi) Borrower will have delivered to
Administrative Agent a certificate dated as of the Additional Commitments
Effective Date signed by a Responsible Officer of Borrower, certifying as to the
truth, accuracy and correctness of the matters set forth in the immediately
preceding clauses (i), (ii) and (iii). On each Additional Commitments Effective
Date, each applicable Lender, Eligible Assignee or other Person who is providing
an Additional Revolving Credit Commitment or an Incremental Term Loan
Commitment: (I) in the case of any Additional Revolving Credit Commitment, will
become a “Revolving Credit Lender” for all purposes of this Agreement and the
other Loan Documents; and (II) in the case of any Incremental Term Loan
Commitment, will make an Incremental Term Loan to Borrower in a principal amount
equal to such Incremental Term Loan Commitment. Any Additional Revolving Credit
Loan will be a “Revolving Credit Loan” for all purposes of this Agreement and
the other Loan Documents. In furtherance of the foregoing, on any Additional
Commitments Effective Date on which Additional Revolving Credit Commitments are
made, subject to the satisfaction of the other terms and conditions contained in
this Section 2.14, (x) each of the existing Revolving Credit Lenders will assign
to each Person providing an Additional Revolving Credit Commitment, and each
such Person will purchase from each of the existing Revolving Credit Lenders, in
an amount equal to the Outstanding Amount thereof (together with accrued but
unpaid interest thereon), such interests in the Revolving Credit Loans
outstanding on such date as will be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by existing Revolving Credit Lenders and the Person making the Additional
Revolving Credit Commitments ratably in accordance with their Revolving Credit
Percentage Shares after giving effect to the addition of such Additional
Revolving Credit Commitments to the existing Revolving Credit Commitments; and
(y) each Person making an Additional Revolving Credit Commitment will be deemed
for all purposes to have made a Revolving Credit Commitment and each Additional
Revolving Credit Loan will be deemed, for all purposes, a Revolving Credit Loan.

(d) Terms and Documentation. The terms of and documentation entered into in
respect of any Additional Revolving Credit Commitments or any Incremental Term
Loan Commitments provided in each case pursuant to this Section 2.14
(collectively, the “Additional Commitment Documentation”) will be consistent
with the existing Revolving Credit Commitments, other than as contemplated by
clause (iv) of Section 2.14(a). Any Additional Revolving Credit Commitments or
Incremental Term Loans, as applicable, made or provided pursuant to this
Section 2.14 will be evidenced by one or more entries in the Register maintained
by Administrative Agent in accordance with the provisions set forth in
Section 10.06(c).

Section 2.15 Cash Collateral.

(a) Certain Credit Support Events.

(i) Upon the request of Administrative Agent or any L/C Issuer, if, as of the
Credit Expiration Date, any Credit Obligation for any reason remains
outstanding, or, in the case of any Bank Undertakings, such Bank Undertakings
have not been surrendered, Borrower will promptly (but in

 

-78-



--------------------------------------------------------------------------------

any event within five Business Days of receiving such request) Cash
Collateralize the Outstanding Amount of all Credit Obligations.

(ii) At any time that there exists a Defaulting Lender, within one Business Day
following the written request of Administrative Agent or any L/C Issuer (with a
copy to Administrative Agent) Borrower will Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 100% of such Fronting Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) will be maintained in blocked,
non-interest bearing deposit accounts at HSBC located in the United States of
America. Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of the L/C Issuers, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Credit Obligations, to be applied pursuant to Section 2.15(c). If at
any time Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Administrative Agent and the L/C Issuers
as herein provided other than the security interests created by the Collateral
Documents in favor of Administrative Agent, for the benefit of the Secured
Parties, to secure the Obligations, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
after giving effect to any Cash Collateral provided by the Defaulting Lender.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 3.07 in respect of Credits will be held and applied to the satisfaction
of the applicable Defaulting Lender’s obligations to fund participations in
respect of Credit Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate excess portion thereof in the
case of clause (ii) below) provided to reduce any L/C Issuer’s Fronting Exposure
will no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender) or (ii) the determination by Administrative Agent and the L/C Issuer
that there exists excess Cash Collateral; provided, however, (A) that Cash
Collateral furnished by or on behalf of a Loan Party will not be released during
the continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.05); (B) the Person providing Cash Collateral and the L/C Issuer or
Swing Line Lender, as applicable, may agree that Cash Collateral will not be
released but instead held to support future anticipated Fronting Exposure or
other obligations; and (C) to the extent Cash Collateral was provided by
Borrower, such Cash Collateral will remain subject to the security interest
created by the Collateral Documents in favor of Administrative Agent, for the
benefit of the Secured Parties, to secure the Obligations.

Section 2.16 Designation of Restricted and Unrestricted Subsidiaries. Borrower
may, at any time from and after the Second Restatement Effective Date, designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) immediately after giving effect to such designation,

 

-79-



--------------------------------------------------------------------------------

Borrower shall be in compliance with the financial covenants set forth in
Section 7.15 on a pro forma basis, (c) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated as an
Unrestricted Subsidiary and (c) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together
with all other Unrestricted Subsidiaries as of such date of designation, shall
not at any time account for, in the aggregate, (i) more than 1.0% percent of the
Consolidated gross revenues (after intercompany eliminations) of Borrower and
its Consolidated Subsidiaries (calculated inclusive of all Unrestricted
Subsidiaries) or (ii) more than 1.0 % of the Consolidated assets (after
intercompany eliminations) of Borrower and its Consolidated Subsidiaries
(calculated inclusive of all Unrestricted Subsidiaries), in each case, as of the
last day of the most recently completed Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable; and provided, further, that if all Unrestricted Subsidiaries at any
time account for, in the aggregate, (A) more than 1.0% of the Consolidated gross
revenues (after intercompany eliminations) of Borrower and its Consolidated
Subsidiaries or (B) more than 1.0% of the Consolidated assets (after
intercompany eliminations) of Borrower and its Consolidated Subsidiaries, in
each case, as of the last day of the most recently completed Test Period for
which financial statements have been delivered have been delivered pursuant to
Section 6.01(a) or (b), as applicable, but calculated, in connection with any
Investment proposed to be consummated by any Unrestricted Subsidiary, on a pro
forma basis as if such Investment occurred on the first day of such most
recently completed Test Period, Borrower shall designate one or more of such
Unrestricted Subsidiaries to be Restricted Subsidiaries such that, after giving
effect to such designations, the Unrestricted Subsidiaries shall account for, in
the aggregate, (1) not more than 1.0% of the Consolidated gross revenues (after
intercompany eliminations) of Borrower and its Consolidated Subsidiaries and
(2) not more than 1.0% of the Consolidated assets (after intercompany
eliminations) of Borrower and its Consolidated Subsidiaries, in each case, as of
the last day of the most recently completed Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), but
calculated on a pro forma basis to be inclusive of any Investments consummated
by such Unrestricted Subsidiaries since the last day of such most recently
completed Test Period. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Second Restatement Effective Date shall
constitute an Investment by Borrower or the applicable Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market value
of Borrower’s or the applicable Restricted Subsidiary’s investment therein.
Neither Borrower nor any Restricted Subsidiary shall at any time be directly or
indirectly liable for any Indebtedness that provides the holder thereof may
(with the passage of time or notice or both) declare a default thereon or cause
the payment thereof to be accelerated upon the occurrence of a default with
respect to any Indebtedness, Lien or other obligation of an Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (A) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (b) a return on any Investment by Borrower or the applicable
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of Borrower’s or such Restricted Subsidiary’s Investment in such
Subsidiary.

Section 2.17 Security for the Obligations.

Except as otherwise specifically provided in any Loan Document, all Obligations
will be secured pursuant to the terms of the Collateral Documents.

 

-80-



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Yield Protection and Illegality

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document will be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent will
be entitled to make such deduction or withholding and will timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties will timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification.

(i) Indemnification by Each Loan Party. The Loan Parties will jointly and
severally indemnify each Recipient, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail as to the amount or amounts of
such payment or liability delivered to Borrower by a Lending Party (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of a Lending Party, will be conclusive absent manifest error.

(ii) Indemnification by the Lending Parties. Each Lending Party will severally
indemnify Administrative Agent, within ten days after written demand therefor,
for (i) any Indemnified Taxes attributable to such Lending Party (but only to
the extent that any Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lending Party’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lending
Party, in each case, that are payable or paid by Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail as to the amount or amounts of such payment
or liability delivered to any Lending Party by Administrative Agent shall be
conclusive absent manifest error. Each Lending Party hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lending Party under any Loan Document or otherwise payable by
Administrative Agent to the Lending Party from any other source against any
amount due to Administrative Agent under this Section 3.01(c)(ii).

 

-81-



--------------------------------------------------------------------------------

(d) Evidence of Payments. If requested by Administrative Agent, in its
Reasonable Discretion, as soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party will deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment or
other evidence satisfactory to Administrative Agent, in its Reasonable
Discretion, a copy of any return reporting such payment or other evidence of
such payment satisfactory to Administrative Agent, in its Reasonable Discretion.

(e) Status of Lenders.

(i) Any Lending Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lending Party, if reasonably requested by
Borrower or Administrative Agent, will deliver such other documentation
prescribed by applicable Law or reasonably requested by Borrower or
Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lending Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (B) and (D)) will not be required if in the Lending
Party’s reasonable judgment such completion, execution or submission would
subject such Lending Party to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lending Party. For
purposes of this Section 3.01(e), Administrative Agent will be treated as a
Lending Party.

(ii) Without limiting the generality of the foregoing,

(A) any Lending Party that is a U.S. Person will deliver to Borrower and
Administrative Agent on or prior to the date on which such Lending Party becomes
a Lending Party under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lending Party is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender will, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lending Party under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

-82-



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “ten
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender will, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lending Party under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made;

(D) if a payment made to a Lending Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lending Party will deliver to Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lending Party has
complied with such Lending Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment (and solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement); and

(E) for purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Restatement Effective Date, Borrower and Administrative Agent
shall treat (and the Lenders hereby authorize Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lending Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it will
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified

 

-83-



--------------------------------------------------------------------------------

pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it will pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, will repay to such indemnified party the
amount paid over pursuant to this Section 3.01(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.01(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.01(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(f) will not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Original Issue Discount. Administrative Agent shall cooperate with Borrower
and will provide information and assistance reasonably requested by Borrower to
determine (i) the “issue price” of the Loans (within the meaning of Sections
1273 and 1274 of the Code) for U.S. federal income and other applicable Tax
purposes, and (ii) any other information necessary or helpful for Borrower to
comply with its Tax reporting and filing obligations.

(h) Survival. Each party’s obligation under this Section will survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or replacement of, a Lender, the termination of the commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.02 Illegality.

If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted after the Second Restatement Effective
Date that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurodollar Rate Loans (whether denominated in Dollars or
an Alternative Currency), or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has after the Second
Restatement Effective Date imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on written notice
thereof by such Lender to Borrower through Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies, or, in the case of Eurodollar Rate Loans
denominated in Dollars, to convert Revolving Credit Loans that are Base Rate
Loans to Eurodollar Rate Loans will be suspended, and (b) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender will, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) Borrower will, upon written demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender will, if necessary to avoid such illegality, be
determined by

 

-84-



--------------------------------------------------------------------------------

Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans as indicated by a written notice from such Lender to
Administrative Agent and Borrower, and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, Administrative Agent will during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, Borrower will also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion. A Lender seeking
payment of any amount under this Section 3.02 will use commercially reasonable
efforts to deliver to Borrower a certificate setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.02, which certificate will be conclusive absent manifest error;
provided that the failure to deliver a certificate hereunder will not relieve
Borrower from any liability that it may have under this Section 3.02.

Section 3.03 Inability to Determine Rates.

(a) Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,
(i) Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (B) (1) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.03(b)(i) do not apply, or
(ii) Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, (1) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans in the affected currency or currencies shall be suspended,
(to the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(2) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until Administrative Agent (or, in the case of a determination by
Required Lenders described in clause (ii) of this Section 3.03(a), until
Administrative Agent upon instruction of Required Lenders given at such time as
the relevant circumstances ceases to be applicable, as determined by Required
Lenders in good faith) revokes such notice. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein; provided that, in
the case of a pending request for a Loan denominated in an Alternate Currency,
Borrower, Administrative Agent and Required Lenders may alternatively establish
a mutually acceptable alternative rate.

(b) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent and Borrower may
amend this Agreement to replace

 

-85-



--------------------------------------------------------------------------------

LIBOR with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
Business Day after Administrative Agent has posted such proposed amendment to
all Lenders and Borrower so long as Administrative Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
Required Revolving Credit Lenders and, if applicable, Required Incremental Term
Loan Lenders. Any such amendment with respect to an Early Opt-in Election will
become effective on the date that Lenders comprising Required Revolving Credit
Lenders and, if applicable, Required Incremental Term Loan Lenders have
delivered to the Administrative Agent written notice that such Required
Revolving Credit Lenders and, if applicable, Required Incremental Term Loan
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3.03(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(iii) Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or the Lenders pursuant to this
Section 3.03(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.03(b).

(iv) Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a Borrowing of Eurodollar Rate Loans or a conversion to or
continuation of Eurodollar Rate Loans to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans.

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law will:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lending
Party (except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

-86-



--------------------------------------------------------------------------------

(iii) impose on any Lender or L/C Issuer or the London interbank offered market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Credit or participation
therein;

and the result of any of the foregoing will be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Credit (or of
maintaining its obligation to participate in or to issue any Credit), or to
reduce the amount of any sum received or receivable by such Lending Party
hereunder (whether of principal, interest or any other amount), then, upon
request of such applicable Lending Party, Borrower will pay to such Lending
Party such additional amount or amounts as will compensate such Lending Party
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lending Party determines that any Change in Law
affecting such Lending Party or the Lending Office of such Lending Party or such
Lending Party’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lending Party’s capital or on the capital of such Lending Party’s holding
company, if any, as a consequence of this Agreement, the Commitments of any such
Lender or the Loans made by, or participations in Credits held by, any such
Lender, or the Credits issued by any such L/C Issuer, to a level below that
which such Lending Party or such Lending Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lending
Party’s policies and the policies of such Lending Party’s holding company with
respect to capital adequacy), then from time to time Borrower will pay to such
Lending Party such additional amount or amounts as will compensate such Lending
Party or such Lending Party’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lending Party setting
forth the amount or amounts necessary to compensate such Lending Party or its
holding company, as the case may be, as specified in Sections 3.04(a) and
3.04(b), and delivered to Borrower will be conclusive absent manifest error.
Borrower will pay such Lending Party the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
will not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that Borrower will not be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than 180 days prior
to the date that such Lender or L/C Issuer, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to in this
subsection (d) will be extended to include the period of retroactive effect
thereof).

Section 3.05 Compensation for Losses.

Upon written demand of any Lender (with a copy to Administrative Agent) from
time to time, Borrower will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), (b) any failure by

 

-87-



--------------------------------------------------------------------------------

Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than to continue a Loan as,
or to convert a Loan to, a Base Rate Loan on the date or in the amount notified
by Borrower or (c) any assignment of a Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
Borrower, including pursuant to Section 3.08, in the case of each of the
foregoing clauses (a) through (c) for the loss, cost and expense attributable to
such event in an amount computed as follows: the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the interest rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate with the Lender (or
an affiliate of the Lender) would bid were it to bid, at the commencement of the
interest period, for U.S. Dollar deposits of a comparable amount and period from
other banks in the London interbank eurodollar market. For purposes of
calculating amounts payable to any Lender under this Section 3.05, such Lender
will be deemed to have funded each Eurodollar Rate Loan denominated in an
Alternative Currency made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded. A Lender seeking payment of any
amount under this Section 3.05 will use commercially reasonable efforts to
deliver to Borrower a certificate setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender as specified in this
Sections 3.05, as well as the basis for determining such amount or amounts,
which certificate will be conclusive absent manifest error; provided that the
failure to deliver a certificate hereunder will not relieve Borrower from any
liability that it may have under this Section 3.05. Borrower will pay such
Lender the amount shown as due on any such certificate on demand within ten days
after receipt of such certificate.

Section 3.06 Mitigation Obligations.

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or Borrower is required
to pay additional amounts to any Lending Party or any Governmental Authority for
the account of any Lender pursuant to Section 3.01, or if any Lending Party
gives a notice pursuant to Section 3.02, then such Lending Party, at the request
of Borrower, will use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lending Party, such designation or assignment:
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable; and (ii) in each case, would not
subject such Lending Party to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lending Party as reasonably determined by
such Lending Party. Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lending Party in connection with any such designation
or assignment.

Section 3.07 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

-88-



--------------------------------------------------------------------------------

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement will
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 10.08), will be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to that
Defaulting Lender in accordance with Section 2.15; fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a non-interest bearing deposit account and released pro rata in order to
(1) satisfy that Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (2) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to that Defaulting Lender with
respect to future Credits issued under this Agreement in accordance with
Section 2.15; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (2) such Loans were made or the related Credits were
issued at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment will be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Credit Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 3.07(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 3.07(a)(ii) will be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender will be entitled to receive any Revolving Credit
Commitment Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and Borrower will not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) A Defaulting Lender will be entitled to receive Credit Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving

 

-89-



--------------------------------------------------------------------------------

Credit Percentage Share of the stated amount of Credits for which it has
provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Revolving Credit Commitment Fee or Credit Fee not
required to be paid to any Defaulting Lender pursuant to the preceding clauses
(A) or (B), Borrower will (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Credit Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to
Section 3.07(a)(iv), (2) pay to the L/C Issuer and the Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of that Defaulting Lender’s participation in Credit Obligations and Swing Line
Loans will be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Percentages Shares (calculated without regard
to that Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder will constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 3.07(a)(iv) cannot or can only partially be effected,
Borrower will, without prejudice to any right or remedy available to it
hereunder or under applicable Law, first, prepay all Swing Line Loans then
outstanding in an amount equal to the Swing Line Lenders’ Fronting Exposure and
second, Cash Collateralize each L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, the L/C Issuers
and Swing Line Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Credits and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Revolving Credit Percentage Share (without giving effect to
Section 3.07(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Credits. So long as any Lender is a Defaulting Lender,
(i) the Swing Line Lender will not be required to fund any Swing Line Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the L/C Issuers will

 

-90-



--------------------------------------------------------------------------------

not be required to issue, extend, renew or increase any Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 3.08 Replacement of Lenders.

(a) Notwithstanding anything to the contrary contained in Section 10.01,
Borrower may, with respect to any Specified Lender, at its sole expense and
effort and upon written notice to such Lender and Administrative Agent, require
such Specified Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.06(b)), all of its interests, rights (except to the extent provided
in Section 3.07(b)) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) Borrower will have paid to Administrative Agent the assignment fee (if any)
specified in Section 10.06(b);

(ii) such Specified Lender will have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other Obligations payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee will have consented to the
applicable amendment, waiver or consent;

provided; however, that a Lender will not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

Each Lender hereby grants to Administrative Agent a power of attorney (which
power of attorney, being coupled with an interest, is irrevocable) to execute
and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in circumstances contemplated by this Section 3.08(a).

(b) Certain Rights as a Lender. Upon the prepayment of all amounts owing to any
Specified Lender and the termination of such Lender’s Commitments pursuant to
this Section 3.08, such Specified Lender will no longer constitute a “Lender”
for purposes hereof; provided that such Specified Lender will continue to be
entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to
facts and circumstances occurring prior to the date on which all amounts owing
to such Specified Lender were prepaid in full and the Commitments of such
Specified Lender were terminated pursuant to this Section 3.08.

 

-91-



--------------------------------------------------------------------------------

(c) Evidence of Replacement. Promptly following the replacement of any Specified
Lender in accordance with this Section 3.08, Administrative Agent will
distribute an amended Schedule 2.01, which will be deemed incorporated into this
Agreement, to reflect changes in the identities of Lenders and adjustments of
their respective Commitments or Percentage Shares, as applicable, resulting from
any such removal or replacement.

Section 3.09 Survival.

All obligations of the Loan Parties under this Article III will survive
termination of the Aggregate Commitments and repayment of all other Obligations.

ARTICLE IV

Conditions Precedent

Section 4.01 Conditions to the Effectiveness of this Agreement.

The effectiveness of this Agreement and the agreement of the Lending Parties to
provide the Credit Extensions described herein (including the initial Credit
Extensions hereunder) is subject to the satisfaction of the conditions precedent
set forth in this Section 4.01.

(a) Receipt of Certain Documents. Administrative Agent will have received the
following, each of which will be, unless otherwise specified herein or otherwise
required by Administrative Agent, originals (or facsimiles or other electronic
image scan versions thereof (e.g., “PDF”), each, to the extent to be executed by
a Loan Party, duly executed by a Responsible Officer of such Loan Party, each
dated the Second Restatement Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Second Restatement Effective
Date):

(i) This Agreement. this Agreement, executed by Borrower and each other Loan
Party, each Lending Party and Administrative Agent, together with all completed
Schedules to this Agreement;

(ii) Notes. if requested by any Lender at least two Business Days in advance of
the Second Restatement Effective Date, separate Notes executed by Borrower in
favor of each such requesting Lending Party evidencing, as applicable, the
Revolving Credit Loans or Swing Line Loans to be made by such Lending Party
hereunder;

(iii) Secretary’s Certificates. certificates, executed by the secretary or
assistant secretary (or other Responsible Officer) of each Loan Party on behalf
of such Loan Party, certifying, among other things, (A) that attached to such
certificate are true, correct and complete copies of (1) the Organizational
Documents of such Loan Party then in full force and effect, (2) the resolutions
then in full force and effect adopted by the Board of Directors of such Loan
Party authorizing and ratifying the execution, delivery and performance by such
Loan Party of the Loan Documents to which it is a party, and (3) a certificate
of good standing or status from the secretary of state of the state under whose
laws such Loan Party was formed or incorporated, as applicable, (B) the name(s)
of the Responsible Officers of such Loan Party authorized to execute Loan
Documents on behalf of such Loan Party, together with a incumbency samples of
the true signatures of such Responsible Officers, and (C) that Administrative
Agent and the Lending Parties may conclusively rely on such certificate;

(iv) Bring-Down Certificate. a certificate executed by a Responsible Officer of
Borrower, certifying that the conditions specified in clauses (a), (b) and
(c) of Section 4.02 to

 

-92-



--------------------------------------------------------------------------------

the Credit Extensions requested by Borrower to be advanced on the Second
Restatement Effective Date have been satisfied;

(v) Opinions of the Loan Parties’ Counsel. such favorable opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties, reasonably
acceptable to Administrative Agent and its counsel, addressed to Administrative
Agent and each Lending Party as of the Second Restatement Effective Date, as to
such matters as are reasonably required by Administrative Agent or any Lending
Party with respect to the Loan Parties and the Loan Documents;

(vi) Collateral Documents. the following Collateral Documents:

(A) Security Agreement. (i) the Security Agreement, executed by each Loan Party
in favor of Administrative Agent, for the benefit of the Secured Parties,
together with all completed schedules thereto and (ii) the original stock
certificates (or equivalent certificates) evidencing all of the outstanding
issued and outstanding Equity Interests in each of Borrower’s direct and
indirect Subsidiaries that are required to be delivered pursuant to the Security
Agreement as of the Second Restatement Effective Date, with accompanying undated
stock powers (or equivalent assignments) executed in blank (collectively, the
“Second Restatement Effective Date Domestic Equity Interest Collateral”) (for
purposes of satisfying the condition precedent of this clause (vi)(A),
Administrative Agent confirms that, as of the Second Restatement Effective Date,
it continues to maintain possession of the Second Restatement Effective Date
Domestic Equity Interest Collateral as previously delivered to Administrative
Agent pursuant to the First Restated Credit Agreement);

(B) Financing Statements. Financing Statements naming each Loan Party as debtor
and Administrative Agent as secured party and describing the collateral as “all
assets now owned or existing or hereafter acquired or arising” or words of
similar effect, to be filed by the Administrative Agent, on or after the Second
Restatement Effective Date, with such governmental UCC filing offices as
Administrative Agent will reasonably require, which Financing Statements will be
in addition to the Financing Statements (as defined in the First Restated Credit
Agreement) previously filed with governmental UCC filing offices pursuant to the
First Restated Credit Agreement; and

(C) Foreign Collateral Documents. (1) the Security Confirmation dated as of the
date hereof, confirming the Swiss Pledge Agreement, executed by Borrower,
together with original stock certificate(s) evidencing 65% of the outstanding
shares of issued and outstanding voting Equity Interests in Semtech
(International), with accompanying assignments in blank (the “Second Restatement
Effective Date Swiss Equity Interest Collateral”), and (2) a copy of the
register of shareholders and beneficial owners in Semtech (International)
certified by a Responsible Officer of Semtech (International) to be accurate and
complete as of the date of this Agreement (for purposes of satisfying the
condition precedent of this clause (vi)(C), Administrative Agent confirms that,
as of the Second Restatement Effective Date, it continues to maintain possession
of the Second Restatement Effective Date Swiss Equity Interest Collateral as
previously delivered to Administrative Agent pursuant to the First Restated
Credit Agreement);

(b) Insurance. Administrative Agent will have received documentation reasonably
satisfactory to it demonstrating that all insurance required to be maintained
pursuant to Section 6.06 has been obtained and is in effect, including the
certificates and lender loss payable endorsement naming Administrative Agent,
for the benefit of the Secured Parties, as lender loss payee in respect of each
policy of property insurance of the Loan Parties, and Administrative Agent, on
behalf and for the benefit of itself and the Lending Parties, as additional
insureds in respect of each policy of liability insurance of the Loan Parties.

 

-93-



--------------------------------------------------------------------------------

(c) No Litigation. No Proceeding instituted by any Person (including any
Governmental Authority) will be pending in any court or before any arbitrator or
mediator or before any Governmental Authority, or will have been threatened in
writing by any Person (including any Governmental Authority) to be instituted,
(i) with respect to this Agreement or any of the related Loan Documents, or
(ii) which could, if adversely determined, reasonably be expected to have or
result in a Material Adverse Effect.

(d) [Reserved].

(e) Financial Projections. Administrative Agent will have received projected
financial statements (including Consolidated balance sheets, income statements
and statements of cash flows) of Borrower and its Consolidated Subsidiaries
through the fifth Fiscal Year following the Second Restatement Effective Date
(which for the first Fiscal Year will be shown on a quarterly basis) prepared on
a pro forma basis after giving effect to the Transactions, in form and substance
and at levels satisfactory to the Arrangers.

(f) Know Your Customer. Administrative Agent will have received all
documentation and other information requested by any Lender from the Loan
Parties under applicable “know your customer” and other Sanctions, anti-money
laundering and anti-corruption Laws, including the PATRIOT Act, with results
satisfactory to each Lender.

(g) Beneficial Ownership Certification. To the extent Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three Business Days prior to the Second Restatement Effective Date, if any
Lender has so requested in a written notice delivered to Borrower at least ten
Business Days prior to the Second Restatement Effective Date, such Lender shall
have received a Beneficial Ownership Certification in relation to Borrower.

(h) New Lender Agreements. Administrative Agent will have received from any new
Lender acceding to this Agreement, and not previously party to the First
Restated Credit Agreement (each a “New Lender”) an accession agreement (a “New
Lender Agreement”), executed by such New Lender and accepted by Administrative
Agent.

(i) Payment of Unpaid Fees, Expenses, Charges and Disbursements Related to the
First Restated Credit Agreement. Borrower will have paid or will concurrently
pay, using proceeds of the initial Credit Extensions under this Agreement, all
accrued and unpaid interest, and all accrued and incurred and unpaid fees, costs
and expenses payable to the Existing Lenders outstanding as of the Second
Restatement Effective Date under the First Restated Credit Agreement.

(j) Payment of Fees, Expenses, Charges and Disbursements Related to the
Transactions. Borrower will have paid or will concurrently pay, using proceeds
of the initial Credit Extensions under this Agreement, all (i) fees required to
be paid to Administrative Agent, the Arrangers and any Lending Party on or
before the Second Restatement Effective Date and (ii) reasonable and documented
out-of-pocket fees, expenses, charges and disbursements of HSBC as an Arranger
and as Administrative Agent (limited, in the case of legal fees and expenses, to
the reasonable fees, expenses, charges and other disbursements of Sheppard
Mullin Richter & Hampton, LLP, as primary counsel to HSBC in its capacities as
an Arranger and Administrative Agent, plus, if retained by HSBC as an Arranger
and as Administrative Agent, one firm of local counsel in each relevant material
jurisdiction, which shall include Switzerland and such other relevant
jurisdictions as are determined by HSBC in good faith to be material, and which
may include a single special counsel acting in multiple jurisdictions), in each
case invoiced at least two Business days prior to the Second Restatement
Effective Date and

 

-94-



--------------------------------------------------------------------------------

incurred in connection with the Facilities and the preparation, negotiation and
enforcement of the Loan Documents and any collateral arrangements in connection
therewith, plus such additional amounts of such fees, charges and disbursements
as will constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by HSBC through the closing proceedings
(provided that such estimate will not thereafter preclude a final settling of
accounts between Borrower and Administrative Agent).

Notwithstanding anything to the contrary contained herein, this Agreement will
not become effective or be binding on any party hereto unless all of the
conditions precedent to the effectiveness of this Agreement as specified in this
Section 4.01 are satisfied (or are otherwise waived in writing in accordance
with this Agreement) at or before 2:00 p.m. on December 26, 2019. Administrative
Agent will promptly notify each Borrower and each Lending Party of the
occurrence of the Second Restatement Effective Date, and such notice will be
conclusive and binding on all parties hereto. For purposes of determining
compliance with the conditions specified in this Section 4.01 (but without
limiting the generality of the provisions of Section 9.04), (a) each Lending
Party that has signed this Agreement will be deemed to have consented to,
approved or accepted or become satisfied with, each document or other matter
required hereunder to be consented to or approved by or to be acceptable or
satisfactory to a Lending Party unless Administrative Agent will have received
written notice from such Lending Party prior to the proposed Second Restatement
Effective Date specifying its objection thereto, and (b) the making or issuance
of a Credit Extension hereunder by a Lending Party on the Second Restatement
Effective Date being conclusively deemed to be its satisfaction or waiver of the
conditions precedent set forth in this Section 4.01 and in Section 4.02 with
respect to such Credit Extension.

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lending Party to make any Credit Extension hereunder
(including its initial Credit Extensions on the Second Restatement Effective
Date) or to honor any Request for Credit Extension is further subject to the
satisfaction, as determined by Administrative Agent, of each of the separate and
additional conditions precedent set forth in this Section 4.02.

(a) Truth and Correctness of Representations and Warranties. The representations
and warranties of Borrower and each other Loan Party contained in this Agreement
(including Article V) or in any other Loan Document (or, in respect of the
initial Credit Extensions to be made as of the Second Restatement Effective Date
only, in the Collateral Information Certificate) will be true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Credit Extension (excluding, with respect to requested Credit Extensions other
than the initial Credit Extensions made on the Second Restatement Effective
Date, the representations and warranties contained in Section 5.05 and
Section 5.10(b)), except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty will be true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
Section 5.10(a) will be deemed to refer to the most recent statements furnished
pursuant to Section 6.01 (provided, however, that in the case of any Borrowing
of any Additional Revolving Credit Loan or any Incremental Term Loan for the
express purpose of funding, in whole or in part, the Acquisition Consideration
of a Limited Condition Transaction (including any portion which repays
Indebtedness of the Target, including any Subsidiary or other Affiliate thereof
being acquired in such Limited Condition Transaction), the representations and

 

-95-



--------------------------------------------------------------------------------

warranties required to be true and correct as set forth in this clause (a) shall
be limited to the Specified Representations).

(b) No Default or Event of Default. No Default or Event of Default will then
exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any Request for
Credit Extension (provided, however, that in the case of any Borrowing of any
Additional Revolving Credit Loan or any Incremental Term Loan for the express
purpose of funding, in whole or in part, the Acquisition Consideration of a
Limited Condition Transaction (including any portion which repays Indebtedness
of the Target, including any Subsidiary or other Affiliate thereof being
acquired in such Limited Condition Transaction), no Specified Event of Default
shall have occurred and be continuing).

(c) No Material Adverse Effect. No Material Adverse Effect will have occurred
since January 27, 2019.

(d) Requests for Credit Extensions. Administrative Agent and, if applicable, the
Swing Line Lender or L/C Issuer will have received the applicable Request for
Credit Extension.

(e) Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there will not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of
Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

ARTICLE V

Representations and Warranties

To induce Administrative Agent and each Lending Party to enter into this
Agreement and the Lending Parties to make or issue the Credit Extensions
hereunder, each Loan Party hereby represents and warrants to Administrative
Agent and each Lending Party as set forth in this Article V.

Section 5.01 Corporate Existence and Power.

Each Loan Party and each of its Restricted Subsidiaries (a) is a corporation,
partnership or limited liability company or other entity duly incorporated or
organized, validly existing and, to the extent such concept is applicable in the
relevant jurisdiction, in good standing under the laws of the jurisdiction of
its incorporation, organization or formation (subject to such changes after the
date hereof as are permitted under the Loan Documents); (b) has the legal power
and authority (i) to own its assets and carry on its business substantially as
conducted by it on the Second Restatement Effective Date or as otherwise not
prohibited to be conducted by it under this Agreement, and (ii) to execute,
deliver, and perform its obligations under each of the Loan Documents to which
it is a party; and (c) to the extent such concept is applicable in the relevant
jurisdiction, is duly qualified as a foreign corporation, partnership or limited
liability company, as applicable, and is licensed and in good standing under the
laws of each jurisdiction where its ownership, leasing or operation of property
or the conduct of its business requires such qualification or license, except,
in the case of the preceding clauses (a) (but only as to any Restricted
Subsidiary that is not a Loan Party), (b) and (c), to the extent that the
failure to do so could not reasonably be expected to have or result in a
Material Adverse Effect.

 

-96-



--------------------------------------------------------------------------------

Section 5.02 Corporate Authorization; No Contravention.

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law applicable to any Loan
Party or any of its Subsidiaries or any of their respective properties, except
with respect to clauses (b) and (c), to the extent such conflict, breach,
violation or contravention or creation of Lien could not reasonably be expected
to have or result in a Material Adverse Effect.

Section 5.03 Governmental Authorization; Compliance with Laws.

(a) Governmental Authorizations. As of the Second Restatement Effective Date, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (i) the execution, delivery or performance by any
Loan Party, in each case to which it is a party, or any of its Subsidiaries of
this Agreement or any other Loan Document, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, or (iii) the
validity or perfection of the Liens created under the Collateral Documents
(including the first priority nature thereof, subject only to Permitted Liens),
except (A) as have been obtained or made as of the Second Restatement Effective
Date and are in full force and effect, (B) for the authorizations, approvals,
actions, notices and filings necessary for the perfection of Liens created
pursuant to the Collateral Documents or the exercise of remedies pursuant
thereto and (C) for any subsequent filings and recordings in the United States
Patent and Trademark Office or United States Copyright Office with respect to
registrations of, or applications for intellectual property.

(b) Compliance with Laws. Each Loan Party and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws applicable
to such Person or any of its properties and with all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have or result in a Material Adverse Effect.
Each Loan Party and each of its Subsidiaries has all governmental licenses,
authorizations, consents and approvals required or otherwise necessary to own
its assets and carry on its business substantially as currently conducted by it
and such business as contemplated to be conducted by it upon and following the
consummation of the transactions contemplated by the Loan Documents, except to
the extent the failure to have such licenses, authorizations, consents and
approvals could not reasonably be expected to have or result in a Material
Adverse Effect.

Section 5.04 Binding Effect.

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement thereof may be limited by Debtor Relief Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in law
or equity).

 

-97-



--------------------------------------------------------------------------------

Section 5.05 Litigation.

Except as specifically disclosed on Schedule 5.05, as of the Second Restatement
Effective Date (a) there are no Proceedings pending or, to each Loan Party’s
knowledge, threatened in writing against any Loan Party or any of its respective
Subsidiaries, or against any of such Persons’ properties, at law or in equity,
before any court, arbitrator, mediator or other Governmental Authority, and
(b) to each Loan Party’s knowledge, there is no investigation by any
Governmental Authority of any Loan Party’s or any such Subsidiary’s affairs or
properties, except (in the cases of the preceding clauses (a) and (b)) for such
Proceedings and investigations as could not reasonably be expected to have or
result in a Material Adverse Effect.

Section 5.06 ERISA Compliance.

(a) Except as could not reasonably be expected to have or result in a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal, foreign or, to the
extent not pre-empted by ERISA, state Laws. Except as could not reasonably be
expected to have or result in a Material Adverse Effect, each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code is so
qualified or is entitled to rely upon an opinion or notification letter issued
to the sponsor of an IRS-approved master or prototype plan or volume submitter
plan document or an application for such a letter is currently being processed
by the IRS. Except as could not reasonably be expected to have or result in a
Material Adverse Effect, each trust related to any such Plan is exempt from
Federal income tax under Section 501(a) of the Code. To the knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the knowledge of each Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to have or result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have or result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and no Loan Party is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan; (ii) each Loan
Party and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof or by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) As of the Second Restatement Effective Date, neither any Loan Party nor any
ERISA Affiliate maintains or contributes to, or has any liability under, any
active or terminated Pension Plan other than those listed on Schedule 5.06.

 

-98-



--------------------------------------------------------------------------------

(e) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Borrower, its Subsidiaries or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Borrower or any of its Subsidiaries, directly or indirectly,
to a tax or civil penalty which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Administrative Agent and the Lenders in respect of any unfunded
liabilities in accordance with applicable Law or, where required, in accordance
with ordinary accounting practices, if any, in the jurisdiction in which such
Foreign Pension Plan is maintained, in each case except to the extent the
failure to establish any such reserves could not reasonably be expected to have
or result in a Material Adverse Effect. The aggregate unfunded liabilities with
respect to such Foreign Pension Plans could not reasonably be expected to result
in a Material Adverse Effect. There are no actions, suits or claims (other than
routine claims for benefits) pending or threatened against Borrower or any of
its Subsidiaries with respect to any Foreign Pension Plan which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.07 Use of Proceeds.

Borrower will use the proceeds of the Loans and other Credit Extensions made
available hereunder solely for the purposes set forth in and as permitted by
Section 7.10.

Section 5.08 Title to Properties.

Each Loan Party has good record and marketable title in fee simple to, or valid
leasehold interests in, or valid rights to use (including easements) all real
property necessary to the ordinary conduct of their respective businesses,
except for Permitted Liens and for defects in title that do not interfere in any
material respect with the Loan Parties’ ability, taken as a whole, to conduct
business. As of the Second Restatement Effective Date, no property owned by any
Loan Party or any of its respective Restricted Subsidiaries is subject to any
Liens, other than Permitted Liens.

Section 5.09 Taxes.

All Federal and other state, local and foreign tax returns, reports and
statements required to be filed by any Loan Party or any of its Subsidiaries
have been filed with the appropriate Governmental Authorities and all Taxes
shown thereon to be due and payable by such Person have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof, or any such fine, penalty, interest, late charge or loss
has been paid, except (a) that are being contested in good faith by appropriate
proceedings for which adequate reserves in conformity with GAAP have been set
aside on the books of the relevant Loan Party or (b) to the extent such failure
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

Section 5.10 Financial Condition; No Material Adverse Effect; No Event of
Default.

(a) All balance sheets, and all statements of income, of shareholders’ equity,
and of changes in cash flow furnished to Administrative Agent and the Lenders by
or on behalf of Borrower for the purposes of or in connection with this
Agreement or any of the other Loan Documents have been

 

-99-



--------------------------------------------------------------------------------

prepared in accordance with GAAP consistently applied (from period to period
except as and to the extent disclosed in the financial statements or otherwise
required by GAAP; provided, that any such disclosed changes will continue to be
in accordance with GAAP) throughout the periods involved and such data, together
with all other financial data (excluding projected financial information, pro
forma financial information, estimated financial information, other projected or
estimated information and other forward-looking statements and information of a
general economic or industry specific nature) will present fairly in all
material respects the financial condition of the entities involved as of the
dates thereof and the result of their operations for the periods covered thereby
(except that interim financial statements will be subject to audit and customary
year-end adjustments and may not have footnotes). All financial projections and
forecasts which have been furnished to Administrative Agent and the Lenders for
purposes of or in connection with this Agreement were prepared in good faith on
the basis of assumptions which were, in the opinion of the management of
Borrower, reasonable at the time made; and at the time of delivery, the
management of Borrower believed, in good faith, that the assumptions used in
preparation of the financial projections and forecasts remain reasonable (it
being understood that such financial projections and forecasts are as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Borrower and its Subsidiaries, and are not guarantees of financial performance,
that actual results may differ significantly from such financial projections and
forecasts and such differences may be material, and no assurances can be given
that such financial projections and forecasts will be realized).

(b) Since January 27, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have or result in a Material Adverse Effect.

(c) No Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Other than this Agreement and the other Loan Documents, no
default exists under any Material Contract or other document to which any Loan
Party or any of their Subsidiaries is a party or otherwise subject to that has
had or could reasonably be expected to have or result in a Material Adverse
Effect.

Section 5.11 Margin Regulations.

No Loan Party nor any of its Subsidiaries is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock (it being understood that Loan Parties may purchase common stock of
Borrower from time to time). No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, or to refinance
any Indebtedness originally incurred for such purpose, or for any other purpose,
in each case, in a manner that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X adopted by the FRB.

Section 5.12 Intellectual Property.

Except as specifically disclosed on Schedule 5.12, each Loan Party and each of
its Restricted Subsidiaries owns or is licensed or otherwise has the right to
use all of the patents, copyrights, trademarks, service marks, trade names,
domain names, mask works, trade secrets, proprietary information, proprietary
formulas, rights in computer programs and databases and other intellectual
property rights that are reasonably necessary for the operation of its
respective businesses (including the business of Borrower and its Restricted
Subsidiaries) as currently conducted by it, except to the extent that failure to
hold such ownership, license or other right could not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect. No Loan Party has any knowledge

 

-100-



--------------------------------------------------------------------------------

that the use of such intellectual property by such Loan Party or any of its
Restricted Subsidiaries in, and the operation of, its business as currently
conducted infringes any valid and enforceable intellectual property rights of
any other Person, except to the extent any such infringement could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.

Section 5.13 Capitalization and Subsidiaries.

As of the Second Restatement Effective Date, Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13. Set forth on
Part (a) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the Second Restatement Effective Date, showing as of the Second Restatement
Effective Date (as to each Loan Party) the jurisdiction of its incorporation and
the address of its principal place of business. The copy of each Organizational
Document of each Loan Party provided pursuant to Section 4.01(a)(iii) is a true
and correct copy of such document, and is valid and in full force and effect, in
each case, as of the Second Restatement Effective Date. Aside from its
Subsidiaries disclosed in Part (a) of Schedule 5.13, as of the Second
Restatement Effective Date no Loan Party owns, of record or beneficially, any
Equity Interests in any other Person other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests owned by any
Loan Party in each of its direct Restricted Subsidiaries has been validly
issued, is fully paid and non-assessable (if applicable), and is owned by such
Loan Party of record and beneficially free and clear of all Liens, except those
created under the Collateral Documents and Permitted Liens.

Section 5.14 Liens on Collateral.

The provisions of the Collateral Documents and the other Loan Documents create
legal and valid security interests in and Liens on the Collateral in favor of
Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute valid and, in the case of the personal property Collateral, upon the
taking of actions, notices and filings set forth in the Security Agreement,
perfected and continuing Liens on the Collateral (except to the extent otherwise
provided or permitted by the Security Agreement or, with respect to perfection,
otherwise not required to be perfected under this Agreement or the Collateral
Documents) securing, in the case of Borrower, the Obligations, and in the case
of the Guarantors (on a joint and several basis), the Guaranteed Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens in and on the Collateral except (a) Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of Administrative Agent pursuant to applicable Law or are otherwise
expressly permitted by any Loan Document to have priority over the Liens of
Administrative Agent, and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent Administrative Agent has
not obtained or does not maintain possession of such Collateral.

Section 5.15 Environmental Matters.

Except as specifically disclosed on Schedule 5.15, no Loan Party nor any of its
Subsidiaries (a) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any Environmental Permit required under any
applicable Environmental Law, (b) has become subject to any Environmental
Liability, (c) has received written notice of any Environmental Claim or
(d) knows of any basis for any Environmental Liability, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect.

 

-101-



--------------------------------------------------------------------------------

Section 5.16 Solvency.

Borrower and its Subsidiaries, taken as a whole on a Consolidated basis, are,
Solvent, including upon the consummation of the transactions contemplated by
this Agreement to be consummated on the Second Restatement Effective Date.

Section 5.17 Sanctions and Anti—Corruption Laws.

(a) Sanctions. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower, any director, officer, employee, or agent of Borrower or any of its
Subsidiaries is a Person that is, or is owned or Controlled by, Persons that
are, (i) the target of any sanctions administered or enforced by the United
States Department of the Treasury’s Office of Foreign Assets Control, the United
States Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is the target of Sanctions, including as of the Second Restatement
Effective Date, the Crimea region, Cuba, Iran, North Korea and Syria other than
to the extent that such representation/warranty would result in a violation of
Council Regulation (EC) No 2271/96, as amended (or any implementing law or
regulation in any member state of the European Union or the United Kingdom).

(b) Anti-Corruption Laws. None of Borrower, any of its Subsidiaries nor to the
knowledge of Borrower, any director, officer, agent, employee, Affiliate or
other person acting on behalf of Borrower or any of its Subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a material
violation by such persons of any applicable anti-bribery Law or other
anti-corruption Law, including the United Kingdom Bribery Act 2010 (the “UK
Bribery Act”) and the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”). Furthermore, Borrower and its Subsidiaries and, to the knowledge of
Borrower, Borrower’s Affiliates have conducted their businesses in material
compliance with the UK Bribery Act, the FCPA and similar applicable Laws, and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

Section 5.18 Investment Company Status.

None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended from time to time.

Section 5.19 Insurance.

The assets, properties and businesses of each Loan Party and each of its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies that are not Affiliates of any Loan Party (in each case,
determined at the time such insurance is obtained, renewed or reissued), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in similar locations and as required to be maintained pursuant to Section 6.06.

Section 5.20 Full Disclosure.

The Loan Parties have disclosed or made available, including pursuant to public
filings with the SEC, to Administrative Agent and the Lending Parties all
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information (excluding
projected financial

 

-102-



--------------------------------------------------------------------------------

information, pro forma financial information, estimated financial information,
other projected or estimated information and other forward-looking statements
and information of a general economic or industry specific nature) furnished (in
writing) by or on behalf of any Loan Party or any Subsidiary thereof to
Administrative Agent or any Lending Party in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information, other projected or estimated
information and other forward-looking statements, such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such financial projections and forecasts are as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of any
Loan Party, and are not guarantees of financial performance, that actual results
may differ significantly from such financial projections and forecasts and such
differences may be material, and no assurances can be given that such financial
projections and forecasts will be realized).

Section 5.21 Covered Entities.

No Loan Party is a Covered Entity.

Section 5.22 Beneficial Ownership Certification.

As of the Second Restatement Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

ARTICLE VI

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
under Secured Swap Obligations, Secured Cash Management Obligations and
contingent amounts not yet due) under any Loan Document have been paid in full
in cash and all Credits have expired or been terminated and the Unreimbursed
Amount of all Credit Borrowings shall have been reimbursed (unless the
outstanding amount of the Obligations in respect of any Credits related thereto
has been cash collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), each Loan Party hereto
covenants and agrees with the Lenders that it will, and will cause each of its
Restricted Subsidiaries to, perform each of the covenants set forth in this
Article VI.

Section 6.01 Financial Statements.

Deliver to Administrative Agent (and Administrative Agent will promptly make
such information available to the Lending Parties in accordance with its
customary practice):

(a) Annual Financial Statements. No later than ninety days after the end of each
Fiscal Year, a Consolidated balance sheet as at the end of such year and related
Consolidated statements of income, shareholders’ equity and cash flows of
Borrower and its Consolidated Subsidiaries prepared for such Fiscal Year,
setting forth, in comparative form against the figures for the previous Fiscal
Year, all in reasonable detail and accompanied by (i) a report thereon of
Deloitte Touche LLP, any other “big four” firm of independent public accountants
or any other independent public accountants of recognized

 

-103-



--------------------------------------------------------------------------------

national standing selected by Borrower (or any other independent accounting firm
not of recognized national standing that is acceptable to Administrative Agent),
which report will not be qualified as to scope or contain any “going concern”
qualification, other than a qualification related to any upcoming maturity of
the Obligations hereunder or potential non-compliance with any financial
covenant, and will state that such financial statements present fairly in all
material respects the financial position of Borrower and its Subsidiaries on a
Consolidated basis as at the dates indicated and the results of its operations
and changes in its financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
required by GAAP or stated therein) and that the examination by such accountants
in connection with such Consolidated financial statements has been made in
accordance with generally accepted auditing standards, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such Fiscal Year;

(b) Fiscal Period Financial Statements. No later than forty-five days after the
end of each of the first three Fiscal Periods during each Fiscal Year, a
Consolidated balance sheet as at the end of such period and the related
Consolidated statements of income and cash flows of Borrower and its
Consolidated Subsidiaries prepared for such Fiscal Period and (for such
financial statements prepared for the first three Fiscal Periods of any Fiscal
Year) for such Fiscal Year to date, setting forth in each case in comparative
form the figures for the corresponding period(s) of the previous Fiscal Year end
and the then current Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of Borrower having responsibility for financial matters that
they (i) present fairly in all material respects the financial condition of
Borrower and its Consolidated Subsidiaries as at the dates indicated and the
results of its operations and changes in their cash flow for the periods
indicated and (ii) have been prepared in accordance with GAAP, subject to the
absence of footnotes and changes resulting from audit and customary year-end
adjustments. With each such quarterly financial reports, Borrower will also
deliver management’s discussion and analysis of the important operational and
financial developments during such Fiscal Period and a general comparison of
such financial reports against the budget delivered pursuant to Section 6.01(e);

(c) Consolidating Financial Statements Reflecting Adjustments for Unrestricted
Subsidiaries. Concurrently with the delivery of any financial statements
pursuant to Section 6.1(a) or (b), if there are any Unrestricted Subsidiaries at
the time, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such Consolidated financial statements;

(d) Compliance Certificate. Together with the financial statements delivered
pursuant to Section 6.01(a), (b) and (c), as applicable, a Compliance
Certificate dated as of the last day of such reporting period, in each case
certified by a Responsible Officer of Borrower having responsibility for
financial matters, with appropriate insertions (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication, including facsimile or electronic mail, and will be deemed to be
an original authentic counterpart thereof for all purposes);

(e) Budget. No later than forty-five Business Days after approval thereof by
Borrower’s Board of Directors (and in any event no later than the date of
delivery of the annual financial statements for the current Fiscal Year pursuant
to Section 6.01(a), as determined by the last paragraph of this Section 6.01),
an annual operating budget of Borrower and its Consolidated Subsidiaries for the
forthcoming Fiscal Year in the form presented to, and approved by, Borrower’s
Board of Directors; provided that in the event any budget is materially revised
in any Fiscal Year and is subsequently approved by Borrower’s Board of
Directors, such revised budget will be delivered to Administrative Agent
promptly and in any event no later than twenty Business Days after approval
thereof by Borrower’s Board of Directors (or such longer period as may be agreed
by Administrative Agent in its sole

 

-104-



--------------------------------------------------------------------------------

discretion); and provided further that each such budget shall be prepared in
good faith on the basis of assumptions which are, in the opinion of the
management of Borrower, reasonable at the time made; and

(f) Other Reports. Promptly upon any request by Administrative Agent or any
Lending Party, a copy of any detailed audit reports, management letters or
recommendations submitted to the Board of Directors (or the audit committee of
the Board of Directors) of Borrower by independent accountants in connection
with the accounts or books of Borrower or any Restricted Subsidiary thereof, or
any audit of any of them.

Documents required to be delivered pursuant to this Section 6.01 may be
delivered electronically and if so delivered, will be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 10.02 (as updated from time to time); (ii) on which such documents
are posted on Borrower’s behalf on an Internet or intranet website, if any, to
which each Lending Party and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
or (iii) on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System (or any successor thereto),
including on any Form 10-K, Form 10-Q or Form 8-K filing; provided that
(A) Borrower will notify Administrative Agent of the posting of such documents.
Administrative Agent will have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above and (B) upon
Administrative Agent’s written request to Borrower, Borrower will deliver paper
copies of such documents (as may be specified by Administrative Agent or any
Lending Party after using reasonable efforts to obtain such documents by
electronic means as contemplated by the preceding clauses (i) through (iii) of
this paragraph) to Administrative Agent until such time as a written request to
cease delivering such paper copies is given by Administrative Agent or such
Lending Party. Notwithstanding anything to the contrary in this Section 6.01 or
any other Loan Document, none of Borrower or any of its Subsidiaries shall be
required to disclose any document, information or other matter (a) that
constitutes non-financial trade secrets, (b) in respect of which disclosure to
Administrative Agent or any Lending Party (or any of their respective
representatives) is prohibited by any Applicable Law or any binding contractual
agreement as to confidentiality with a third party or (c) is subject to
attorney-client privilege or constitutes attorney work product.

Section 6.02 Other Information.

Deliver to Administrative Agent (which will promptly make such information
available to the Lending Parties in accordance with its customary practice):

(a) Equity Interest Reports and Public Filings. Promptly after the same are
filed or delivered, copies of each annual report, proxy or financial statement
or other material report or communication sent to the holders of Equity
Interests of Borrower (including any Qualified Preferred Stock) in their
capacity as shareholders, and copies of all annual, regular, periodic and
special reports and registration statements that Borrower or any of its
Restricted Subsidiaries may file or be required to file with the SEC under
Section 13 or Section 15(d) of the Exchange Act, and, in each case, not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(b) Materials from Governmental Authorities. Promptly, and in any event within
five Business Days after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of each material notice or other material non-routine
correspondence received from any Governmental Authority (including the SEC or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding any material

 

-105-



--------------------------------------------------------------------------------

financial or other material operational results of Borrower and Restricted
Subsidiaries, together or individually;

(c) “Know Your Customer”. Promptly upon the request thereof, such other
information and documentation required by bank regulatory authorities under
applicable Beneficial Ownership Regulations and “know your customer”,
anti-corruption and anti-money laundering Laws (including the PATRIOT Act), as
from time to time reasonably requested by Administrative Agent or any Lending
Party;

(d) Accounting Policies and Financial Reporting Practices. Promptly upon the
occurrence thereof, notice of any material change in Borrower’s or any of its
Consolidated Restricted Subsidiaries’ accounting policies or financial reporting
practices, except changes required by GAAP;

(e) Security Agreement Schedules. Together with the delivery of the Compliance
Certificate dated as of the last day of the second and fourth Fiscal Periods of
each Fiscal Year pursuant to Section 6.01(d), provide Administrative Agent with
supplements to the schedules to the Security Agreement to the extent necessary
to update or correct such schedules so that such schedules are accurate in all
material respects; provided that, with respect to Schedule V of the Security
Agreement, Borrower may provide a new version of such schedule rather than a
supplement; and

(f) Additional Information. Promptly, such additional information regarding the
business, financial or corporate affairs of any Loan Party or any Subsidiary
thereof or compliance with the terms of the Loan Documents, as Administrative
Agent or any Lending Party may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.02(a), (b), (d) or
(f) may be delivered electronically and if so delivered, will be deemed to have
been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address listed on Schedule 10.02 (as updated from time to time); (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lending Party and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System (or any
successor thereto), including on any Form 10-K, Form 10-Q or Form 8-K filing;
provided that (A) Borrower will notify Administrative Agent of the posting of
such documents. Administrative Agent will have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above and
(B) upon Administrative Agent’s written request to Borrower, Borrower will
deliver paper copies of such documents (as may be specified by Administrative
Agent or any Lending Party after using reasonable efforts to obtain such
documents by electronic means as contemplated by the preceding clauses
(i) through (iii) of this paragraph) to Administrative Agent until such time as
a written request to cease delivering such paper copies is given by
Administrative Agent or such Lending Party. Notwithstanding anything to the
contrary in this Section 6.02 or any other Loan Document, none of Borrower or
any of its Subsidiaries shall be required to disclose any document, information
or other matter (a) that constitutes non-financial trade secrets, (b) in respect
of which disclosure to Administrative Agent or any Lending Party (or any of
their respective representatives) is prohibited by any Applicable Law or any
binding contractual agreement as to confidentiality with a third party or (c) is
subject to attorney-client privilege or constitutes attorney work product.

 

-106-



--------------------------------------------------------------------------------

Section 6.03 Notices.

Promptly, and in no event more than five Business Days after any Responsible
Officer or any other senior executive officer of any Loan Party becomes aware
thereof, notify Administrative Agent (which will promptly make such information
available to the Lending Parties in accordance with its customary practice) of:

(a) Defaults and Events of Default. The occurrence of any Default or Event of
Default;

(b) Litigation. The (i) institution of any investigation (including in respect
of any noncompliance with any applicable Environmental Law or Environmental
Permit), litigation, alternative dispute proceeding (including any Insolvency
Proceeding) or other similar suit or proceeding (a “Proceeding”) by any Person,
including any Governmental Authority, (A) which could reasonably be expected to
result, after giving effect to any applicable insurance, in the payment by any
Loan Party of more than the Threshold Amount, (B) with respect to which there is
a reasonable likelihood of a finding adverse to a Loan Party, which adverse
finding, if made, could reasonably be expected to have or result in a Material
Adverse Effect, or (C) which seeks in any manner to invalidate any Loan Document
or any provision thereof or to otherwise enjoin the performance of any Loan
Document or any provision thereof, and (ii) of any material development in any
Proceeding described in the foregoing subclause (i);

(c) ERISA Events. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(d) Change of Control. The occurrence of a Change of Control; and

(e) Material Adverse Effect. Any other event or occurrence (including any event
or occurrence with respect to the Collateral) in addition to those listed in
clauses (a) through (d) above which has resulted or could reasonably be expected
to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 will be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action, if any,
Borrower (or the other applicable Person) has taken or proposes to take with
respect thereto.

Section 6.04 Preservation of Existence and Entitlements.

(a) Preserve, renew and maintain in full force and effect its respective legal
existence and good standing under the Laws of the jurisdiction of its
incorporation or formation, as applicable, except (i) in a transaction permitted
by Section 7.04 or (ii) with respect to non-Loan Parties, except to the extent
such failure to preserve, renew and maintain its legal existence and good
standing could not reasonably be expected to have or result in a Material
Adverse Effect;

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
respective businesses, except to the extent that the failure to do so could not
reasonably be expected to have or result in a Material Adverse Effect; and

 

-107-



--------------------------------------------------------------------------------

(c) Preserve or renew their respective registrations for copyrights, patents,
trademarks, service marks, mask works, and domain names, the non-preservation or
non-renewal of which could reasonably be expected to have or result in a
Material Adverse Effect.

Section 6.05 Maintenance of Properties.

Maintain, preserve and protect (or replace in the ordinary course of business)
all of their respective material tangible properties and equipment necessary to
the operation of its respective businesses in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty or
force majeure events, and make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.

Section 6.06 Maintenance of Insurance.

(a) Property and Liability Insurance. Maintain or cause to be maintained, with
financially sound and reputable insurance companies or other insurers
(determined at the time such insurance is obtained, renewed or reissued), such
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties and their Subsidiaries as
may customarily be carried or maintained under similar circumstances by
companies of similar size engaged in similar businesses and owning similar
properties, in each case in such amounts with such deductibles, covering such
risks and otherwise on such terms and conditions as will be customary for
companies similarly situated in the industry, subject to commercially reasonable
and prudent adjustments made by Borrower and its Subsidiaries (determined at the
time such insurance is obtained, renewed or reissued). Each such policy of
general liability insurance or property insurance covering the Collateral will
(i) name Administrative Agent, for the benefit of the Secured Parties, as an
additional insured in respect of public liability policies of the Loan Parties
and (ii) in the case of each property or casualty insurance policy of the Loan
Parties, contain a lender loss payable clause or endorsement, as the case may
be, satisfactory to Administrative Agent in its Reasonable Discretion, that
names Administrative Agent, for the benefit of the Secured Parties, as the loss
lender payee thereunder. Borrower will use commercially reasonable efforts to
obtain endorsements to its general liability and property insurance covering the
Collateral that provide for at least thirty days (or ten days in the case of
nonpayment of premiums) prior written notice to Administrative Agent of any
cancellation of such policy. The provisions of this Section 6.06 will be deemed
supplemental to, but not duplicative of, the provisions of any Collateral
Document that requires the maintenance of insurance.

(b) Flood Insurance. If at any time any real property that is subject to a deed
of trust or mortgage securing the Obligations hereunder is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agent or any successor thereto, Borrower will, and will cause each of its
Subsidiaries, as applicable, to, at all times keep and maintain flood insurance
in an amount reasonably satisfactory to Administrative Agent but in no event
less than the amount sufficient to comply with the rules and regulations
promulgated under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973 (and any other applicable similar Law).

Section 6.07 Compliance with Laws.

Comply in all material respects with the requirements of all applicable Laws and
all orders, writs, injunctions and decrees applicable to them or to their
respective assets, properties or businesses, and will use and operate all of its
facilities and properties in compliance with all applicable Laws and keep all
permits, approvals, certificates and other authorizations of Governmental
Authorities as is required by

 

-108-



--------------------------------------------------------------------------------

applicable Law in effect and remain in compliance therewith, except, in each
case, where the failure to comply therewith could not reasonably be expected to
have or result in a Material Adverse Effect.

Section 6.08 Books and Records.

Maintain proper books of record and account, in which full, true and correct (in
all material respects) entries in conformity with GAAP consistently applied
(except as otherwise required by GAAP or as otherwise disclosed in financial
statements delivered pursuant to Section 6.01(a) or (b)) are made of all
material financial transactions and matters involving its respective properties
and businesses.

Section 6.09 Inspection Rights.

Permit representatives and independent contractors of Administrative Agent to
visit and inspect any of their respective properties, to examine their
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors (solely in their capacity as such) (limited, in the
case of directors, to the directors of Restricted Subsidiaries of Borrower),
officers, managers and independent public accountants (in which case, so long as
no Event of Default has occurred and is continuing at the time of such
inspection, representatives of Borrower shall be afforded a reasonable
opportunity to attend such inspection and any related discussions), at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower, and, if an Event of Default
has occurred and is continuing at the time of such inspection, Borrower agrees
to bear the reasonable and documented out-of-pocket costs and expenses of such
visits; provided that, unless an Event of Default has occurred and is
continuing, only one such visit and related inspection may occur during any
Fiscal Year. Notwithstanding anything to the contrary in this Section 6.09 or
any other Loan Document, neither Borrower nor any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making of copies or
taking of extracts of, or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets, (b) in respect of which
disclosure to Administrative Agent or any Lending Party (or any of their
respective representatives) is prohibited by any Applicable Law or any binding
contractual agreement as to confidentiality with a third party or (c) that is
subject to attorney-client privilege or constitutes attorney work product.

Section 6.10 Compliance with Environmental Laws.

(a) Compliance with Environmental Laws. Comply with all applicable Environmental
Laws, and obtain and comply with and maintain all Environmental Permits required
by applicable Environmental Laws, except, in each case, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Environmental Investigations. Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.11 Covenant to Guarantee Obligations and Give Security.

(a) New or Acquired Subsidiaries. Upon (i) the formation, incorporation or
acquisition by any Loan Party of any new direct or indirect Subsidiary, other
than any such Subsidiary that constitutes (A) a Foreign Subsidiary, (B) a
Domestic Subsidiary that is either a Foreign Subsidiary

 

-109-



--------------------------------------------------------------------------------

Holdco or an Exempt Subsidiary or (C) a Subsidiary that otherwise is prohibited
by applicable Law existing as of the date such Subsidiary was formed or acquired
by Borrower from providing the Guaranty of the Obligations contemplated by
Section 10.15 or would require the express consent, approval, license or
authorization of a Governmental Authority (including any such regulatory
authority) having jurisdiction thereover unless such express consent, approval,
license or authorization has been obtained (any Subsidiary described in any of
the preceding subclauses (A) through (C), inclusive, an “Excluded Subsidiary”),
or (ii) the re-designation of an Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 2.16, Borrower will (subject to the proviso at
the end of this Section 6.11(a)), in each case at Borrower’s expense:

(i) within twenty Business Days after such formation, incorporation, acquisition
or designation (or such longer period as may be agreed by Administrative Agent
in its sole discretion), cause such Subsidiary to duly execute and deliver to
Administrative Agent a Joinder Agreement in the form attached to this Agreement
as Exhibit C pursuant to which such Person is joined to this Agreement and
becomes a Guarantor hereunder for all purposes of this Agreement, including
Section 10.15, and the other Loan Documents, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents;

(ii) subject to clauses (iii) and (iv) below of this Section 6.11(a), within
twenty Business Days after such formation, incorporation, acquisition or
designation (or such longer period as may be agreed by Administrative Agent in
its sole discretion), cause such Subsidiary (and cause each direct parent of
such Subsidiary, if it has not already done so) to duly execute and deliver to
Administrative Agent such Loan Documents, or joinders, supplements or addenda
thereto, as applicable, including a joinder to the Security Agreement
(substantially in the form attached as Annex A thereto), as may be deemed
necessary or advisable by Administrative Agent, in its Reasonable Discretion,
which Loan Documents, including any joinders, supplements or addenda thereto,
will be in form and substance satisfactory to Administrative Agent, in its
Reasonable Discretion;

(iii) within sixty days after such formation, incorporation, acquisition or
designation (or such longer period as may be agreed by Administrative Agent in
its sole discretion), cause such Subsidiary (and cause each direct parent of
such Subsidiary, if it has not already done so) to take whatever action
(including providing information needed in connection with the filing of
Financing Statements, the delivery of original possessory collateral and the
giving of notices) as is required under the Collateral Documents to vest in
Administrative Agent valid Liens on and perfected (to the extent required to be
perfected under the Collateral Documents) security interests in the properties
purported to be subject to the Collateral Documents delivered pursuant to this
Section 6.11, in each case enforceable against all third parties in accordance
with their terms, subject only to Permitted Liens; and

(iv) in the case of any formation, incorporation, acquisition or designation, if
requested by Administrative Agent, in its Reasonable Discretion, within sixty
days after such formation or acquisition (or such longer period as may be agreed
by Administrative Agent in its sole discretion), deliver to Administrative Agent
a favorable opinion, addressed to Administrative Agent and the Lending Parties,
of counsel for the Loan Parties as to the matters contained in clauses (i), (ii)
and (iii) above, and as to such other matters as Administrative Agent may
reasonably request,

provided that, notwithstanding the foregoing or anything to the contrary in any
Loan Document, and subject to Section 6.11(b), (A) such Person will not be
required to execute and deliver a Joinder Agreement to Administrative Agent and
thereby become a Guarantor hereunder or to execute and deliver or otherwise
provide the Collateral Documents and other documents contemplated of a new
Guarantor under this Section 6.11(a) if such Person is an Excluded Subsidiary;
(B) only 65% of the total combined

 

-110-



--------------------------------------------------------------------------------

power of all classes of Equity Interests entitled to vote (within the meaning of
Treasury Regulations section 1.956-2(c)(2)) of (1) any first tier Foreign
Subsidiary that is a corporation (or treated as such for U.S. federal tax
purposes) or (2) any Foreign Subsidiary Holdco, will be required to be pledged
to secure the Obligations of Borrower (or the Guaranteed Obligations of any
Guarantor) (although 100% of the non-voting Equity Interests of each first tier
Foreign Subsidiary or Foreign Subsidiary Holdco described in the preceding
subclauses (1) or (2) will be required to be pledged); (C) the Collateral shall
not include any Excluded Collateral (as described and defined in the Security
Agreement); (D) no control agreements will be required to perfect Administrative
Agent’s security interest in any deposit accounts or security accounts (except
as requested by Borrower for the purpose of establishing a security interest
perfected by control in Consolidated Net Cash in favor of Administrative Agent);
(E) no Grant of IP Security Interest or similar document will be required to be
recorded with the United States Patent & Trademark Office (other than those
recorded prior to the Second Restatement Effective Date pursuant to the First
Restated Credit Agreement) other than as is necessary or advisable (as
determined by Administrative Agent in its Reasonable Discretion) to perfect
Administrative Agent’s security interest in any U.S. copyrights registered after
the Second Restatement Effective Date; (F) no Pledged Interest Addendum (as such
term is defined in the Security Agreement) will be required to be delivered with
respect to Pledged Interests (as such term is defined in the Security Agreement)
in any Pledged Company (as such term is defined in the Security Agreement)
formed, incorporated or acquired after the Second Restatement Date that is a
Limited Pledge Subsidiary or a Limited Pledge Non-Control Investment, nor will
any original certificates evidencing such Pledged Interests be required to be
delivered as possessory collateral (provided that the Loan Parties shall also be
prohibited by the Security Agreement from delivering such original certificates
evidencing such Pledged Interests to any other secured creditor for the purpose
of serving as possessory collateral).

(b) Foreign Pledge Agreements. Within sixty days (or such longer period as may
be agreed by Administrative Agent in its sole discretion), after any request by
Administrative Agent, with respect to any Equity Interests in one or more
Material First-Tier Foreign Subsidiaries that have been pledged pursuant to the
Collateral Documents, if Administrative Agent in its Reasonable Discretion
determines (based on advice of local counsel and to the extent legally permitted
by the relevant applicable foreign law) that it would be in the interests of the
Secured Parties that the respective Loan Party or Loan Parties which own such
Equity Interests authorize, execute and deliver one or more additional pledge
agreements governed by the laws of the jurisdiction or jurisdictions in which
any such Material First-Tier Foreign Subsidiary is organized, then the
respective Loan Party or Loan Parties will, subject to local Law limitations,
(i) so authorize, execute and deliver one or more such additional pledge
agreements (each, a “Foreign Pledge Agreement”), and (ii) take such reasonable
actions as may be necessary or desirable under local law (as advised by local
counsel) to create, maintain, effect, perfect, preserve, maintain and protect
the security interests granted (or purported to be granted) by each such Foreign
Pledge Agreement (including the delivery of a favorable opinion, addressed to
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties as to such Foreign Pledge Agreement(s)). Each Foreign Pledge Agreement
will (A) be prepared by local counsel satisfactory to the Administrative Agent
in its Reasonable Discretion and (B) be in form and substance satisfactory to
the Administrative Agent in its Reasonable Discretion, it being understood and
agreed, however, in the case of any Foreign Pledge Agreement entered into by
Borrower or any other Loan Party, the respective Loan Party will not be required
to pledge more than 65% of the total combined voting power of all classes of
Equity Interests entitled to vote of any such Material First-Tier Foreign
Subsidiary that is a corporation (or treated as such for U.S. federal tax
purposes) in support of its obligations (x) as Borrower under this Agreement (in
the case of the Borrower) or (y) under its Guaranty in respect of the Guaranteed
Obligations (in the case of the other Loan Parties) (although 100% of the
non-voting Equity Interests, if any, of any such Material First-Tier Foreign
Subsidiary will be required to be pledged in support of such obligations). In
determining whether to require one or more Foreign Pledge Agreements as
permitted above,

 

-111-



--------------------------------------------------------------------------------

Administrative Agent will, in its Reasonable Discretion, consider the costs of
the actions required in connection with the execution and delivery of the
respective Foreign Pledge Agreements as against the relative value of the
security interests and additional protection provided thereby.

Section 6.12 Payment of Taxes.

Pay and discharge as the same will become due and payable, all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets the failure of which to pay could reasonably be expected to have or
result in a Material Adverse Effect, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Person.

Section 6.13 Environmental Matters.

(a) Comply with all applicable Environmental Laws, and obtain and comply with
and maintain all Environmental Permits required by applicable Environmental
Laws, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and Environmental Permits, and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.14 Post-Closing Matters.

Execute and deliver the documents and complete the tasks expressed on Schedule
6.14 in each instance within the time limits specified on such Schedule.

Section 6.15 Further Assurances.

In addition to the obligations and documents which this Agreement expressly
requires that any Loan Party or any Restricted Subsidiary thereof execute,
acknowledge, deliver and perform, each Loan Party will execute and acknowledge
(or cause to be executed and acknowledged) and deliver to Administrative Agent
all documents, and take all actions, that may be reasonably requested by
Administrative Agent from time to time hereunder to confirm the rights created
or now or hereafter intended to be created under the Loan Documents, to protect
and further the validity, extent, priority and enforceability of the Liens
created under the Collateral Documents, to subject to the Liens created under
the Collateral Documents any property or assets intended by the terms of any
Loan Document to be covered by the Collateral Documents, or otherwise to carry
out the purposes of the Loan Documents and the transactions contemplated
hereunder and thereunder.

ARTICLE VII

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
under Secured Swap Obligations, Secured Cash Management Obligations and
contingent amounts not yet due) under any Loan Document have been paid in full
in cash and all Credits have expired or been terminated and the Unreimbursed
Amount of all Credit Borrowings shall have been reimbursed (unless the
outstanding amount of the Obligations in respect of any Credits related thereto
has been cash collateralized or a backstop letter of credit reasonably

 

-112-



--------------------------------------------------------------------------------

satisfactory to the applicable L/C Issuer is in place), each Loan Party hereto
covenants and agrees with the Lenders that it will not, and will not permit any
of its Restricted Subsidiaries, directly or indirectly, to:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

(a) Liens created under any Collateral Document securing the Obligations for the
benefit of the Secured Parties;

(b) (i) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 7.03 and (ii) deposits in the ordinary
course of business securing liability for reimbursement obligations of insurance
carriers providing insurance to Borrower or any of its Subsidiaries;

(c) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, extensions or replacements thereof; provided that the outstanding or
committed principal amount secured or benefited thereby is not increased (except
by the amount of any accrued and unpaid interest and premium thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses related
thereto and any unutilized commitments thereunder);

(d) Liens for tax liabilities, fees, assessments and other governmental charges
or levies not yet delinquent or remaining payable without penalty or to the
extent that non-payment thereof is permitted by Section 6.12; provided that no
notice of lien has been filed or recorded under the Code asserting delinquent
Taxes owing of $1,000,000 or more, which notice has not been expunged from the
applicable public record (or otherwise terminated or released) within five
Business Days after the earlier of (i) the date on which a Responsible Officer
of any Loan Party becomes aware of such filing or recordation of the notice of
lien or (ii) the date on which notice thereof is given to a Loan Party by
Administrative Agent or any Lending Party;

(e) Landlord’s, grower’s, supplier’s, producer’s, carrier’s, warehouseman’s,
mechanic’s, materialman’s, repairman’s or other like Liens (whether arising by
operation of law, contract or otherwise) arising in the ordinary course of
business and which in the aggregate at any one time do not materially detract
from the value of the Collateral, taken as a whole, or materially impair the use
thereof in the operation of the business of the Loan Parties as a whole (or that
are being contested in good faith and by appropriate proceedings timely
instituted and diligently conducted, if adequate reserves with respect thereto,
if any, in accordance with GAAP are set aside on the financial statements of the
applicable Person);

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts or leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

 

-113-



--------------------------------------------------------------------------------

(h) zoning, building and other land use restrictions, easements, rights-of-way,
covenants, restrictions and other similar encumbrances incurred in the ordinary
course of business which do not in any case materially detract from the value of
the real property subject thereto or materially interfere with the ordinary
conduct of the business of Borrower and its Restricted Subsidiaries;

(i) Liens securing Indebtedness permitted under Section 7.03(g) (and extension,
renewal and replacement Liens upon the same property); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, improvements thereto and proceeds thereof, (ii) the
principal amount of Indebtedness secured thereby does not exceed the cost of
acquiring, constructing and/or improving such property (including interest
during construction) and (iii) such security interests and the Indebtedness
secured thereby are incurred and attach prior to or within one hundred-eighty
days after such acquisition or the completion of such construction or
improvement;

(j) rights of a licensor or sublicensor under any license agreement (or other
license or grant of rights to use) for the use of intellectual property or other
intangible assets as to which any Loan Party or any of its Restricted
Subsidiaries is the licensee or sublicensee, as applicable;

(k) rights of a licensee or sublicensee under any license agreement (or other
license or grant of rights to use) for the use of intellectual property or other
intangible assets of (or licensed to) any Loan Party or any of its Restricted
Subsidiaries as to which such Loan Party or other Restricted Subsidiary is the
licensor or sublicensor, as applicable;

(l) leases or subleases granted to others in the ordinary course of business;

(m) interests or title of a lessor or sublessor under an operating lease;

(n) Liens securing a judgment for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing an appeal or other surety bond
related to any such judgment;

(o) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit or security accounts or other funds or financial assets
maintained with a creditor depository institution or securities intermediary;
provided that such deposit account is not a dedicated cash collateral account in
favor of such depository institution and the primary purpose of which is not to
provide collateral security (other than for customary account commissions, fees
and reimbursable expenses relating solely to such deposit account, and for
returned items);

(p) Liens existing on any property or assets of a Person prior to the
Acquisition thereof by any Loan Party or any Restricted Subsidiary thereof or
existing on any property or asset of any Person that thereafter becomes a
Restricted Subsidiary of Borrower after the Second Restatement Effective Date
(and extension, renewal and replacement Liens upon the same property); provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary of Borrower;
(ii) such Lien does not extend or attach (including by being in the nature of a
floating Lien) to any other property of any Loan Party or any of its Restricted
Subsidiaries following such Acquisition other than, if required by terms of the
instrument originally creating such Lien, other property which is an improvement
to or is acquired for specific use in connection with such acquired property;
and (iii) such Lien will secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Restricted Subsidiary
of Borrower, and extensions, refinancings, renewals and replacements thereof,
provided that (A) the outstanding principal amount secured or benefited thereby
is not increased (except by the amount of any

 

-114-



--------------------------------------------------------------------------------

accrued and unpaid interest and premium thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses related thereto and any
unutilized commitments thereunder) and (B) if such Lien secures Indebtedness,
the Indebtedness secured or benefited thereby (including any such extension,
renewal or replacement) is permitted by Sections 7.03(f) or (g);

(q) Liens securing Indebtedness permitted under Section 7.03(e) (provided that
the counterparty to any such permitted Swap Contract is a Hedge Bank);

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Loan Party or any
Restricted Subsidiary thereof in the ordinary course of business to the extent
such Liens do not attach to any assets other than the goods subject to such
arrangements and the proceeds thereof;

(s) Liens deemed to exist in connection with repurchase agreements permitted
under the definition of “Cash Equivalents” set forth in Section 1.01;

(t) real estate security deposits with respect to leaseholds in the ordinary
course of business;

(u) interests of any collection agency in accounts receivable assigned to it by
the Borrower or any Restricted Subsidiary in the ordinary course of business for
the purpose of facilitating the collection of such accounts receivable;

(v) Liens in favor of customs and revenues authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods;

(w) reservations by vendors of security interests in the ordinary course of
business pursuant to Section 2-401(1) of the Uniform Commercial Code as in
effect in the applicable jurisdiction;

(x) Permitted Encumbrances;

(y) Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition;

(z) Liens not otherwise permitted under this Section 7.01, provided that the
obligations secured by such other Liens will not exceed $25,000,000 in the
aggregate at any time outstanding; and

(aa) to the extent constituting Liens on the assets of Borrower or any of its
Restricted Subsidiaries, Liens incurred in connection with Defeased Debt, which
Liens attach only to the Refinancing Proceeds deposited in a trust or escrow
account in connection with such Defeased Debt.

Section 7.02 Investments.

Except as may be permitted by Section 7.04, make any Acquisition, or make,
purchase or acquire any Investment, except for:

(a) Investments in Cash and Cash Equivalents;

(b) Investments to the extent constituting Permitted Acquisitions;

 

-115-



--------------------------------------------------------------------------------

(c) Guaranties constituting Indebtedness to the extent permitted by
Section 7.03;

(d) (i) Investments in any Loan Party by Borrower or any of its Subsidiaries,
(ii) Investments by Borrower or any other Loan Party in any Foreign Subsidiary
or any Foreign Subsidiary Holdco (including, (A) making capital contributions to
Foreign Subsidiaries or Foreign Subsidiary Holdcos, and capitalizing or
forgiving any Indebtedness owed to them by a Foreign Subsidiary or a Foreign
Subsidiary Holdco and permitted by Section 7.03(i), (B) all Guarantees by Loan
Parties of the obligations of Foreign Subsidiaries permitted by Section 7.03(d)
and (C) all Dispositions by Loan Parties to Foreign Subsidiaries and Foreign
Subsidiary Holdcos (net of the fair value of all Cash or non-Cash consideration
received by the Loan Parties from Foreign Subsidiaries and Foreign Subsidiary
Holdcos in respect of such Dispositions), (iii) Investments by any Loan Party in
any Domestic Subsidiary that is not a Loan Party, (iv) Investments by Domestic
Subsidiary that is not a Loan Party or a Foreign Subsidiary Holdco in any other
Domestic Subsidiary that is not a Loan Party or a Foreign Subsidiary Holdco, and
(v) Investments by any Foreign Subsidiary or Foreign Subsidiary Holdco in any
other Foreign Subsidiary or Foreign Subsidiary Holdco; provided that (x) as
calculated without duplication, the amount of all outstanding Investments made
since the Second Restatement Effective Date pursuant to the preceding clause
(ii) will not exceed, in the aggregate, $50,000,000 (the amount of such
outstanding Investments to be determined without regard to any write-downs or
write-offs thereof (provided that the outstanding amount of all such Investments
shall be reduced by (aa) Cash payments of principal, interest and other
obligations or amounts (other than indemnification payments and reimbursements
for disbursements) thereon in the case of loans or advances, (bb) sale proceeds
with respect thereto in the case of Dispositions of Investments, (cc) cash
equity returns, Dividends and other comparable payments in the case of equity
investments and (dd) cancellation or termination of obligations under the
applicable Guaranty in the case of Investments in the form of Guaranties), (y)
no Investment may be made pursuant to the preceding clauses (ii) and (iii) above
at any time that a Default or an Event of Default has occurred and its
continuing and (z) Investments made pursuant to the preceding clauses (iii) and
(iv) shall also be subject to Section 2.16 and the proviso of the definition of
“Non-Exempt Subsidiary” in Section 1.01, in each case as applicable;

(e) [Reserved];

(f) Investments in the form of loans and advances to employees of Borrower and
its Restricted Subsidiaries (including the acquisition and holding of
obligations of such employees in connection with such employees’ acquisition of
shares of the common Equity Interests of Borrower (so long as no Cash is
actually advanced by Borrower or any of its Restricted Subsidiaries in
connection with the acquisition of such obligations)); provided that with
respect to any loans or advances for moving, relocation and travel expenses and
other similar expenditures, all such loans or advances will not exceed an
aggregate principal amount of $2,000,000 at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances);

(g) Swap Contracts to the extent permitted by Section 7.03(e);

(h) Investments existing on the Second Restatement Effective Date and set forth
on Schedule 7.02 and any modification, replacement, renewal or extension thereof
to the extent not involving an additional Investment;

(i) Investments arising from transactions by Borrower or any of its Restricted
Subsidiaries with customers or suppliers in the ordinary course of business,
including Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers

 

-116-



--------------------------------------------------------------------------------

and suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

(j) Investments constituting Capital Expenditures;

(k) Investments constituting extensions of trade credit (including in the form
of accounts receivable) in the ordinary course of business;

(l) Investments constituting prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and other
similar deposits provided to third parties, in each case, in the ordinary course
of business;

(m) promissory notes and other non-Cash consideration received in connection
with Dispositions permitted by this Agreement;

(n) Investments contemplated by Sections 7.04(a), 7.04(d) and 7.04(e);

(o) Investments in Foreign Subsidiaries by Borrower or any other Loan Party made
solely with (i) the Net Cash Proceeds received by Borrower from the incurrence
of Specified Permitted Indebtedness, (ii) the proceeds of any Loans made
hereunder (including Incremental Term Loans and Additional Revolving Credit
Loans) or (iii) Net Equity Proceeds utilizing the Net Equity Proceeds Amount as
in effect immediately prior to the respective Investment, provided that, in each
case, (A) no Default or Event of Default has occurred and is continuing or would
result from the making of such Investment and (B) the proceeds of such
Investment are immediately used by the respective wholly-owned Foreign
Subsidiary to consummate a Permitted Acquisition;

(p) In addition to Investments permitted by Sections 7.02(a) through 7.02(o), so
long as no Default or Event of Default has occurred and is continuing or would
result from the making of such Investment, Borrower and its Restricted
Subsidiaries may make additional Investments in any Person in an aggregate
amount for all such Investments made pursuant to this Section 7.02(p)
(determined without regard to any write-downs or write-offs thereof), net of
Cash payments of principal, interest or other obligations in the case of loans
or advances, sale proceeds in the case of Dispositions of Investments, cash
equity returns or amounts received in respect of cash equity (whether as a
Dividend, redemption or sale) in the case of equity investments and cancellation
or termination of obligations under guarantees in the case of Indebtedness in
the form of guarantees, not to exceed $75,000,000;

(q) In addition to Investments permitted by Sections 7.02 (a) through 7.02(p),
Borrower and its Restricted Subsidiaries may make additional Investments in any
Person); provided that (i) no Default or Event of Default has occurred and is
continuing at the time of the making of such Investment or would result
therefrom, (ii) after giving effect to the making of such Investment, the
Minimum Liquidity Condition is satisfied, and (iii) Borrower will be in
compliance with the financial covenants set forth in Section 7.15, for the Test
Period ended as of the last day of the Test Period immediately preceding the
making of such Investment for which financial statements have been delivered in
accordance with Section 6.01, on a pro forma basis after giving effect to the
making of such Investment (but assuming, for purposes of determining pro forma
compliance with Section 7.15(a) for such Test Period, that the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.15(a) for such Test
Period was 0.25 less than the maximum Consolidated Leverage Ratio set forth in
Section 7.15(a) corresponding to such Test Period (without giving effect to any
permitted increase to such maximum Consolidated Leverage Ratio corresponding to
such Test Period as the result of the prior consummation of a Permitted
Acquisition); and

 

-117-



--------------------------------------------------------------------------------

(r) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of Borrower or consolidates or merges with Borrower or any
of its Restricted Subsidiaries (including in connection with a Permitted
Acquisition) and any modification, replacement, renewal or extension thereof to
the extent not involving an additional Investment so long as such Investments
were not made in contemplation of such Person becoming a Restricted Subsidiary
of Borrower of such consolidation or merger.

Section 7.03 Indebtedness.

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

(a) Indebtedness under this Agreement and the other Loan Documents;

(b) unsecured Indebtedness incurred by Borrower, which may be guaranteed on an
unsecured basis by the Guarantors so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) Borrower will be in compliance with the financial covenants
set forth in Section 7.15, for the Test Period ended as of the last day of the
Test Period immediately preceding the incurrence of such Indebtedness for which
financial statements have been delivered in accordance with Section 6.01, on a
pro forma basis after giving effect to the incurrence of such Indebtedness (but
assuming, for purposes of determining pro forma compliance with Section 7.15(a)
for such Test Period, that the maximum Consolidated Leverage Ratio permitted
pursuant to Section 7.15(a) for such Test Period was 0.25 less than the maximum
Consolidated Leverage Ratio set forth in Section 7.15(a) corresponding to such
Test Period (after giving effect to any permitted increase to such maximum
Consolidated Leverage Ratio corresponding to such Test Period), and (iii) such
Indebtedness is not subject to any scheduled amortization, mandatory redemption,
mandatory repayment or mandatory prepayment, sinking fund or similar payment
(other than, in each case, customary offers to repurchase upon a change of
control or asset sale and acceleration rights after an event of default) or have
a final maturity date, in either case prior to the date occurring ninety-one
days following the latest stated maturity date under any Facility hereunder then
in effect, (iv) the applicable agreement governing such Indebtedness (including
any related Guaranties and any other related Specified Permitted Debt Document)
will not include any financial performance “maintenance” covenants (whether
stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or cross-defaults (but may include
cross-defaults at final stated maturity and cross-acceleration), (v) the terms
of such Indebtedness (including all covenants, defaults, guaranties, and
remedies, but excluding as to interest rate, call protection and redemption
premium), taken as a whole, are no more restrictive or onerous in any material
respect than the terms applicable to Borrower and its Restricted Subsidiaries
under this Agreement and the other Loan Documents, and (vi) at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, Borrower has delivered to
Administrative Agent a certificate from a Responsible Officer of the Borrower
certifying as to compliance with the requirements of preceding clauses
(i) through (v) (including a reasonably detailed description of the material
terms and conditions of such Indebtedness or the then most current drafts of the
documentation relating thereto, certifying that Borrower has determined in good
faith that such terms and conditions satisfy the requirements of the preceding
clause (v)) and containing the calculations (in reasonable detail) required by
the preceding clause (ii);

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension (except by the amount of

 

-118-



--------------------------------------------------------------------------------

any accrued and unpaid interest and premium thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses related thereto and any
unutilized commitments thereunder);

(d) Guarantees incurred by (i) any Loan Party in support of the obligations of
any other Loan Party, (ii) any Foreign Subsidiary in support of the obligations
of any Loan Party, (iii) subject to the limitations set forth in
Section 7.02(d), any Loan Party in support of the obligations of any Foreign
Subsidiary, (iv) subject to the limitations set forth in Section 7.02(d), any
Loan Party in support of the obligations of any Restricted Subsidiary that is
not a Loan Party or any Unrestricted Subsidiary, and (v) any Foreign Subsidiary
in support of the obligations of any other Foreign Subsidiary;

(e) Indebtedness in the form of any Swap Contracts entered into in the ordinary
course of business and providing protection to Borrower and its Restricted
Subsidiaries against fluctuations in interest rates or foreign exchange or other
currency values in connection with Borrower’s or any of its Restricted
Subsidiaries’ operations, in either case so long as the entering into of such
Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(f) existing Indebtedness of any Person that becomes a Restricted Subsidiary of
Borrower after the Second Restatement Effective Date in connection with a
Permitted Acquisition or other Acquisition permitted by Section 7.02 or a merger
of consolidation in accordance with Section 7.04 (and any extensions, renewals,
refinancing and replacements thereof); provided that (i) such Indebtedness is
not created in contemplation of or in connection with such Acquisition, merger
or consolidation or such Person becoming a Restricted Subsidiary, as the case
may be, and (ii) the aggregate principal amount of all such Indebtedness
permitted by this Section 7.03(f), including any extensions, renewals,
refinancings and replacements thereof, will not exceed $75,000,000 outstanding
at any time;

(g) Indebtedness (including Capitalized Leases, Synthetic Lease Obligations,
mortgage financings, construction-in-process financings secured by real estate
and purchase money obligations) incurred to finance the acquisition,
construction or improvement of goods or other fixed or capital assets (whether
initially incurred by Borrower or any of its Restricted Subsidiaries or assumed
by Borrower or any of its Restricted Subsidiaries in connection with an
acquisition of such goods or other fixed or capital assets); provided that if
all or any portion of such Indebtedness is secured, the Liens securing such
Indebtedness will be subject the limitations set forth in clauses (i), (ii) and
(iii) of Section 7.01(i); and provided, further, that the aggregate principal
amount of all such Indebtedness permitted by this Section 7.03(g), including any
extensions, renewals and replacements thereof, will not exceed $35,000,000
outstanding at any time;

(h) Indebtedness constituting endorsements for collection or deposit in the
ordinary course of business;

(i) Indebtedness constituting Investments permitted under Section 7.02(d),
Section 7.02(o), Section 7.02(p) and Section 7.02(q) to the extent constituting
intercompany loans among Loan Parties and/or any of their Restricted
Subsidiaries, provided that (i) such Indebtedness is unsecured, (ii) such
Indebtedness to the extent held by a Loan Party is evidenced by one or more
promissory notes which, together with allonges, will be endorsed in favor of
Administrative Agent or in blank and delivered to Administrative Agent, and
(iii) to the extent the obligor thereof is a Loan Party, such Indebtedness will
be subject to a subordination agreement in form and substance satisfactory to
Administrative Agent in its Reasonable Discretion;

(j) Indebtedness arising from any judgment, order, decree or award not
constituting an Event of Default under Section 8.01(h), and Indebtedness with
respect to performance bonds, surety

 

-119-



--------------------------------------------------------------------------------

bonds, appeal bonds, bid bonds, customs bonds or other obligations of like
nature required in the ordinary course of business;

(k) Deferred Purchase Price Obligations incurred in connection with Permitted
Acquisitions or other Acquisitions permitted by Section 7.02;

(l) Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations or from guaranties or letters of credit, surety bonds, performance
bonds or similar obligations securing the performance of Borrower or any other
Restricted Subsidiary in connection with Permitted Acquisitions or Dispositions;

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(n) customary obligations to banks in respect of netting services, overdraft
protections and similar arrangements, in each case in connection with
maintaining deposit accounts in the ordinary course of business;

(o) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Restricted Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;

(p) Indebtedness not otherwise permitted under this Section 7.03, provided that
such additional Indebtedness is (i) unsecured (provided, however, that any such
Indebtedness incurred by a Foreign Subsidiary of Borrower may be secured so long
as the Lien is permitted at such time pursuant to Section 7.01(z)) and
(ii) taken together with all other Indebtedness permitted under this
Section 7.03(p), does not exceed, in the aggregate principal amount outstanding
at any time, $25,000,000; and

(q) Defeased Debt.

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (in each case whether now owned or hereafter
acquired) to or in favor of any Person, except that, so long as no Event of
Default has occurred and is continuing or would result therefrom:

(a) any Restricted Subsidiary may merge or consolidate with (i) Borrower
(provided that Borrower is the continuing or surviving Person) or (ii) any one
or more other Subsidiaries (provided that when (A) any Loan Party is merging or
consolidating with a Subsidiary that is not a Loan Party, such Loan Party will
be the continuing or surviving Loan Party, (B) any wholly owned Subsidiary that
is not a Loan Party is merging or consolidating with a Subsidiary that also is
not a Loan Party, such wholly owned Subsidiary is the continuing or surviving
Person, and (C) any such merger or consolidation involving a Subsidiary that is
not wholly owned immediately prior to such merger or consolidation is otherwise
an Investment permitted under Section 7.02);

(b) any Loan Party (other than Borrower) may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Loan Party;

 

-120-



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may Dispose of all or substantially all its assets
in a transaction permitted under Section 7.02, and Borrower or any of its
Restricted Subsidiaries may Dispose of all or a Controlling interest in the
Equity Interests of any of such Person’s Subsidiaries that is not a Loan Party,
in each case for not less than fair market value as determined in good faith by
the Board of Directors of Borrower;

(d) (i) Borrower may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it, provided that Borrower
will be the surviving Person of such merger or consolidation; and (ii) any
Restricted Subsidiary may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, provided that,
subject to the preceding clause (i), in the case of any such merger or
consolidation to which any Loan Party (other than Borrower) is a party, the
surviving Person will be a Loan Party; and

(e) the liquidation or dissolution of any Restricted Subsidiary if (i) the Board
of Directors (or a Responsible Officer in lieu of the Board of Directors) of
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of Borrower and is not materially disadvantageous to the Lending
Parties, (ii) in the case of a liquidation or dissolution of a Loan Party
Borrower provides written notice to Administrative Agent of such liquidation or
dissolution promptly upon, and in any event not later than thirty days
following, the effective date thereof (or such longer period as may be agreed by
Administrative Agent in its sole discretion), and (iii) all assets and property
of such Subsidiary (after payment or other provision for the satisfaction of the
creditors thereof) are transferred to another Loan Party (provided, however,
that if such liquidation or dissolution is of a non-wholly owned Subsidiary,
such assets and property may be transferred to the equity holders of such
Restricted Subsidiary ratably in accordance with their respective Equity
Interests therein).

Section 7.05 [Reserved].

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary of Borrower may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries of Borrower (and, in the case of a Restricted Payment
by a non-wholly owned Subsidiary, to Borrower and any Subsidiary of Borrower and
to each other owner of Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

(b) Borrower may redeem, repurchase or otherwise acquire for value outstanding
shares of Borrower’s common stock (or options, warrants or other rights to
acquire such common stock) following the death, disability, retirement or
termination of employment of officers, directors or employees of Borrower or any
of its Subsidiaries; provided that (i) the aggregate amount of all such
redemptions and repurchases pursuant to this Section 7.06(b) will not exceed
$2,500,000 in any Fiscal Year of Borrower and (ii) at the time of any such
redemption or repurchase, no Default or Event of Default has occurred and is
continuing or will result from result such redemption or repurchase;

(c) Borrower may pay regularly scheduled dividends on its outstanding Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (other than in Cash);
provided that in lieu of issuing additional shares of such Qualified Preferred
Stock as dividends, Borrower may increase the liquidation preference of the
shares of Qualified Preferred Stock in respect of which such dividends have
accrued;

 

-121-



--------------------------------------------------------------------------------

(d) Borrower may pay Dividends on its outstanding Equity Interests in Cash in
lieu of issuing fractional shares of Equity Interests of Borrower or as payments
to dissenting stockholders pursuant to applicable Law in connection with a
transaction permitted by this Agreement;

(e) Borrower may declare and pay Dividends on its outstanding Equity Interests
consisting solely of Equity Interests of Borrower otherwise permitted to be
issued under this Agreement, whether in connection with a stock split of common
Equity Interests issued by Borrower or otherwise;

(f) Borrower may redeem, retire, purchase or otherwise acquire for value
outstanding Equity Interests of Borrower (i) in exchange for other Equity
Interests of Borrower permitted to be issued under this Agreement, (ii) upon the
conversion of Qualified Preferred Stock or the exercise, exchange or conversion
of stock options, warrants or other rights to acquire Equity Interests of
Borrower and (iii) tendered to Borrower by a holder of Equity Interests of
Borrower in settlement of indemnification or similar claims by Borrower against
such holder, in each case so long as no Cash or other consideration is paid in
connection with any such redemption, retirement, purchase or other acquisition
for value (unless otherwise independently permitted under another clause of this
Section 7.06);

(g) Borrower may redeem, retire, purchase or otherwise acquire for value
outstanding Equity Interests of Borrower tendered by the holder thereof in
payment of withholding or other taxes relating to the vesting, delivery,
exercise, exchange or conversion of stock options, restricted stock, restricted
stock units, warrants or other Equity Interests of Borrower;

(h) Borrower may purchase, redeem or otherwise acquire for Cash any outstanding
Equity Interests of Borrower so long as (i) no Default or Event of Default has
occurred and is continuing at the time of such purchase, redemption or
acquisition or would result therefrom and (ii) the consideration therefor
consists solely of proceeds received by Borrower from a substantially concurrent
issuance or sale of its common Equity Interests (including an issuance or sale
of shares of its common Equity Interests in connection with the exercise of
options or warrants); and

(i) (i) Borrower may declare and pay or make additional Dividends in Cash
(including to repurchase or redeem for Cash any outstanding Equity Interests of
Borrower); provided that (i) no Default or Event of Default has occurred and is
continuing at the time of the payment of such Dividend or would result therefrom
and (ii) Borrower will be in compliance with the financial covenants set forth
in Section 7.15, for the Test Period ended as of the last day of the Test Period
immediately preceding the payment or making of such Dividend for which financial
statements have been delivered in accordance with Section 6.01, on a pro forma
basis after giving effect to the making of such Dividend (but assuming, for
purposes of determining pro forma compliance with Section 7.15(a) for such Test
Period, that the maximum Consolidated Leverage Ratio permitted pursuant to
Section 7.15(a) for such Test Period was 2.75:1:00 (without giving effect to any
permitted increase to such maximum Consolidated Leverage Ratio corresponding to
such Test Period as the result of the prior consummation of a Permitted
Acquisition).

Section 7.07 [Reserved].

Section 7.08 Transactions with Affiliates.

Enter into any transaction (or series of related transactions) of any kind with
any Affiliate of any Loan Party, irrespective of whether in the ordinary course
of business, other than on fair and reasonable terms at least as favorable, in
all material respects, to Borrower and the other Loan Parties as would

 

-122-



--------------------------------------------------------------------------------

reasonably be obtainable by such Person in a comparable arms’ length transaction
with a Person other than an Affiliate (it being understood that in the case of a
joint venture or non-wholly owned Subsidiary, such determination may be made as
of the time relevant agreements with respect to such transactions are entered
into and may be based in the context of the overall commercial relationship with
such joint venture or non-wholly owned Subsidiary); provided that the foregoing
restriction will not apply to (a) transactions between or among (i) Borrower and
its wholly owned Subsidiaries or between or among Borrower’s wholly owned
Subsidiaries not involving any other Affiliate that is not a wholly owned
Subsidiary or (ii) any Loan Party and any other Loan Party to the extent
otherwise permitted by this Agreement, (b) Restricted Payments permitted under
Section 7.06, (c) Guaranties permitted under Section 7.03(d), (d) employment and
severance arrangements (including equity incentive plans and employee benefit
plans and arrangements) with their respective present or former officers and
employees in the ordinary course of business, (e) payment of fees and other
compensation and reimbursement and reasonable out-of-pocket costs to, and
indemnities for the benefit of, directors, officers, employees and consultants
of Borrower and its Subsidiaries in the ordinary course of business, (f) the
transactions described on Schedule 7.08, (g) the issuance of Equity Interests
permitted to be issued under this Agreement, (h) the payment by any Subsidiary
of management fees, licensing fees and similar fees to Borrower or any Loan
Party and (i) transactions between or among Borrower and its Subsidiaries not
otherwise permitted hereunder where the aggregate value of such transaction (or
series of related transactions) does not exceed $5,000,000.

Section 7.09 Burdensome Agreements.

Except for (a) this Agreement and the other Loan Documents, (b) agreements
described on Schedule 7.09 (including any modification, replacement, renewal or
extension thereof), (c) any agreement in effect at the time any Person becomes a
Restricted Subsidiary, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary (and any
modification, replacement, renewal or extension thereof), (d) restrictions
imposed by Law, (e) customary restrictions and conditions contained in any
agreement relating to the sale of any property not prohibited hereunder pending
the consummation of such sale, (f) customary non-assignment, anti-subletting or
anti-encumbrance provisions of leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements, (g) customary restrictions and
conditions imposed by Organizational Documents or any related joint venture,
shareholders’ or similar agreement regarding the transfer of ownership, (h) any
agreements relating to Foreign Subsidiaries, Foreign Subsidiary Holdcos or
Exempt Subsidiaries (to the extent restrictions or encumbrances are only
applicable to such Foreign Subsidiary, Foreign Subsidiary Holdco or Exempt
Subsidiary), (i) customary provisions in joint venture agreements and other
similar agreements (provided that such provisions apply only to such Joint
Venture and to Equity Interests in such Joint Venture), (j) customary net worth
provisions or similar financial maintenance provisions contained in real
property leases entered into by a Restricted Subsidiary, so long as Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of Borrower and the Restricted Subsidiaries to
meet their ongoing obligations under the Loan Documents, (k) restrictions on
cash or other deposits imposed by customers of Borrower or any Restricted
Subsidiary under contracts entered into in the ordinary course of business or
(l) otherwise as provided or permitted in this Agreement, enter into, assume or
permit to exist any agreement (other than this Agreement or any other Loan
Document) or consensual encumbrance or restriction that:

(i) prohibits or restricts the ability of any Restricted Subsidiary to make
Restricted Payments to Borrower or any Guarantor or to otherwise transfer
property to or invest in Borrower or any Guarantor;

 

-123-



--------------------------------------------------------------------------------

(ii) prohibits or restricts the ability of any Restricted Subsidiary (other than
any Excluded Subsidiary) to Guarantee the Obligations of Borrower and the other
Loan Parties under the Loan Documents;

(iii) prohibits or restricts the ability of any Loan Party to repay or prepay
any Indebtedness owed by such Loan Party or Restricted Subsidiary to Borrower or
any other Loan Party;

(iv) limits the ability of any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person in favor of Administrative Agent pursuant
to the Collateral Documents; or

(v) prohibits or restricts the ability of any Loan Party to act as a Loan Party
pursuant to the Loan Documents.

Section 7.10 Use of Proceeds.

Use any portion of the proceeds of any Credit Extension (or, for purposes of
clauses (c) and (d) below, lend, contribute or otherwise make available such
proceeds to any Subsidiary, Joint Venture partner or other Person):

(a) for any purpose other than (i) the repayment in full of the Existing Senior
Credit Facilities (including, in accordance with Section 10.20), (ii) to pay
Transaction Costs, (iii) for Capital Expenditures, (iv) to make Restricted
Payments (including any repurchase of Equity Interests of Borrower or any of its
Subsidiaries) not prohibited hereunder, (v) to fund Permitted Acquisitions and
other Investments not prohibited hereunder, (vi) to fund the ongoing working
capital and general business needs of Borrower and its Subsidiaries and (vii) to
fund working capital and other general corporate purposes not prohibited
hereunder;

(b) for any purpose that entails a violation of Regulations U or X adopted by
the FRB;

(c) (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is the target of
Sanctions or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Credit
Extensions, whether as Administrative Agent, an Arranger or a Lending Party or
as underwriter, advisor, investor or otherwise) other than to the extent this
covenant would result in a violation of Council Regulation (EC) No 2271/96, as
amended (or any implementing law or regulation in any member state of the
European Union or the United Kingdom); or

(d) for any payments that could constitute a material violation of any
anti-bribery or other anti-corruption Law applicable to the Loan Parties.

Section 7.11 Maintenance of Business.

Engage to any material extent in any business other than businesses of the type
conducted by Borrower and its Restricted Subsidiaries on the Second Restatement
Effective Date and any Related Business, provided that Borrower and its
Restricted Subsidiaries may discontinue or dispose of existing product lines or
product groups, subject to the other restrictions of this Agreement.

Section 7.12 [Reserved].

 

-124-



--------------------------------------------------------------------------------

Section 7.13 Accounting Changes.

Make any (a) material change in Borrower’s or any of its Consolidated
Subsidiary’s accounting policies or financial reporting practices, except as
required or permitted (including in connection with any early adoption up
upcoming changes in GAAP) by GAAP or (b) change in Borrower’s or any of its
Consolidated Subsidiary’s Fiscal Year (except any change to the Fiscal Year of
any Subsidiary of Borrower acquired or formed after the Second Restatement
Effective Date in order to correspond to the Fiscal Year of Borrower).

Section 7.14 Limitation on Issuance of Equity Interests.

(a) Issue (i) any Preferred Equity (other than (A) Qualified Preferred Stock
issued by Borrower and (B) Preferred Equity issued by a Subsidiary of Borrower
to its direct parent company or companies) or (ii) any redeemable common Equity
Interests other than redeemable common Equity Interests that is or are
redeemable at the sole option of Borrower or such Subsidiary, as the case may
be.

(b) Permit any Restricted Subsidiary (other than a Subsidiary that is a Joint
Venture) to issue any Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
Equity Interests, except (i) for transfers and replacements of then outstanding
shares of Equity Interests, (ii) for stock splits, stock dividends and other
issuances which do not decrease the percentage ownership of Borrower and its
Restricted Subsidiaries in any class of the Equity Interests of such Restricted
Subsidiary, (iii) to Borrower or any Restricted Subsidiary of the Borrower
(provided no Guarantor will issue Equity Interests (or any options or warrants
to purchase, or securities convertible into, Equity Interests except to the
extent otherwise permitted hereunder) to a Subsidiary that is not a Guarantor),
(iv) in the case of any Foreign Subsidiary, to qualify directors to the extent
required by applicable Law and for other nominal share issuances to Persons
other than Borrower and its Restricted Subsidiaries to the extent required under
applicable Law, (v) for issuances by Restricted Subsidiaries which are newly
created or acquired in accordance with the terms of this Agreement, (vi) in
connection with any transaction permitted under Sections 7.02(d), 7.04(a) or
7.04(b) and (vii) as permitted by clause (B) of the parenthetical contained in
Section 7.14(a).

Section 7.15 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio,
as determined as of the last day of each Fiscal Period, of greater than
3.50:1.00; provided, however, that the foregoing maximum Consolidated Leverage
Ratio will be increased to 4:00:1.00 for the last day of each of the four
consecutive Fiscal Periods ending on or after the date of consummation of an
Acquisition constituting a Material Acquisition if such Acquisition is permitted
under Section 7.02 (including as a Permitted Acquisition) or is otherwise
approved by Required Lenders pursuant to Section 10.01. Following such fourth
consecutive Fiscal Period end date, the maximum Consolidated Leverage Ratio
covenant will be restored to 3.50:1.00 (unless otherwise adjusted in accordance
with this Agreement).

(b) Minimum Consolidated Interest Coverage Ratio. Maintain a Consolidated
Interest Coverage Ratio, as determined as of the last day of each Fiscal Period,
of less than 3.50:1.00.

 

-125-



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default.

Each of the following will constitute an event of default hereunder (each, an
“Event of Default”):

(a) Non-Payment. Borrower fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or any Credit Obligation or deposit
of funds as Cash Collateral in respect of Credit Obligations; or (ii) pay within
three Business Days after the same becomes due, any interest on any Loan or on
any Credit Obligation, any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.04 (as it
relates to Borrower) or Article VII; or

(c) Representations and Warranties. Any representation, warranty, statement or
certification made by any Loan Party or any of its Subsidiaries in this
Agreement or in any other Loan Document or in any other document, instrument or
Record delivered or made available to Administrative Agent or any other Lending
Party in connection with any Loan Document that is subject to materiality or a
Material Adverse Effect qualification will not be true and correct in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party or
any of its Subsidiaries in this Agreement or in any other Loan Document or in
any other document, instrument or Record delivered or made available to
Administrative Agent or any other Lending Party in connection with any Loan
Document that is not subject to materiality or a Material Adverse Effect will
not be true and correct in any material respect when made or deemed made; or

(d) Other Defaults. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.11 on its part to be performed or
observed and such failure continues for ten days after the date on which notice
thereof is given to a Loan Party by Administrative Agent or any Lending Party or
otherwise, or (ii) any Loan Party fails to perform or observe any other covenant
or agreement (not specified in the preceding clause (i) or in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in this Agreement or in any other
Loan Document on its part to be performed or observed and such failure continues
for thirty days the date on which notice thereof is given to a Loan Party by
Administrative Agent or any Lending Party or otherwise; or

(e) Cross-Default. (i) Any Loan Party or Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after giving effect to any grace or cure
period) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (B) after giving effect to any applicable grace or cure
period, an “event of default” occurs with respect to any such Indebtedness
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount or contained in
any document evidencing, securing or relating to any of the foregoing, or any
other event occurs, the effect of which “event of default” or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders), as the case may be, to cause, with
the giving of notice if required, such Indebtedness to be

 

-126-



--------------------------------------------------------------------------------

demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) prior to its stated maturity (including the
foreclosure or similar action on any Lien securing such Indebtedness); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any of its Subsidiaries is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency; Voluntary Proceedings. Any Loan Party or any Material Subsidiary
thereof (i) ceases or fails to be Solvent (for purposes of this Section 8.01(f),
determined without regard to any intercompany payables), or generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) except as permitted under Section 7.04, voluntarily liquidates,
dissolves or ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party or any Material Subsidiary thereof, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of any Loan Party’s properties or
assets or the properties or assets of any Material Subsidiary thereof, and any
such proceeding or petition will not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process will not be released,
vacated or fully bonded within sixty days after commencement, filing or levy;
(ii) any Loan Party or any Material Subsidiary thereof admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-United States Debtor Relief Law) is
ordered in any Insolvency Proceeding; or (iii) any Loan Party or any Material
Subsidiary thereof acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property,
assets or business; or

(h) Judgments. There is entered or issued against any Loan Party or any
Subsidiary thereof (i) a final (non-interlocutory) judgment, order or decree by
any Governmental Authority or a final or binding award by an arbitrator or
arbitration panel or other similar alternative dispute resolution body for the
payment of money in an amount, singularly or in the aggregate, exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage); or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have
or result in, individually or in the aggregate, a Material Adverse Effect and,
in either case, (A) enforcement proceedings are commenced by any creditor upon
such judgment or order and such enforcement proceedings have not been stayed
within thirty days after the commencement thereof or (B) there is a period of
sixty consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or (ii) any Loan Party or any ERISA Affiliate fails
to pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
that could reasonably be expected to have or result in a Material Adverse
Effect; or

(j) Invalidity of Loan Documents. Any Loan Document or any material provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted

 

-127-



--------------------------------------------------------------------------------

hereunder or thereunder or in connection with the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.11 will for any reason (other than in
accordance with or as otherwise permitted by the terms of this Agreement or such
Collateral Document or in connection with the payment in full of the
Obligations) cease to create a valid and perfected (to the extent required to be
perfected under the Collateral Documents) first priority Lien (subject to
Permitted Liens) on all or any material portion of the Collateral purported to
be covered thereby; or

(l) Change of Control. A Change of Control occurs.

Section 8.02 Waivers of Events of Defaults.

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that an Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g), (j) or (k) may only be waived
with the written consent of all Lenders. Any Event of Default (or Default) so
waived will be deemed to have been cured and not to be continuing; but no such
waiver will be deemed a continuing waiver or will extend to or affect any
subsequent like default or impair any rights arising therefrom.

Section 8.03 Remedies Upon Event of Default.

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lending Parties will have no obligation to advance money or extend
any additional Credit Extension to or for the benefit of Borrower, whether in
the form of the making of Loans, the issuance of Credits or otherwise. In
addition, upon the occurrence and during the continuance of any Event of
Default, Administrative Agent will, at the request of, or may, with the consent
of, Required Lenders, take any or all of the actions described in this
Section 8.03, all of which are hereby authorized by Borrower and each of the
other Loan Parties.

(a) Termination of Commitments. Declare, by written notice to Borrower, the
Aggregate Commitments, including any commitments of any Lender or the Swing Line
Lender to make and advance Loans and any obligation of any L/C Issuer to make or
issue L/C Credit Extensions, to be terminated, whereupon such commitments and
obligations will be terminated, but without affecting the Secured Parties’ Liens
in and on the Collateral;

(b) Acceleration of Obligations. Declare all or any portion of the unpaid
principal amount the outstanding Loans, the interest accrued and unpaid thereon
and the other amounts and Obligations owing or payable under this Agreement or
under any other Loan Document or any other instrument executed by Borrower or
any other Loan Party pursuant to the Loan Documents (exclusive of any Secured
Swap Obligations and any Secured Cash Management Obligations) to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by Borrower and each such other
Loan Party;

(c) Cash Collateralization of Credit Obligations. Require that Borrower Cash
Collateralize the Credit Obligations in an amount equal to 103% of the then
Outstanding Amount thereof;

 

-128-



--------------------------------------------------------------------------------

(d) Discretionary Advances. Make advances of Loans after the occurrence of any
Event of Default, without thereby waiving their right to demand payment of the
Obligations under this Agreement, or any of the other Loan Documents, or any
other rights or remedies described in this Agreement or any other Loan Document,
and without liability to make any other or further advances, notwithstanding
Administrative Agent’s or any Lending Party’s previous exercise of any such
rights and remedies; or

(e) Exercise of Rights and Remedies. Exercise on behalf of itself and the
Lending Parties, in addition to all rights and remedies granted or otherwise
made available to Administrative Agent or the Lending Parties under this
Agreement, any and all rights and remedies granted or otherwise made available
to Administrative Agent or the Lending Parties under the Collateral Documents
and other Loan Documents or otherwise under applicable Law or in equity;

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under any Debtor Relief Law, the obligation of
each Lender or Swing Line Lender to make or advance Loans and any obligation of
any L/C Issuer to make or issue L/C Credit Extensions will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts and Obligations as aforesaid will automatically become due and
payable, and the obligation of Borrower to Cash Collateralize the Credit
Obligations in an amount equal to 103% of the then Outstanding Amount thereof
will automatically become effective, in each case, without further act of
Administrative Agent or any Lending Party.

Section 8.04 Standards for Exercising Rights and Remedies.

To the extent that applicable Law imposes duties on Administrative Agent to
exercise remedies in a commercially reasonable manner, Borrower and each other
Loan Party acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent (a) to fail to incur expenses reasonably deemed significant
by Administrative Agent to prepare Collateral for disposition or otherwise to
fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Borrowers, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Administrative Agent
against risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, (l) to the extent deemed appropriate by Administrative Agent, to
obtain the services of brokers, investment bankers, consultants and other
professionals to assist Administrative Agent in the collection or disposition of
any of the Collateral or (m) to conduct going out of business sales and
otherwise liquidate the inventory. Borrower and each Loan Party acknowledge that
the purpose of this Section 8.04 is to provide non-exhaustive indications of
what actions or omissions by Administrative Agent would fulfill Administrative

 

-129-



--------------------------------------------------------------------------------

Agent’s duties under the UCC of the state or any other relevant jurisdiction in
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Administrative Agent will not be deemed to fail to
fulfill such duties solely on account of not being indicated in this
Section 8.04. Without limitation upon the foregoing, nothing contained in this
Section 8.04 will be construed to grant any rights to Borrower or any Loan Party
or to impose any duties on Administrative Agent that would not have been granted
or imposed by this Agreement or any other Loan Document or by applicable Law in
the absence of this Section 8.04.

Section 8.05 Application of Funds.

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.03), any amounts received on account of the
Obligations will, subject to the provisions of Section 2.15 and Section 3.07, be
applied by Administrative Agent in the following order (on a pro rata basis
within each level of priority):

(a) First, to payment in full of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent payable hereunder and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

(b) Second, to payment in full of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest, Revolving
Credit Commitment Fees and Credit Fees) payable to the Lending Parties
(including fees, charges and disbursements of counsel to the respective Lending
Parties arising under the Loan Documents and payable hereunder and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

(c) Third, to payment in full of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents and accrued and unpaid Revolving Credit
Commitment Fees and Credit Fees, ratably among the Lending Parties in proportion
to the respective amounts described in this clause Third payable to them;

(d) Fourth, to payment in full of that portion of the Obligations constituting
(a) unpaid principal of all Loans and the L/C Borrowings, (ii) Secured Swap
Obligations then owing (including any Swap Termination Value owing with respect
thereto) and (iii) Secured Cash Management Obligations then owing, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

(e) Fifth, to Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize in full that portion of Credit Obligations comprised of the
aggregate undrawn amount of Credits to the extent not otherwise Cash
Collateralized by Borrower pursuant to Sections 2.03 and Section 2.15;

(f) Sixth, to payment in full of all other Obligations (including the provision
of amounts to Administrative Agent to be held by Administrative Agent, for the
benefit of the Cash Management Banks, as the amount necessary to secure the Loan
Parties’ obligations in respect of unliquidated or contingent Secured Cash
Management Obligations); and

 

-130-



--------------------------------------------------------------------------------

(g) Seventh, the balance, if any, after all of the Obligations have been paid in
full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credits as they occur. If any
amount remains on deposit as Cash Collateral after all Credits have either been
fully drawn or expired, such remaining amount will be applied to the other
Obligations, if any, in the order set forth in this Section 8.05.

Notwithstanding the foregoing:

(i) Secured Swap Obligations and Secured Cash Management Obligations will be
excluded from the application described above if Administrative Agent has not
received written notice thereof, together with such supporting documentation as
Administrative Agent may reasonably request, from the applicable Hedge Bank or
Cash Management Bank, as the case may be. Each Hedge Bank or Cash Management
Bank that has given the notice contemplated by the preceding sentence will, by
such notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto; it being understood and agreed that
the rights and benefits of any such Hedge Bank or Cash Management Bank under the
Loan Documents consist exclusively of such Hedge Bank’s or Cash Management
Bank’s, as the case may be, right to share in payments and collections out of
the Collateral arising after the occurrence and during the continuation of an
Event of Default as more fully set forth herein. In connection with any such
distribution of payments and collections, Administrative Agent will be entitled
to assume no amounts are due to any Hedge Bank or Cash Management Bank unless
such Hedge Bank or Cash Management Bank has notified Administrative Agent in
writing of the amount of any such liability owed to it prior to such
distribution. Except as otherwise expressly set forth herein or in any
Collateral Document, no Person that obtains the benefit of the provisions of
this Section 8.05 or any of the Collateral by virtue of the provisions hereof or
of any Collateral Document will have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lending Party and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any provision in Article IX to the contrary, Administrative
Agent will be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Swap Obligations and
Secured Cash Management Obligations only if and to the extent Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank.

(ii) Excluded Swap Obligations with respect to any Loan Party that is a
Subsidiary of Borrower shall not be paid with amounts received from such
Subsidiary or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth in this Section 8.05.

 

-131-



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent

Section 9.01 Appointment and Authorization of Administrative Agent.

(a) Appointment. Each Lending Party hereby irrevocably appoints HSBC to act on
its behalf as Administrative Agent hereunder and under the other Loan Documents,
including to act in such representative capacity as secured party on behalf and
for the benefit of each such Lending Party under this Agreement and the other
Loan Documents, and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX are solely for
the benefit of Administrative Agent and the Lending Parties, and neither
Borrower nor any other Loan Party will have rights as a third party beneficiary
of any of such provisions or be bound by such provisions (other than as provided
in Section 9.06 and Section 9.10). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Any entity into which Administrative Agent in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidations which Administrative Agent in its individual capacity may be
party, or any corporation to which substantially all of the corporate trust or
agency business of Administrative Agent in its individual capacity may be
transferred, will be Administrative Agent under this Agreement and the other
Loan Documents without further action.

(b) Collateral Agent. Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank)
hereby irrevocably appoints and authorizes Administrative Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender.

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” “L/C Issuer” or a “Lender,” such Person will have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to any other Lending Party.

 

-132-



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions.

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder will be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent will not:

(a) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Administrative Agent is required to exercise as
directed in writing by Required Lenders (or such other number or percentage of
Lenders as will be expressly provided for herein or in any other Loan
Documents), Swing Line Lender or L/C Issuer, as applicable; provided that
Administrative Agent will not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and will not be liable for the failure to disclose, any
information relating to Borrower or any of its Affiliates that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity;

(d) be liable for any action taken or not taken by it (i) with the consent or at
the request of Required Lenders (or such other number or percentage of Lenders
as will be necessary, or as Administrative Agent will believe in good faith will
be necessary, under the circumstances as provided in Section 8.02 and
Section 10.01), or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final and
nonappealable judgment;

(e) be liable for not performing any act or fulfilling any duty, obligation or
responsibility under this Agreement or any other Loan Document by reason of any
occurrence beyond the control of Administrative Agent (including but not limited
to any act or provision of any present or future Law or regulation or
Governmental Authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility);
and

(f) be required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of its duties under this
Agreement or any of the other Loan Documents or in the exercise of any of its
rights or powers hereunder or thereunder.

The obligations of Administrative Agent and the Lending Parties under this
Agreement or any other Loan Documents are several and not joint. Failure by any
one Lending Party to perform its obligations will not, except to the extent
otherwise expressly provided, affect the obligations (or liability) of
Administrative Agent or any other Lending Party hereunder or thereunder.

Administrative Agent will be deemed not to have knowledge of any Default or
Event of Default, unless and until Borrower, a Loan Party, or a Lending Party
provides written notice to Administrative Agent describing such Default or Event
of Default. Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in

 

-133-



--------------------------------------------------------------------------------

connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent. Administrative Agent will have no duty to disclose, and will not be
liable for the failure to disclose, except as expressly set forth in this
Agreement or in any other Loan Document to which Administrative Agent is a
party, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by Administrative Agent or any of its Affiliates in
any capacity.

Section 9.04 Reliance by Administrative Agent.

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such condition is
satisfactory to such Lending Party, unless Administrative Agent will have
received notice to the contrary from such Lending Party prior to the making of
such Loan or the issuance, extension, renewal or increase of such Credit. In
this regard, for purposes of determining compliance with the conditions set
forth in Section 4.01, each Lending Party that has executed this Agreement will
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document and matter either sent, or made available, by Administrative Agent
to such Lending Party for consent, approval, acceptance or satisfaction, or
required thereunder to be to be consent to or approved by or acceptable or
satisfactory to such Lending Party, unless Administrative Agent will have
received notice from such Lending Party not less than two days prior to the
Second Restatement Effective Date specifying such Lending Party’s objection
thereto and such objection will not have been withdrawn by notice to
Administrative Agent to such effect on or prior to the Second Restatement
Effective Date. Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts it selects and
will not be liable for any action it takes or does not take in accordance with
the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX will apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein, as well as activities as Administrative Agent. Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

-134-



--------------------------------------------------------------------------------

Section 9.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lending Parties and Borrower. Upon receipt of any such notice of resignation,
Required Lenders will have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States (provided that so
long as no Event of Default has occurred and is continuing, such successor shall
be subject to approval by Borrower (which approval shall not be unreasonably
withheld or delayed)). If no such successor will have been so appointed by
Required Lenders (and, to the extent no Event of Default has occurred and is
occurring, approved by Borrower) and will have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lending Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation will become
effective in accordance with such notice on the Resignation Effective Date. In
the event that Administrative Agent’s resignation cannot become effective
(whether by the terms of this Section 9.06(a) or otherwise) before the
appointment of any successor Administrative Agent, then each Loan Party and each
Lending Party hereby agrees that if by the thirtieth calendar day following
Administrative Agent’s notice of resignation, the Required Lenders and Borrower
have not appointed a replacement Administrative Agent, then Administrative Agent
will be entitled to apply to a court of competent jurisdiction for the
appointment of a successor Administrative Agent or other appropriate relief. Any
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
by Administrative Agent in connection with such application to a court will be
reimbursable by the Loan Parties in accordance with the terms hereof.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof set forth in Section 1.01,
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and, in consultation with Borrower, appoint a successor (provided that so long
as no Event of Default has occurred and is continuing, such successor shall be
subject to approval by Borrower (which approval shall not be unreasonably
withheld or delayed)). If no such successor will have been so appointed by
Required Lenders (with approval if required) and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effective as of and from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
will be discharged from its duties and obligations hereunder and under the other
Loan Documents (except that in the case of any collateral security, including
any Cash Collateral, held by Administrative Agent for the benefit of the Secured
Parties or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent will continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through Administrative Agent shall instead be made by or to
each Lending Party directly, until such time, if any, as Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of

 

-135-



--------------------------------------------------------------------------------

its duties and obligations hereunder or under the other Loan Documents. The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 will continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) The resignation by HSBC as Administrative Agent pursuant to this
Section 9.06 may, at HSBC’s election, as confirmed by giving notice thereof to
the Lending Parties and Borrower, also constitute its resignation as an
L/C Issuer and Swing Line Lender. In the event HSBC so elects to also resign as
an L/C Issuer and as Swing Line Lender, upon the acceptance of a successor’s
appointment as Administrative Agent hereunder (i) such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender; (ii) the retiring L/C Issuer and
Swing Line Lender will be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents; (iii) the successor
L/C Issuer will issue letters of credit or bank undertakings in substitution for
the Credits, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Credits; and
(iv) the successor Swing Line Lenders will purchase the outstanding Swing Line
Loans of the resigning Swing Line Lender at par.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc.

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Co-Syndication Agent,” “Documentation Agent,” “Co-Documentation Agent,”
“Co-Agent,” “Book Manager,” “Book Runner,” “Lead Arranger,” “Arranger,” “Co-Lead
Arranger” or “Co-Arranger,” if any, will have or be deemed to have any right,
power, obligation, liability, responsibility or duty under this Agreement or the
other Loan Documents, other than in such Person’s capacity as (a) Administrative
Agent or a Lending Party hereunder and (b) an Indemnitee hereunder, and no such
Person will have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
such Persons in deciding to enter into this Agreement or any other Loan Document
or in taking or not taking any action hereunder or thereunder.

 

-136-



--------------------------------------------------------------------------------

Section 9.09 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or Credit Obligation will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent will have made any demand on
Borrower) will be entitled and empowered, by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Credit Obligations and
all other Obligations that are owing and unpaid, and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lending Parties and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lending Parties and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lending Parties and Administrative Agent under Sections 2.03(h),
2.09, 3.05 and 10.04) allowed in such judicial proceeding, and (ii) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to the Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Sections 2.03(h), 2.09,
3.05 and 10.04. Nothing contained herein will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

(b) The Loan Parties and the Secured Parties hereby irrevocably authorize
Administrative Agent, based upon the written instructions of Required Lenders,
to (i) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 365 and/or 1129 of the Bankruptcy Code or any similar Laws in any
other jurisdictions to which a Loan Party is subject, or (ii) credit bid and in
such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any other sale or foreclosure
conducted by (or with the consent or at the direction of) Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law
including Section 9-610 or 9-620 of the UCC. In connection with any such credit
bid and purchase, the Secured Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid ratably, after giving effect to the
priorities outlined in the waterfall of payment in Section 8.05 (with Secured
Obligations with respect to contingent or unliquidated claims (excluding Credit
Obligations and other contingent or unliquidated claims of a fixed or readily
determinable amount) being disregarded for such purpose), and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (including debt and Equity Interests issued by
the acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above and otherwise expressly provided for herein or in the
other Collateral Documents, Administrative Agent will not execute and deliver a
release of any Lien on any Collateral. Upon the request of Administrative Agent
or Borrower at any time, the Secured Parties will confirm in writing
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 9.09(b).

 

-137-



--------------------------------------------------------------------------------

Section 9.10 Collateral Matters.

(a) Directions by the Lending Parties. Each Lending Party hereby irrevocably
authorizes and directs Administrative Agent, at its option and in its
discretion: (i) to enter into the Collateral Documents for the benefit or, as
appropriate, in the name and on behalf, of such Person; (ii) without the
necessity of any notice to or further consent from any such Person from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or any Collateral Document that may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to the
Collateral Documents; (iii) to release any Lien on any property granted to or
held by Administrative Agent under any Collateral Document (A) upon termination
of the Aggregate Commitments and the payment in full of all Obligations,
(B) that is sold or to be sold as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document, (C) subject to
Section 10.01, if approved, authorized or ratified in writing by Required
Lenders, (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default or (E) that is held by an
Subsidiary that is not or ceases to be a Loan Party in accordance with the terms
of this Agreement; (iv) to subordinate any Lien on any property granted to or
held by Administrative Agent under any Collateral Document to the holder of any
Lien on such property that is permitted by this Agreement or any other Loan
Document; (v) to release any Lien on any property subject to Liens permitted
under Sections 7.01(i) or (p); and (vi) to release any Guarantor from all
Guaranteed Obligations under the Loan Documents upon a transaction permitted
hereunder which results in such Guarantor ceasing to be a Subsidiary of the
Borrower and in connection therewith release all Liens granted by such Guarantor
under the Loan Documents securing such Guaranteed Obligations. Upon any
termination of any such Liens, Administrative Agent will promptly, at the sole
expense of Borrower, execute and deliver such instruments (including UCC filings
and filings with the United States Patent and Trademark Office or United States
Copyright Office) as may be reasonably requested by the Borrower to facilitate
and further such termination. Upon request by Administrative Agent at any time,
each Lending Party will confirm in writing Administrative Agent’s authority to
release or subordinate its interest in particular types or items of Collateral
pursuant to this Section 9.10. Each Lending Party agrees that any action taken
by Administrative Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by
Administrative Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, will be binding upon
all of the Lending Parties.

(b) Certain Actions by Administrative Agent. Subject to clauses (iii) through
(v) of Section 9.10(a), Administrative Agent will (and is hereby irrevocably
authorized by each Lending Party to) execute such documents as may be necessary
to evidence the release or subordination of Liens granted to Administrative
Agent herein or in any Collateral Document or pursuant hereto or thereto upon
the applicable Collateral; provided that (i) Administrative Agent will not be
required to execute any such document on terms that, in Administrative Agent’s
opinion, would expose Administrative Agent to or create any liability or entail
any consequence other than the release or subordination of such Liens without
recourse or warranty, and (ii) such release or subordination will not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including the proceeds of the
sale, all of which will continue to constitute part of the Collateral. In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, Administrative Agent will be authorized to deduct all
expenses reasonably incurred by Administrative Agent from the proceeds of any
such sale, transfer or foreclosure.

(c) No Obligations Regarding Certain Actions. Administrative Agent will have no
obligation whatsoever to any Lending Party or any other Person to assure that
the Collateral exists or

 

-138-



--------------------------------------------------------------------------------

is owned by Borrower or any other Loan Party or is cared for, protected or
insured, that Taxes or Liens upon or affecting the Collateral, including the
maintenance thereof, have been paid, or that the Liens granted to Administrative
Agent herein or in any of the Collateral Documents or pursuant hereto or thereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Administrative Agent in this Section 9.10 or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders, as
Swing Line Lender and as an L/C Issuer.

(d) Enforcement of Loan Documents. Subject to the terms of this Agreement and
the other Loan Documents, Administrative Agent agrees to administer and enforce
this Agreement and the other Loan Documents to which it is a party and otherwise
to perform its duties and obligations as Administrative Agent hereunder and
thereunder in accordance with the terms hereof and thereof; provided, however,
that Administrative Agent will have no duties or responsibilities except those
expressly set forth in this Agreement or in any other Loan Document to which it
is a party as Administrative Agent, and no implied covenants or obligations
shall be read into this Agreement or any other such Loan Document against
Administrative Agent.

Section 9.11 Certain ERISA Matters.

(a) Each Lender (A) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (B) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Administrative Agent and not to or for the benefit of
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such Lending
Party’s entrance into, participation in, administration of and performance of
the Credit Extensions, the Commitments, or this agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Credit Extensions, the Commitments and this Agreement,

(iii) (1) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (2) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Credit Extensions, the
Commitments and this Agreement, (3) the entrance into, participation in,
administration of and performance of the Credit Extensions, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84–14 and (4) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of

 

-139-



--------------------------------------------------------------------------------

PTE 84–14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Credit Extensions,
the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

For purposes of this Section 9.11(a), “Benefit Plans” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or
(c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

(b) In addition, unless either (x) clause (i) in the immediately preceding
Section 9.11(a) is true with respect to a Lender or (y) a Lender provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding Section 9.11(a), such Lender further (aa) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(bb) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not to or for the benefit of Borrower or any other Loan
Party, that Administrative Agent is not a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Credit Extensions, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

Section 9.12 Agency for Perfection.

Administrative Agent hereby appoints each other Lending Party as its agent (and
each Lending Party hereby accepts such appointment) for the purpose of
perfecting Administrative Agent’s Liens in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lending
Party obtain possession of any such Collateral, such Lending Party will notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor will deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.

Section 9.13 Legal Representation of Administrative Agent.

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, Sheppard Mullin Richter & Hampton, LLP only has
represented and only will represent HSBC (and its Affiliate HSBC Securities
(USA) Inc.) in its capacity as Administrative Agent, as a Lending Party and in
its capacity as an Arranger. Each other Lending Party hereby acknowledges that
Sheppard Mullin Richter & Hampton, LLP does not represent it in connection with
any such matters.

ARTICLE X

General Provisions

Section 10.01 Amendments, Etc.

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required

 

-140-



--------------------------------------------------------------------------------

Lenders (or Administrative Agent at the written request of Required Lenders) and
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent will be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
will:

(a) waive any condition set forth in Section 4.01 or, in the case of the initial
Credit Extension, Section 4.02 without the written consent of each Lender;

(b) as to any Credit Extension after the Second Restatement Effective Date,
(i) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of Required
Revolving Credit Lenders (which shall not require the consent of the Required
Lenders or all Lender in addition thereto) or (ii) waive any condition set forth
in Section 4.02 as to any Credit Extension of any Incremental Term Loan without
the written consent of a majority of the Lenders holding Incremental Term Loan
Commitments with respect thereto (which, in each case, shall not require the
consent of the Required Lenders or all Lenders in addition thereto);

(c) increase or extend the expiration date of any of the Commitments of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.03) without
the written consent of such affected Lender (which shall not require the consent
of the Required Lenders in addition thereto);

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment, of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each affected Lender;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the proviso below to this
Section 10.01(e)) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each affected Lender (which shall
not require the consent of the Required Lenders in addition thereto); provided,
however, that only the consent of the Required Lenders will be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of Borrower to
pay interest or Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(f) change (i) Section 2.13 or Section 8.05 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans from the application thereof set forth in the applicable
provisions of Sections 2.05(d) and (e) in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is the Revolving Credit Facility, the Required Revolving
Credit Lenders or (B) if such Facility is the Incremental Term Loan Facility,
the Required Incremental Term Loan Lenders (provided that, notwithstanding the
foregoing, any Incremental Term Loan Facility that may be added to this
Agreement may share in the payments applicable to the other term loan facilities
with the written consent of Required Lenders);

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender, (ii)(A) the definition of “Required Revolving
Credit Lenders”, “Revolving Credit

 

-141-



--------------------------------------------------------------------------------

Maturity Date” or “Revolving Credit Stated Maturity Date” or (B) Section 2.06 to
allow for non-pro rata application of any reductions in the Aggregate Revolving
Credit Commitments without the written consent of each Revolving Credit Lender
(which shall not require the consent of the Required Lenders in addition
thereto), (iii) any provision of Section 3.07 or Section 8.05 without the
written consent of each Lender, (iv) the definition of “Required Incremental
Term Loan Lenders” or “Incremental Term Loan Maturity Date” without the written
consent of each Incremental Term Loan Lender (which shall not require the
consent of the Required Lenders in addition thereto), (v) any provision of
Section 10.06 or the definition of “Eligible Assignee,” “Participant,”
“Defaulting Lender” or “Specified Lender” without the written consent of each
Lender or (vi) the definition of “Alternate Currency” or any provision of
Section 1.02(l) with the consent of each Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, or contractually subordinate Administrative
Agent’s security interests in or Liens on all or substantially all of the
Collateral, without the written consent of each Lender (except with respect to a
transaction expressly permitted by this Agreement or in the applicable
Collateral Document);

(i) release all or substantially all of the value of the Guaranties of the
Obligations without the written consent of each Lender (except with respect to a
transaction expressly permitted by Section 7.04); or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of, (i) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders (which shall not require the consent of the Required
Lenders in addition thereto) or (ii) if such Facility is the Incremental Term
Loan Facility, the Required Incremental Term Loan Lenders (which shall not
require the consent of the Required Lenders in addition thereto);

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Credit issued or to be issued by it; (ii) no
amendment, waiver or consent will, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
will, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (v) any Financing Statement may be amended,
supplemented, terminated or otherwise modified as agreed to between Borrower and
Administrative Agent in connection with any transaction not prohibited by the
Loan Documents if such amendment, supplement, termination or other modification
is determined by Borrower and Administrative Agent (in their discretion) as
being necessary, appropriate or advisable in connection therewith.
Notwithstanding anything to the contrary herein, no Defaulting Lender will have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender, (B) the amount of principal and accrued fees and
interest owing to the Defaulting Lender may not be reduced without the consent
of such Lender (excluding changes to imposition of the Default Rate or changes
to fees and interest relating to changes to any financial covenant or the
defined terms relating thereto), and (C) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms

 

-142-



--------------------------------------------------------------------------------

affects any Defaulting Lender more adversely than other affected Lenders will
require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Required Lenders, Administrative Agent and
Borrower (1) to add one or more Incremental Term Loan tranches to this Agreement
or Additional Revolving Credit Commitments, in each case subject to the
limitations in Section 2.14, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
Facilities hereunder) (and to permit such additional (x) Incremental Term Loan
tranches to share in the allocation of prepayments in a manner ratable with
other then outstanding Incremental Term Loan tranches and (y) Revolving Credit
Commitments (and related Loans) to share in the allocation of prepayments in a
manner ratable with other then outstanding Revolving Credit Commitments or
Revolving Credit Loans), in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (2) in connection with the
foregoing, to permit, as deemed appropriate by Administrative Agent and approved
by the Required Lenders, the Lenders providing such additional credit facilities
to participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent and Borrower, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents to correct any obvious error or any error or
omission of a technical nature or any ambiguity.

Section 10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. All notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile transmission or sent
by approved electronic transmission in accordance with Section 10.02(b), and all
notices and other communications will be made as follows:

(i) if to any Loan Party, Administrative Agent, any L/C Issuer or Swing Line
Lender, to the address, facsimile number or e-mail address specified for such
Person on Schedule 10.02; and

(ii) if to any Lender, to the address, facsimile number or e-mail address
specified in its Administrative Detail Form (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by facsimile transmission or by means of approved electronic communication
will be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, will be deemed to have been given at
the opening of business on the next business day for the recipient); provided
that notices delivered through electronic communications to the extent provided
by Section 10.02(b) will be effective as provided in such subsection (b).

 

-143-



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Each Lending Party agrees that notices and other communications to it
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent; provided that the foregoing will not apply to notices to
any Lending Party pursuant to Article II if such Lending Party has notified
Administrative Agent that it is incapable of receiving notices under Article II
by electronic communication. In furtherance of the foregoing, each Lending Party
hereby agrees to notify Administrative Agent in writing, on or before the date
such Lending Party becomes a party to this Agreement, of such Lending Party’s
e-mail address to which a notice may be sent (and from time to time thereafter
to ensure that Administrative Agent has on record an effective e-mail address
for such Lending Party). Each of Administrative Agent and Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
means of electronic communication pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website will be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both the preceding
clauses (A) and (B), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day.

(iii) Borrower and each Loan Party hereby acknowledges and agrees that
(A) Administrative Agent may, but will not be obligated to, make the
Communications available to Lending Parties by posting some or all of the
Communications on an Electronic Platform, (B) the distribution of materials and
information through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with any such distribution,
(C) the Electronic Platform is provided and used on an “As Is,” “As Available”
basis and (D) neither Administrative Agent nor any of its Affiliates warrants
the accuracy, completeness, timeliness, sufficiency or sequencing of the
Specified Materials posted on the Electronic Platform. Administrative Agent and
its Related Parties (the “Agent Parties”) do not warrant the adequacy of the
Electronic Platform and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Electronic Platform. In no event shall any Agent Party have any liability to
Borrower or any other Loan Party, any Lending Party or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any other Loan Party’s or Administrative
Agent’s transmission of Communications through the Electronic Platform, except
to the extent resulting from the gross negligence or willful misconduct by such
Agent Party or such Agent Party’s material breach of its obligations under this
Agreement or any other applicable Loan Document, in each case as determined by a
court of competent jurisdiction by final and nonappealable judgment.

(iv) Each Lending Party hereby agrees that notice to it in accordance with
Section 10.02(b)(ii)(B) specifying that any Specified Materials (and as such,
constituting

 

-144-



--------------------------------------------------------------------------------

Communications) have been posted to the Electronic Platform will, for purposes
of this Agreement, constitute effective delivery to such Lending Party of such
Specified Materials.

(v) Each Lending Party (A) acknowledges that the Specified Materials, including
information furnished to it by any Loan Party or Administrative Agent pursuant
to, or in the course of administering, the Loan Documents, may include material,
non-public information concerning Borrower and the other Loan Parties and their
respective Affiliates or their respective securities and businesses, and
(B) confirms that it (1) has developed compliance procedures regarding the use
of material, non-public information and (2) will handle such material,
non-public information in accordance with such procedures and applicable Laws,
including Federal and state securities Laws.

(c) Change of Address, Etc. Borrower, Administrative Agent, Swing Line Lender
and any L/C Issuer may change their respective address(es), facsimile number(s)
or e-mail address(es) for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of Borrower, to Administrative
Agent for distribution to the other parties hereto). Each Lender may change its
address(es), facsimile number(s) or e-mail address(es) for notices and other
communications hereunder by notice to Borrower, Administrative Agent, Swing Line
Lender and L/C Issuer.

(d) Reliance by Administrative Agent and the Lending Parties. Administrative
Agent and the Lending Parties will be entitled to rely and act upon any notices
(including electronically delivered Requests for Credit Extension) purportedly
given by or on behalf of Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower will indemnify
Administrative Agent and each Lending Party and their respective Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of Borrower;
provided that such indemnity will not be available to the extent that such
losses, costs, expenses and liabilities resulted from the gross negligence or
willful misconduct of the party seeking indemnification or from such party’s
material breach of its obligations under this Agreement or any other applicable
Loan Document, in each case as determined by a court of competent jurisdiction
by final and nonappealable judgment. All telephonic notices to and other
telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof; no single or partial exercise of any
right, remedy, power or privilege hereunder will preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against Borrower or any other Loan Party will be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement will be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.03 for the benefit of all the Lending
Parties; provided, however, that the foregoing will not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or Swing
Line Lender from exercising the rights and remedies

 

-145-



--------------------------------------------------------------------------------

that inure to its benefit (solely in its capacity as an L/C Issuer or as Swing
Line Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lending Party from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then
(i) Required Lenders will have the rights otherwise ascribed to Administrative
Agent pursuant to Section 8.03 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower will pay or reimburse, promptly upon written
demand therefor, (i) all reasonable and documented out-of-pocket fees, expenses,
charges and disbursements incurred by Administrative Agent and the Arrangers and
their respective Affiliates (limited, in the case of legal fees and expenses, to
the reasonable and documented fees, expenses, charges and disbursements of
Sheppard, Mullin, Richter & Hampton LLP and, to the extent determined by
Administrative Agent in good faith to be necessary or advisable, one local
counsel in each relevant material jurisdiction (which may include a single local
counsel acting in multiple jurisdictions)), all reasonable charges of electronic
loan administration platforms, and all reasonable audit or inspection,
consulting, search and filing, registration and recording and other similar fees
and other expenses) in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of, or consents with respect to, the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby will
be consummated); (ii) all reasonable and documented out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Credit or any demand for payment thereunder; and (iii) all
out-of-pocket expenses incurred by Administrative Agent, the Arrangers or the
Lending Parties (limited, in the case of legal fees and expenses, to the
reasonable and documented fees, expenses, charges and disbursements of Sheppard,
Mullin, Richter & Hampton LLP and, to the extent determined by Administrative
Agent in good faith to be necessary or advisable, one local counsel in each
relevant material jurisdiction (which may include a single local counsel acting
in multiple jurisdictions) and, in the case of an actual conflict of interest
where one nor more Lender(s) affected by such conflict notifies Administrative
Agent of the existence of such conflict and thereafter retains its own counsel,
one additional conflicts counsel for the affected Lender(s) similarly situated)
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits. This Section 10.04(a) will not apply with respect to
Taxes to the extent governed by Section 3.01 and Section 3.04.

(b) Indemnification by Borrower. Borrower will indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, settlement costs and related fees, expenses, charges and
disbursements (limited, in the case of legal fees, expenses, charges and
disbursements, to the reasonable and documented fees, charges and disbursements
of one counsel for all Indemnitees and to the extent determined by
Administrative Agent in good faith to be necessary or advisable, one local
counsel in each relevant material jurisdiction (which may include a single local
counsel acting in multiple jurisdictions) and, in the case of an actual conflict
of interest where

 

-146-



--------------------------------------------------------------------------------

the Indemnitee affected by such conflict notifies Administrative Agent of the
existence of such conflict and thereafter retains its own counsel, one
additional counsel for the affected Indemnitees similarly situated) arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any document contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Credit); (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Loan Party or any Subsidiary
thereof; or (iv) any actual or prospective claim, investigation, litigation or
other proceeding (including any administrative proceeding or any arbitration or
other alternative dispute resolution proceeding) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by Borrower or any other Loan Party or any of their
respective Affiliates, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity will not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) such Indemnitee’s material
breach of its obligations under this Agreement or any other applicable Loan
Document, or (B) arise out of any investigation, litigation or proceeding (or
preparation of a defense in connection therewith) solely between or among
Indemnitees not arising from any act or omission by Borrower or any of its
Subsidiaries or Affiliates (other than any proceeding against any Indemnitee in
its capacity or fulfilling its role as Administrative Agent, Arranger,
syndication agent or similar role, or the Swing Line Lender or L/C Issuer, in
its capacity as such). This Section 10.04(b) will not apply with respect to
Taxes to the extent governed by Section 3.01.

(c) Reimbursement by Lenders. If and to the extent Borrower for any reason fails
to pay when due any amount that it is required to pay under Section 10.04(a) or
Section 10.04(b) to Administrative Agent (or any sub-agent thereof), Swing Line
Lender, any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), Swing
Line Lender, the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on its Percentage
Share at such time) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender; provided that with respect to such
unpaid amounts owed to the L/C Issuer or the Swing Line Lender solely in its
capacity as such, only the Revolving Credit Lenders will be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ applicable Revolving Creditor Percentage Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent), Swing Line
Lender or the L/C Issuer in connection with such capacity. The obligations of
Lenders under this Section 10.04(c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither Borrower nor any other Loan Party nor Administrative
Agent nor any Lending Party will assert, and Borrower, each other Loan Party,
Administrative Agent and each Lending Party

 

-147-



--------------------------------------------------------------------------------

hereby waives, any claim against any Indemnitee and/or any Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any document
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Credit, or the use of the proceeds thereof; provided, however, that nothing
contained in this Section 10.04(d) shall be deemed to waive or otherwise limit
or impair Administrative Agent’s, any Lending Party or any other Indemnitee’s
right to assert, enforce and collect a claim of indemnification under
Section 10.04(b), including for any special, indirect, consequential or punitive
damages suffered by or incurred to any other Person and that otherwise would
subject to indemnification pursuant to Section 10.04(b). No Indemnitee referred
to in Section 10.04(b) nor any Loan Party will be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Person by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or Loan Party
or such Indemnitee’s or Loan Party’s material breach of its obligations under
this Agreement or any other applicable Loan Document, in each case as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 will be payable not later
than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 will survive the resignation
of Administrative Agent, Swing Line Lender and L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the payment in full
of the Obligations.

Section 10.05 Marshalling; Payments Set Aside.

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of Borrower or any other Loan Party or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any payment by or on behalf of Borrower or any Loan Party is made to
Administrative Agent or any Lending Party, or Administrative Agent or any
Lending Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or any Lending Party in such
Person’s discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied will be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lending Party severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of each Lending Party under clause (b) of
the preceding sentence will survive the payment in full of the Obligations and
the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and

 

-148-



--------------------------------------------------------------------------------

each Lending Party (it being understood that a merger or consolidation permitted
under this Agreement shall not constitute such an assignment or transfer), and
neither Swing Line Lender nor any Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(g) (and any other attempted assignment or transfer by any party
hereto will be null and void). Nothing in this Agreement, expressed or implied,
will be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(e) and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and each Lending
Party) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Swing Line Lender or any Lender. Swing Line Lender or any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
subsection (b), participations in Credit Obligations and in Swing Line Loans, as
applicable) at the time owing to it); provided that any such assignment will be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of (1) an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility), (2) contemporaneous assignments to related
Approved Funds that equal at least the amount specified in
Section 10.06(b)(i)(B) in the aggregate or (3) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in Section 10.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment will be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) will not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent will be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) will be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrower
will be deemed to have consented to any such assignment unless it objects

 

-149-



--------------------------------------------------------------------------------

thereto by written notice to Administrative Agent within ten Business Days after
having received notice thereof;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) will be required for assignments in respect of (i) the
Revolving Credit Facility or any unfunded Commitments with respect to the
Incremental Term Loan Facility if such assignment is to a Person that is not a
Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Incremental
Term Loans to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) will be required for any assignment in
respect of the Revolving Credit Facility, unless such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment will execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, will deliver
to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No assignment will be made to (A) Borrower
or any other Loan Party or any of its or their respective Subsidiaries or
Affiliates, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or (C) to a Disqualified Institution.

(vi) No Assignment to Natural Persons. No assignment will be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent and each Lending Party hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Credits and Swing Line
Loans in accordance with its applicable Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder will become effective under applicable Law without
compliance with the provisions of this Section 10.06(b)(vii), then the assignee
of such interest will be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 10.06(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such

 

-150-



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder will, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Section 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph will be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. Administrative Agent, acting solely for this purpose as an
non-fiduciary agent of Borrower, will maintain at Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a Register. The
entries in the Register will be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lending Parties will treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement. The Register will be available for
inspection by Borrower and each Lending Party at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.06(c) shall be
construed so that the Loans and L/C Credit Extensions are at all times
maintained in “registered form” within the meaning of section 163(f), 871(h)(2)
and 881(c) of the Code.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person),
Disqualified Institutions, Borrower or any Affiliate of Borrower (each a
“Participant”) in all or a portion of such Person’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment(s) and/or the
Loans (including such Lender’s participations in Credit Obligations and/or Swing
Line Loans) owing to it); provided that (i) any sale of a participation to a
proposed Participant that would not otherwise qualify as an Eligible Assignee or
that is a Defaulting Lender must be approved by Administrative Agent, (ii) such
Person’s obligations under this Agreement will remain unchanged, (iii) such
Person will remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) Borrower, Administrative Agent and the
Lending Parties will continue to deal solely and directly with such Person in
connection with such Person’s rights and obligations under this Agreement. Each
Lender will be responsible for the indemnity under Section 10.04(c) with respect
to any payments made by such Lender to its Participant(s).

Any agreement, instrument or other document pursuant to which a Lender sells
such a participation will provide that such Person will retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such document may provide that such Person
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant. Borrower agrees that each Participant will be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(d) (it being
understood that the documentation required under Section 3.01(d) will be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 3.08 as if it were an assignee under Section 10.06(b), and
(B) will not be entitled to receive any greater payment

 

-151-



--------------------------------------------------------------------------------

under Sections 3.01 and 3.04, with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, or unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent. Each Lender that sells a participation agrees, at Borrower’s
request and expense, to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of Section 3.08 with respect to any Participant. Each
Lender that sells a participation will, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts of (and stated
interest on) of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
will have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender will treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Administrative Agent (in its
capacity as Administrative Agent) will have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant will not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, or unless the sale of the
participation to such Participant is made with Borrower’s prior written consent.
A Participant that would be a Foreign Lender if it were a Lender will not be
entitled to the benefits of Section 3.01 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment will release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Disqualified Institutions. (i) No assignment or participation shall be made
to, and no Additional Revolving Credit Commitment or Incremental Term Loan
Commitment shall be provided by, any Person that is a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person or the applicable Additional
Commitments Effective Date, as the case may be (unless Borrower has consented to
such assignment, Additional Revolving Credit Commitment or Incremental Term Loan
Commitment, as the case may be, in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment, participation or Incremental Commitment). With
respect to any assignee or Lender having an Additional Revolving Credit
Commitment or Incremental Term Loan Commitment that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (A) such assignee
or Incremental Lender shall not retroactively be disqualified from becoming a
Lender and (B) the execution by Borrower of an Assignment and Assumption or
joinder

 

-152-



--------------------------------------------------------------------------------

agreement with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
or Incremental Commitment in violation of this Section 10.6(g)(i) shall not be
void, but the other provisions of this Section 10.6(g) shall apply.

(ii) If any assignment or participation is made to, or any Additional Revolving
Credit Commitment or Incremental Term Loan Commitment is provided or held by,
any Disqualified Institution without Borrower’s prior written consent in
violation of Section 10.6(g)(i), or if any Person becomes a Disqualified
Institution after the applicable Trade Date, then, notwithstanding anything to
the contrary contained in Section 2.13 or any other provisions of this
Agreement, Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and Administrative Agent, (A) terminate the
Commitments of such Disqualified Institution and repay all obligations of
Borrower owing to such Disqualified Institution in connection with such
Commitments and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (1) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (2) attend or participate in meetings
attended by the Lenders and Administrative Agent or (3) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders, and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv) Administrative Agent shall have the right, and Borrower hereby expressly
authorizes Administrative Agent, to (A) post the list of Disqualified
Institutions provided by Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Electronic Platform, including that portion
of the Electronic Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption will be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which will be of the same legal effect, validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law,

 

-153-



--------------------------------------------------------------------------------

including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

(i) Resignation as an L/C Issuer or Swing Line Lender. Notwithstanding anything
to the contrary contained herein, if at any time HSBC assigns all of its
Commitments and Loans pursuant to Section 10.06(b), HSBC may do either or both
of the following: (i) upon thirty days’ notice to Borrower and all Lenders,
resign as an L/C Issuer or (ii) upon thirty days’ notice to Borrower, resign as
Swing Line Lender. In the event of any such resignation as an L/C Issuer or
Swing Line Lender, Borrower will be entitled to appoint from among Lenders a
successor an L/C Issuer or Swing Line Lender (subject to such Lender’s consent
to such appointment, at its sole discretion); provided that no failure by
Borrower to appoint any such successor will affect the resignation of HSBC as
L/C Issuer or Swing Line Lender, as the case may be. If HSBC resigns as an
L/C Issuer, it will retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Credits outstanding as of the effective date of
its resignation as an L/C Issuer and all Credit Obligations with respect thereto
(including the right to require Lenders to make Revolving Credit Loans that are
Base Rate Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If HSBC resigns as Swing Line Lender, it
will retain all the rights of Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require Lenders to make Revolving
Credit Loans that are Base Rate Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

Section 10.07 Treatment of Certain Information; Confidentiality.

Administrative Agent and each Lending Party each agrees to maintain the
confidentiality of the Information in accordance with its customary practice,
except that Information may be disclosed: (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority, purporting to have jurisdiction over such
Person or is Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
provided that, if not prohibited by law, the disclosing party will use
commercially reasonable efforts (i) to notify Borrower in advance of such
disclosure so that Borrower may seek an appropriate protective order and (ii) to
cooperate with Borrower to obtain such protective order; (d) to Gold Sheets
(published by Thomson Reuters LPC) or other similar bank trade publication or
online information service, provided that such disclosures of Information will
be limited to the material deal terms of the Facilities consistent with other
customary disclosures by banks and institutional lenders to such publications or
online services for league table reporting purposes; (e) to any other party
hereto; (f) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(g) subject to an agreement containing provisions substantially the same as
those of this Section 10.07 to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, provided that, in each case under this clause (g), no such
disclosure shall be made to a Disqualified Institution; (h) on a confidential
basis to (A) any rating agency in connection with rating Borrower or its
Subsidiaries or the Facilities or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (i) with the consent of Borrower; or (j) to the
extent such Information (1) becomes publicly available other than as a

 

-154-



--------------------------------------------------------------------------------

result of a breach of this Section 10.07 or (2) becomes available to
Administrative Agent, any Lending Party or any of their respective Affiliates on
a non-confidential basis from a source other than Borrower or any Subsidiary
thereof and not in contravention of this Section 10.07. For purposes of this
Section 10.07, “Information” means all information (including financial
information) received from Borrower or any other Loan Party or any of their
respective Subsidiaries relating to Borrower or any such Loan Party or any of
such Affiliates or their respective businesses, assets, operations or condition
(financial or otherwise). Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 will be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.08 Right of Setoff.

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time to the fullest extent permitted by applicable Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lending Party or any such Affiliate to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the Obligations to such Lending Party or such Affiliate, irrespective
of whether or not such Lending Party or Affiliate will have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lending Party different from the branch,
office or Affiliate holding such deposit or obligated on such obligations;
provided, that in the event that any Defaulting Lender will exercise any such
right of setoff, (a) all amounts so set off will be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 3.07 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent and the Lending Parties, and (b) the Defaulting Lender will
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lending Party and its Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lending Party or its Affiliates may have. Each
Lending Party agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
will not affect the validity of such setoff and application. Notwithstanding
anything in this Section 10.08 to the contrary, no Lending Party will exercise,
or attempt to exercise, any right of set-off, banker’s lien or the like against
any deposit account or property of any Loan Party or any Subsidiary thereof held
or maintained by such Lending Party, in each case to the extent the deposits or
other proceeds of such exercise, or attempt to exercise, any right of set-off,
banker’s lien or the like are, or are intended to be or are otherwise are held
out to be applied to the Obligations hereunder or otherwise secured by the
Collateral, without the prior written consent of Administrative Agent.

Section 10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law. If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower or the Guarantors, as
applicable. In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by

 

-155-



--------------------------------------------------------------------------------

applicable Law, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement will
become effective when it will have been executed and delivered by Administrative
Agent and when Administrative Agent will have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic transmission (such as by “pdf”) will be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.11 Collateral Matters.

Subject to Section 10.15(m) and Section 10.18, Lenders agree, and agree to
instruct (or otherwise in the manner provided by this Agreement and the other
Loan Documents, cause) Administrative Agent, to (a) release any Lien on any
property granted to or held by Administrative Agent under any Collateral
Document (i) upon termination of the Aggregate Commitments and the payment in
full of all Obligations, (ii) that is sold or to be sold as part of any
Disposition permitted hereunder or under any other Loan Document (provided that
the Liens of Administrative Agent continue to attach to the proceeds thereof to
the extent such proceeds constitute Collateral), (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by Required Lenders or (iv) in
connection with any foreclosure sale or other Disposition of Collateral after
the occurrence of an Event of Default; and (b) release any Guarantor from all
Guaranteed Obligations under the Loan Documents upon a transaction permitted
hereunder which results in such Guarantor ceasing to be a Subsidiary of the
Borrower and in connection therewith release all Liens granted by such Guarantor
under the Loan Documents securing such Guaranteed Obligations or otherwise not
being required to be a Guarantor under the Loan Documents (such as the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary). Upon any
termination of any such Liens or Guaranty, Administrative Agent will promptly,
at the sole expense of Borrower, execute and deliver such instruments (including
UCC filings and filings with the United States Patent and Trademark Office or
United States Copyright Office) as may be reasonably requested by Borrower to
facilitate and further such termination.

Section 10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents will
not be affected or impaired thereby and (b) the parties will endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders will be limited by Debtor Relief Laws, as determined in good faith by
Administrative

 

-156-



--------------------------------------------------------------------------------

Agent, L/C Issuer or Swing Line Lender, as applicable, then such provisions will
be deemed to be in effect only to the extent not so limited.

Section 10.13 Lender-Creditor Relationship.

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and Borrower and the other Loan Parties, on the other, is solely that
of creditor and debtor. Neither any Lending Party nor Administrative Agent has
(or will be deemed to have) any fiduciary relationship or duty to Borrower or
any other Loan Party arising out of or in connection with, and there is no
agency or joint venture relationship between the Lending Parties and
Administrative Agent, on the one hand, and Borrower and the other Loan Parties,
on the other, by virtue of this Agreement or any other Loan Document or any of
the Transactions contemplated herein or therein.

Section 10.14 USA Patriot Act Notice.

Each Lender that is subject to the PATRIOT Act and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and such other information that will allow each such
Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the PATRIOT Act. Borrower shall, promptly following a request by
Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering Laws, including the PATRIOT Act.

Section 10.15 Guaranty.

(a) Guaranty.    Except as may be expressly otherwise limited in this Agreement
as to any specific Guarantor, each Guarantor at any time party hereto, jointly
and severally, unconditionally and irrevocably guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, to the
Secured Parties the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) and performance of the Obligations (the “Guaranteed Obligations”).
The Guaranteed Obligations include interest that, but for a proceeding under any
Debtor Relief Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in any such
proceeding.

(b) Separate Obligation. Each Guarantor acknowledges and agrees that (i) the
Guaranteed Obligations are separate and distinct from any Indebtedness arising
under or in connection with any other document, including under any provision of
this Agreement other than this Section 10.15, executed at any time by such
Guarantor in favor of any Secured Party; and (ii) such Guarantor will pay and
perform all of the Guaranteed Obligations as required under this Section 10.15,
and the Secured Parties may enforce any and all of their respective rights and
remedies hereunder, without regard to any other document, including any
provision of this Agreement other than this Section 10.15, at any time executed
by such Guarantor in favor of any Secured Party, irrespective of whether any
such other document, or any provision thereof or hereof, will for any reason
become unenforceable or any of the Indebtedness thereunder will have been
discharged, whether by performance, avoidance or otherwise (other than payment
of all Guaranteed Obligations). Each Guarantor acknowledges that, in providing
benefits to Borrower, the Secured Parties are relying upon the enforceability of
this Section 10.15 and the Guaranteed Obligations as separate and distinct
Indebtedness of each such Guarantor, and each Guarantor agrees that the Secured
Parties would be denied the full benefit of their bargain if at any time this

 

-157-



--------------------------------------------------------------------------------

Section 10.15 or the Guaranteed Obligations were treated any differently. The
fact that the Guaranty is set forth in this Agreement rather than in a separate
guaranty document is for the convenience of Borrower and each Guarantor and will
in no way impair or adversely affect the rights or benefits of the Secured
Parties under this Section 10.15. Upon the occurrence of any Event of Default, a
separate action or actions may be brought against each such Guarantor, whether
or not Borrower or any other Guarantor or any other Person is joined therein or
a separate action or actions are brought against Borrower or any such other
Guarantor or any such other Person.

(c) Insolvency Laws; Right of Contribution.

(i) As used in this Section 10.15(c): (A) the term “Guarantor Applicable
Insolvency Laws” means the Laws of any Governmental Authority relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including 11 U. S. C. §547, §548, §550 and other “avoidance” provisions of
the Bankruptcy Code) as applicable in any proceeding in which the validity or
enforceability of this Agreement or any other Loan Document against any
Guarantor, or any Guarantor Specified Lien is in issue; and (B) “Guarantor
Specified Lien” means any Lien from time to time granted by any Guarantor
securing the Guaranteed Obligations. Notwithstanding any provision of this
Agreement to the contrary, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Guarantor, this Agreement or
any other Loan Document or any Guarantor Specified Lien would, but for the
operation of this Section 10.15(c), be subject to avoidance and/or recovery or
be unenforceable by reason of Guarantor Applicable Insolvency Laws, this
Agreement, such other Loan Document and each such Guarantor Specified Lien will
be valid and enforceable against such Guarantor, only to the maximum extent that
would not cause this Agreement, such other Loan Document or such Guarantor
Specified Lien to be subject to avoidance, recovery or unenforceability. To the
extent that any payment to, or realization by, Administrative Agent or any
Lending Party on the Guaranteed Obligations exceeds the limitations of this
Section 10.15(c) and is otherwise subject to avoidance and recovery in any such
proceeding, the amount subject to avoidance will in all events be limited to the
amount by which such actual payment or realization exceeds such limitation, and
this Agreement as limited will in all events remain in full force and effect and
be fully enforceable against such Guarantor. This Section 10.15(c) is intended
solely to reserve the rights of the Secured Parties hereunder against each
Guarantor, in such proceeding to the maximum extent permitted by Guarantor
Applicable Insolvency Laws and neither Borrower, nor any Guarantor or any other
guarantor of the Obligations nor any other Person will have any right, claim or
defense under this Section 10.15(c) that would not otherwise be available under
Guarantor Applicable Insolvency Laws in such proceeding.

(ii) Each Guarantor hereby agrees that, to the extent that any Guarantor will
have paid an amount hereunder to or on behalf of the Secured Parties that is
greater than the net value of the benefits received, directly or indirectly, by
such paying Guarantor as a result of the Credit Extensions and other credit
accommodations extended hereunder, such paying Guarantor will be entitled to
contribution from any Guarantor that has not paid its proportionate share, based
on benefits received as a result of the making and issuance of the Credit
Extensions. Any amount payable as a contribution under this Section 10.15(c)
will be determined as of the date on which the related payment or distribution
is made by the Guarantor seeking contribution and each Guarantor acknowledges
that the right to contribution hereunder will constitute an asset of such
Guarantor to which such contribution is owed. Notwithstanding the foregoing, the
provisions of this Section 10.15(c) will in no respect limit the obligations and
liabilities of any Guarantor to the Secured Parties hereunder or under any other
Loan Document, and each Guarantor will remain jointly and severally liable for
the full payment and performance of the Guaranteed Obligations.

 

-158-



--------------------------------------------------------------------------------

(d) Qualified ECP Guarantors. Each Qualified ECP Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of such Guarantor’s obligations under this
Agreement and the other Loan Documents in respect of Secured Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.15 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.15, or
otherwise under this Agreement or the other Loan Documents, voidable under
applicable Law, including voidable transfer, fraudulent conveyance or fraudulent
transfer laws, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 10.15 shall remain in full force and
effect until the payment in full in cash of the Obligations (other than
contingent amounts not yet due), in each case, in accordance with and subject to
the limitations set forth in Section 10.18. Each Qualified ECP Guarantor intends
that this Section 10.15 constitute, and this Section 10.15 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

(e) Liability of Guarantors. The liability of each Guarantor under this
Section 10.15 will be irrevocable, absolute, independent and unconditional, and
will not be affected by any circumstance that might constitute a discharge of a
surety or guarantor other than the payment and performance in full of all
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(i) such Guarantor’s liability hereunder will be the immediate, direct, and
primary obligation of such Guarantor and will not be contingent upon any Secured
Party’s exercise or enforcement of any remedy it may have against Borrower or
any other Person, or against any collateral or other security for any Guaranteed
Obligations;

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectability;

(iii) Administrative Agent and the Lending Parties may enforce this
Section 10.15 upon the occurrence of an Event of Default notwithstanding the
existence of any dispute among Administrative Agent and the Lending Parties, on
the one hand, and Borrower or any other Person, on the other hand, with respect
to the existence of such Event of Default (it being understood and agreed that
nothing in this clause (iii) shall, or is intended to, limit or impair such
Guarantor’s separate right to dispute the existence of the Event of Default);

(iv) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

(v) such Guarantor’s liability with respect to the Guaranteed Obligations will
remain in full force and effect without regard to, and will not be impaired or
affected by, nor will such Guarantor be exonerated or discharged by, any of the
following events:

(A) any proceeding under any Debtor Relief Law;

(B) any limitation, discharge, or cessation of the liability of Borrower or any
Guarantor or other Person for any Guaranteed Obligations due to any applicable
Law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or the Loan Documents;

 

-159-



--------------------------------------------------------------------------------

(C) any merger, acquisition, consolidation or change in structure of Borrower or
any Guarantor or other Person, or any sale, lease, transfer or other disposition
of any or all of the assets or shares of Borrower or any other Guarantor or
Person, except to the extent any Guarantor is released from Guaranteed
Obligations in connection therewith in accordance with the terms of this
Agreement;

(D) any assignment or other transfer, in whole or in part, of any Secured
Party’s interests in and rights under this Agreement (including this
Section 10.15) or the other Loan Documents;

(E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that Borrower, any Guarantor or any other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

(F) any Secured Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(G) any Secured Party’s exercise or non-exercise of any power, right or remedy
with respect to any Guaranteed Obligations or any collateral;

(H) any Secured Party’s vote, claim, distribution, election, acceptance, action
or inaction in any proceeding under any Debtor Relief Law; or

(I) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of Borrower to any Secured Party.

(f) Consents of Guarantors. Each Guarantor hereby unconditionally consents and
agrees that, without notice to or further assent from any such Guarantor:

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Borrower under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document may be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

(ii) the time for Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Secured
Parties (as applicable under the relevant Loan Documents) may deem proper;

(iii) the Secured Parties may request and accept other guaranties and may take
and hold security as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; and

(iv) the Secured Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Guarantor against Borrower.

 

-160-



--------------------------------------------------------------------------------

(g) Guarantors’ Waivers. Each Guarantor hereby waives and agrees not to assert:

(i) any right to require any Secured Party to proceed against Borrower, any
other Guarantor or any other Person, or to pursue any other right, remedy, power
or privilege of any Secured Party whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations (and in this regard
that the performance of any act or any payment which tolls any statute of
limitations applicable to Obligations under any of the Loan Documents will
similarly operate to toll the statute of limitations applicable to each such
Guarantor’s liability hereunder);

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of Borrower, such Guarantor or any other Person (other than
payment in full of the Guaranteed Obligations or, subject to Section 10.15(i),
that no Guaranteed Obligations were then due);

(iv) any defense based upon any Secured Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to set-offs and counterclaims;

(vi) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or that may conflict with the terms of this Section 10.15, including
any and all benefits that otherwise might be available to such Guarantor under
California Civil Code Sections 1432, 2809, 2810, 2815, 2819, 2839, 2845, 2848,
2849, 2850, 2899 and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726; and

(vii) any and all notice of the acceptance of this Guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by the Secured Parties upon this
Guaranty, or the exercise of any right, power or privilege hereunder. The
Guaranteed Obligations will conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Guarantor waives promptness, diligence, presentment, protest, demand for
payment, notice of default, dishonor or nonpayment and all other notices to or
upon Borrower, any Guarantor or any other Person with respect to the Guaranteed
Obligations.

(h) Stay of Acceleration. If acceleration of the time for payment of any of the
Obligations is stayed in connection with any case commenced by or against
Borrower under any Debtor Relief Law, or otherwise, all such amounts will
nonetheless be jointly and severally payable by each Guarantor immediately upon
demand by Administrative Agent to the extent such acceleration would otherwise
be permitted but for such stay.

(i) Financial Condition of Borrower. No Guarantor will have any right to require
any Secured Party to obtain or disclose any information with respect to (i) the
financial condition or character of Borrower or the ability of Borrower to pay
and perform the Guaranteed Obligations, (ii) the Guaranteed Obligations,
(iii) any collateral or other security for any or all of the Guaranteed
Obligations, (iv) the existence or nonexistence of any other guarantees of all
or any part of the Guaranteed Obligations, (v) any action or inaction on the
part of any Secured Party or any other Person or (vi) any other matter, fact or
occurrence whatsoever. Each Guarantor hereby acknowledges that it has undertaken
its own independent investigation of the financial condition of Borrower and all
other matters pertaining to this

 

-161-



--------------------------------------------------------------------------------

Guaranty set forth in this Section 10.15 and further acknowledges that it is not
relying in any manner upon any representation or statement of any Secured Party
with respect thereto.

(j) Subrogation. Until the Guaranteed Obligations have been paid and performed
in full and the Aggregate Commitments have been terminated, no Guarantor will
directly or indirectly exercise (i) any rights that it may acquire by way of
subrogation under this Section 10.15, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.15 or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of any Secured Party as against any Borrower or any other Guarantor or any other
Person, whether in connection with this Section 10.15, any of the other Loan
Documents or otherwise.

(k) Subordination. All payments on account of all indebtedness, liabilities and
other obligations of Borrower to any Guarantor, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Guarantor
Subordinated Indebtedness”) will be subject, subordinate and junior in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the prior payment in full in Cash of the Guaranteed Obligations. As
long as any of the Guaranteed Obligations (other than unasserted contingent
indemnification obligations) will remain outstanding and unpaid, no Guarantor
will accept or receive any payment or distribution by or on behalf of Borrower
or any other Guarantor, directly or indirectly, or assets of Borrower or any
other Guarantor, of any kind or character, whether in Cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Guarantor Subordinated Indebtedness, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Guarantor Subordinated
Indebtedness (“Guarantor Subordinated Indebtedness Payments”), except that, each
Guarantor will be entitled to accept and receive payments on its Guarantor
Subordinated Indebtedness not in contravention of any Law or the terms of the
Loan Documents so long as (i) no Event of Default has occurred and is occurring
and (ii) the Administrative Agent has not given notice that Guarantor
Subordinated Indebtedness payments are not permitted. Notwithstanding the
foregoing, Borrowers may pay, and Guarantors may accept and receive, any
Restricted Payment to the extent permitted in accordance with Section 7.06.

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of the Secured Parties and will
be paid over or delivered to Administrative Agent for application to the payment
in full in Cash of all Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 10.15 after giving effect to any
concurrent payments or distributions to the Secured Parties in respect of the
Guaranteed Obligations.

(l) Continuing Guaranty. The Guaranty set forth in this Section 10.15 is a
continuing irrevocable guaranty and agreement of subordination and will continue
in effect and be binding upon each Guarantor until termination of the Aggregate
Commitments and payment and performance in full of the Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each such Guarantor
expressly acknowledges that this Guaranty will remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.

(m) Reinstatement. The Guaranty set forth in this Section 10.15 will continue to
be effective or will be reinstated and revived, as the case may be, if, for any
reason, any payment of the Guaranteed Obligations by or on behalf of Borrower
(or receipt of any proceeds of Collateral) will be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to

 

-162-



--------------------------------------------------------------------------------

be repaid to Borrower, its estate, trustee, receiver or any other Person
(including under any Debtor Relief Law), or must otherwise be restored by any
Secured Party, whether as a result of proceedings under any Debtor Relief Law or
otherwise. All losses, damages, costs and expenses that any Secured Party may
suffer or incur as a result of any voided or otherwise set aside payments will
be specifically covered by the indemnity in favor of the Secured Parties
contained in Section 10.04.

(n) Substantial Benefits. The Credit Extensions provided to or for the benefit
of Borrower hereunder by the Lending Parties have been and are to be
contemporaneously used for the benefit of Borrower and each Guarantor. It is the
position, intent and expectation of the parties that Borrower and each such
Guarantor have derived and will derive significant and substantial direct and
indirect benefits from the Credit Extensions to be made available by the Lending
Parties under the Loan Documents.

(o) Knowing and Explicit Waivers. Each Guarantor acknowledges that it either has
obtained the advice of legal counsel or has had the opportunity to obtain such
advice in connection with the terms and provisions of this Section 10.15. Each
Subsidiary Guarantor acknowledges and agrees that each of the waivers and
consents set forth herein is made with full knowledge of its significance and
consequences, that all such waivers and consents herein are explicit and knowing
and that each such Guarantor expects such waivers and consents to be fully
enforceable.

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Debtor Relief Law is commenced by or against Borrower or its property,
Administrative Agent, when so instructed by any L/C Issuer, Swing Line Lender
and Required Lenders, is hereby irrevocably authorized and empowered (in the
name of the Lending Parties or in the name of any Guarantor or otherwise), but
will have no obligation, to demand, sue for, collect and receive every payment
or distribution in respect of all Guarantor Subordinated Indebtedness and give
acquittances therefor and to file claims and proofs of claim and take such other
action (including voting the Guarantor Subordinated Indebtedness) as it may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of the Secured Parties; and each such Guarantor will promptly take
such action as Administrative Agent (on instruction from any L/C Issuer, Swing
Line Lender and Required Lenders) may reasonably request (A) to collect the
Guarantor Subordinated Indebtedness for the account of the Lending Parties and
to file appropriate claims or proofs of claim in respect of the Guarantor
Subordinated Indebtedness; (B) to execute and deliver to Administrative Agent
such powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Guarantor
Subordinated Indebtedness; and (C) to collect and receive any and all Guarantor
Subordinated Indebtedness Payments.

Section 10.16 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby will be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law other than New York General Obligations
Law 5-1401 and 5-1402.

(b) Submission to Jurisdiction. Subject to the last sentence of this
Section 10.16(b), each party hereto hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in

 

-163-



--------------------------------------------------------------------------------

any forum other than the courts of the Supreme Court of the State of New York
sitting in New York County in the Borough of Manhattan and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive (subject only to the last sentence of this
Section 10.16(b)) jurisdiction of such courts and agrees that all claims in
respect of any such action, litigation or proceeding shall be heard and
determined in such New York State Court or, to the fullest extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document will affect any right that Administrative Agent or any Lending Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any other jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in subsection (b) of this Section 10.16. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

Section 10.17 Waiver of Right to Jury Trial.

(a) BORROWER AND EACH OTHER LOAN PARTY, ADMINISTRATIVE AGENT AND EACH LENDING
PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. BORROWER AND EACH OTHER LOAN
PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
ADMINISTRATIVE AGENT AND THE LENDING PARTIES ENTERING INTO THIS AGREEMENT.

(b) EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) TO THE EXTENT THAT THE WAIVER OF JURY TRIAL IN SECTION 10.17(a) IS HELD OR
OTHERWISE DETERMINED BY A COURT IN THE STATE OF CALIFORNIA TO BE UNENFORCEABLE,
THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE OR RETIRED
JUDGE APPLYING THE

 

-164-



--------------------------------------------------------------------------------

APPLICABLE LAW. THEREFORE, THE PARTIES HERETO AGREE TO REFER, FOR A COMPLETE AND
FINAL ADJUDICATION, ANY AND ALL ISSUES OF FACT OR LAW INVOLVED IN ANY LITIGATION
OR PROCEEDING (INCLUDING ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL
MOTIONS, TRIAL MATTERS, AND POST-TRIAL MOTIONS (E.G., MOTIONS FOR
RECONSIDERATION, NEW TRIAL AND TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT
INTEREST)) UP TO AND INCLUDING FINAL JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE
(WHETHER SOUNDING IN CONTRACT, TORT, UNDER ANY STATUTE, OR OTHERWISE) BETWEEN
THE LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, OR RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THE PARTIES IN CONNECTION WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO AND THERETO, TO
A JUDICIAL REFEREE WHO WILL BE APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. THE REFEREE’S DECISION WOULD
STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS STATEMENT
OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
ADMINISTRATIVE AGENT AND BORROWER WILL SELECT A SINGLE NEUTRAL REFEREE, WHO WILL
BE A RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS OF JUDICIAL
EXPERIENCE IN CIVIL MATTERS. IN THE EVENT THAT ADMINISTRATIVE AGENT AND BORROWER
CANNOT AGREE UPON A REFEREE, THE REFEREE WILL BE APPOINTED BY THE COURT. THE
LOAN PARTIES WILL JOINTLY AND SEVERALLY BEAR THE FEES AND EXPENSES OF THE
REFEREE UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT OF DECISION. EACH
PARTY AGREES THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE REFERENCE TO A JUDICIAL REFEREE AS
PROVIDED ABOVE.

Section 10.18 Survival.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document will be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making or issuance of any
Credit Extension hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that Administrative Agent, any
L/C Issuer or any Lender may have had notice or knowledge of any Default or
Event of Default or any incorrect representation or warranty at the time any
Credit Extension is extended hereunder, and shall continue in full force and
effect until all Commitments have expired or been terminated, all Obligations
have been paid in full in cash and all Credits have expired or been terminated.
The provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and all other
amounts payable hereunder, the expiration or termination of the Credits and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the Loan Document Obligations provided for herein, an L/C Issuer will
have provided to Administrative Agent a written consent to the release of the
Revolving Credit Lenders from their obligations hereunder with respect to any
Credit issued by such L/C Issuer (whether as a result of the obligations of
Borrower (and any other account party) in respect of such Credit having been
cash collateralized, supported by a standby letter of credit or otherwise
backstopped in an amount, by an institution and pursuant to arrangements in each
case reasonably

 

-165-



--------------------------------------------------------------------------------

satisfactory to such L/C Issuer), then from and after such time such Credit
shall cease to be a “Credit” outstanding hereunder for all purposes of this
Agreement and the other Loan Documents, and the Revolving Credit Lenders shall
be deemed to have no participations in such Credit, and no obligations with
respect thereto, under Sections 2.03(c) or (d).

Section 10.19 Judgment Currency.

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.19
called the “first currency”) into any other currency (hereinafter in this
Section 10.19 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made. Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of Borrower to pay to Administrative Agent and the Lending Parties
any amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement only to the extent of the amount of the
first currency which Administrative Agent and each of the Lending Parties is
able, on the date of the receipt by it of such payment in any second currency,
to purchase, in accordance with Administrative Agent’s and such Lending Party’s
normal banking procedures, with the amount of such second currency so received.
If the amount of the first currency falls short of the amount originally due to
Administrative Agent and the Lending Parties in the first currency under this
Agreement, Borrower hereby agrees that it will indemnify each of Administrative
Agent and each of the Lending Parties against and save each of Administrative
Agent and each of the Lending Parties harmless from any shortfall so arising.
This indemnity will constitute an obligation of Borrower separate and
independent from the other obligations contained in this Agreement, will give
rise to a separate and independent cause of action and will continue in full
force and effect notwithstanding any judgment or order for a liquidated sum or
sums in respect of amounts due to Administrative Agent or any Lending Party
under this Agreement or under any such judgment or order. Any such shortfall
will be deemed to constitute a loss suffered by each of Administrative Agent and
each such Lending Party, as the case may be, and Borrower will not be entitled
to require any proof or evidence of any actual loss. The covenant contained in
this Section 10.19 will survive the payment in full of all of the other
Obligations of Borrower under this Agreement and the other Loan Documents.

Section 10.20 Cashless Settlement.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with the amendment and restatement of the Existing Senior Credit Facilities, or
any other refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved in writing by Borrower, Administrative Agent and such Lender
(including as set forth in this Agreement).

Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is

 

-166-



--------------------------------------------------------------------------------

unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.22 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the Laws
of the United States of America and/or any State thereof or the District of
Columbia):

(a) in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States; and

 

-167-



--------------------------------------------------------------------------------

(b) in the event a Covered Party or a BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

Section 10.23 Effect of Amendment and Restatement of the First Restated Credit
Agreement.

This Agreement is intended to amend and restate and supersede and replace in its
entirety the First Restated Credit Agreement and the Environmental Indemnity (as
defined in the First Restated Credit Agreement), without novation, with the
Commitments set forth herein and the Lenders party hereto. Without limiting the
generality of the foregoing, on the Second Restatement Effective Date, any
Lenders party to the First Restated Credit Agreement not listed on the signature
pages hereof shall cease to be Lenders, and each Lender listed on the signature
pages hereof not previously party to the First Restated Credit Agreement shall
be and become a Lender hereunder and shall have all of the rights and be
obligated to perform all of the obligations of a Lender hereunder to the extent
of its Commitments. Notwithstanding anything to the contrary contained in the
First Restated Credit Agreement, in order to effect the restructuring of the
existing credit facilities as contemplated by this Agreement, all accrued and
unpaid interest, and all accrued and incurred and unpaid fees, costs and
expenses payable under the First Restated Credit Agreement, including all
accrued and unpaid Commitment Fees under (and as defined in) the First Restated
Credit Agreement and Credit Fees under (and as defined in) the First Restated
Credit Agreement, and all fees and expenses outstanding under Section 10.04(a)
and Section 10.04(b) of the First Restated Credit Agreement and other similar
costs and expenses, will be due and payable on the Second Restatement Effective
Date. All previously outstanding promissory notes under the First Restated
Credit Agreement will be deemed cancelled upon the occurrence of the Second
Restatement Effective Date and the issuance of the Notes hereunder.
Additionally, those Lenders party hereto which are also party to the First
Restated Credit Agreement hereby waive any prior notice requirement under the
First Restated Credit Agreement with respect to the termination of commitments
thereunder and the making of any prepayments thereunder. Upon the repayment in
full of the First Restated Obligations outstanding under the First Restated
Credit Agreement using the proceeds of the Borrowing of the initial Credit
Extensions hereunder on the Second Restatement Effective Date, Administrative
Agent will (i) cause the Mortgage encumbering the Camarillo Facility and
securing the outstanding First Restated Obligations to be promptly reconveyed in
full and (ii) except for those existing deposit and securities account control
agreements as Borrower may designate to Administrative Agent for purposes of
establishing Consolidated Net Cash in which Administrative Agent maintains a
security interest perfected by control, cause all existing deposit and
securities account control agreements in favor of Administrative Agent, as
secured party, covering deposit or securities accounts of a Loan Party and
securing the outstanding First Restated Obligations to be promptly terminated.

[Signature pages follow]

 

 

-168-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed as of the date first written
above.

 

BORROWER: SEMTECH CORPORATION By:   /s/ Emeka N. Chukwu Name:   Emeka N. Chukwu
Title:   Executive Vice President and Chief   Financial Officer GUARANTORS:
SEMTECH CORPUS CHRISTI CORPORATION By:   /s/ Emeka N. Chukwu Name:   Emeka N.
Chukwu Title:   President and Chief Financial Officer SEMTECH SAN DIEGO
CORPORATION By:   /s/ Emeka N. Chukwu Name:   Emeka N. Chukwu Title:   President
and Chief Financial Officer SEMTECH NEW YORK CORPORATION By:   /s/ Emeka N.
Chukwu Name:   Emeka N. Chukwu Title:   President and Chief Financial Officer
SEMTECH COLORADO. INC. By:   /s/ Emeka N. Chukwu Name:   Emeka N. Chukwu Title:
  President and Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIERRA MONOLITHICS, INC. By:   /s/ Emeka N. Chukwu Name:   Emeka N. Chukwu
Title:   President and Chief Financial Officer SEMTECH EV, INC. By:   /s/ Emeka
N. Chukwu Name:   Emeka N. Chukwu Title:   President and Treasurer TRIUNE
SYSTEMS, L.L.C. By:   /s/ Emeka N. Chukwu Name:   Emeka N. Chukwu Title:   Chief
Financial Officer TRIUNE IP, LLC By:   /s/ Emeka N. Chukwu Name:   Emeka N.
Chukwu Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Keisha McLaughlin Name:   Keisha McLaughlin Title:   AVP

L/C ISSUER: HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Andrew W. Hietala Name:   Andrew W. Hietala Title:   Senior Vice
President

SWING LINE LENDER: HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Andrew W. Hietala Name:   Andrew W. Hietala Title:   Senior Vice
President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS: HSBC BANK USA, NATIONAL ASSOCIATION

By:   /s/ Andrew W. Hietala Name:   Andrew W. Hietala Title:   Senior Vice
President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION

By:   /s/ G. Scott Lambert Name:   G. Scott Lambert Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF THE WEST By:   /s/ Charlene A. Davidson Name:  

Charlene A. Davidson

Title:   Managing Director By:   /s/ Eric Andersen Name:   Eric Andersen Title:
  Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BBVA USA

By:   /s/ Chris Dowler

Name:

  Chris Dowler

Title:

  Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ Greg Cohn Name:   Greg Cohn Title:   SVP

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF CHINA, LOS ANGELES BRANCH By:   /s/ Yong Ou Name:   Yong Ou Title:   SVP
and Branch Manager

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:   /s/ Lillian Kim Name:   Lillian Kim Title:  
Director

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:   /s/ Jim C Wright Name:   Jim C Wright
Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Mark C. Skrzynski Jr. Name:   Mark C. Skrzynski Jr.
Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:   /s/ Alex Gratevant Name:   Alex Gratevant Title:  
Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
will have the meanings given to them in the Second Amended and Restated Credit
Agreement identified in item 5 below (as amended, supplemented, restated or
otherwise modified as of the Effective Date, the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the
Collateral Documents and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including, without limitation, any Letters of Credit, Guarantees and Swingline
Loans included in such Facilities) and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
Collateral Document or any other Loan Document or any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.    Assignor:                    2.    Assignee:                       [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.   
Borrower:   

Semtech Corporation, a Delaware corporation

4.    Administrative Agent:   

HSBC Bank USA, National Association, as administrative agent under the Credit
Agreement

 

EXHIBIT A



--------------------------------------------------------------------------------

5.    Credit Agreement:   

The Second Amended and Restated Credit Agreement dated as of November 7, 2019
among the Borrower, the Guarantors party thereto, the Lenders party thereto, and
HSBC Bank USA, National Association, in its separate capacities as
Administrative Agent, on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer

6.    Assigned Interest[s]:      

 

Assignor

   Assignee      Facility
Assigned      Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans            $                    $                                   %    
      $                    $                                   %           $
                   $                                   % 

Effective Date:                         , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

 

Name:

Title:

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

 

Name:

Title:

 

EXHIBIT A



--------------------------------------------------------------------------------

[Consented to and Accepted: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF
THE CREDIT AGREEMENT]

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

By  

 

  Name:   Title:]

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Swingline Lender and L/C Issuer

By  

 

  Name:   Title:]

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

SEMTECH CORPORATION,

as Borrower

By  

 

  Name:   Title:]

 

EXHIBIT A



--------------------------------------------------------------------------------

ANNEX 1

The Second Amended and Restated Credit Agreement dated as of November 7, 2019
among Borrower, the Guarantors party thereto, the Lenders party thereto, and
HSBC Bank USA, National Association, in its separate capacities as
Administrative Agent, on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (B) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (C) the financial condition of Borrower,
any of its Subsidiaries (including, without limitation, any Subsidiary
Guarantor) or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by Borrower, any of its
Subsidiaries (including, without limitation, any Subsidiary Guarantor) or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement and the other Loan
Documents, (ii) it meets all the requirements to be a permitted assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it will be bound by the provisions of the Credit
Agreement and the other Loan Documents, as a Lender thereunder and, to the
extent of the Assigned Interest, will have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lending Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lending Party, and
based on such documents and information as it will deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, Administrative Agent will make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.1

3. General Provisions. This Assignment and Assumption will be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission (such as “pdf”) will be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption will be governed by, and construed in accordance
with, the law of the State of New York.

[Remainder of page intentionally left blank.]

 

1 

Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, Administrative Agent will make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] will make all appropriate adjustments in
payments by Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.”

 

2



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

                                     , 20    

 

To:

HSBC Bank USA, National Association, as Administrative Agent

725 S. Figueroa Street, Suite 2300

Los Angeles, CA 90017

Attention: Andrew W. Hietala

Telephone: (213) 553-8009

Electronic Mail: andrew.w.hietala@us.hsbc.com

 

Re:

The Second Amended and Restated Credit Agreement dated as of November 7, 2019
(as the same may from time to time be amended, modified, supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), and the Guarantors party thereto, the
several institutional lenders party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Capitalized terms used in this
Compliance Certificate have the same meaning when used herein as given to them
in the Credit Agreement.

Pursuant to Section 6.01(c) of the Credit Agreement, Borrower, by its
undersigned Responsible Officer, acting solely in such capacity, hereby
certifies that the information furnished in Schedule 1 attached hereto and
incorporated herein by this reference was true, accurate and complete as of the
last date of the Fiscal Period immediately preceding the date of this Compliance
Certificate and that:

1. The undersigned Responsible Officer is the duly appointed
[                        ] of Borrower and has responsibility for the financial
affairs of Borrower and its Subsidiaries.

2. The undersigned Responsible Officer has reviewed the terms of the Credit
Agreement and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and financial condition of
Borrower and its Subsidiaries during the accounting period ended
[                        ], 20[    ], which have been delivered to
Administrative Agent pursuant to Sections 6.01[(a)][(b)] and, if applicable,
Section 6.01(c), as applicable, of the Credit Agreement.

3. Such reviews have not disclosed the existence as of the date of such
financial statements, and the undersigned does not have knowledge of the
existence as of the date hereof of any Default or Event of Default, except for
such conditions or events listed on Schedule 2 attached hereto, specifying the
nature and period of existence thereof and what action Borrower has taken, or is
taking and proposes to take, if any, with respect thereto.

 

EXHIBIT B - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this         day of                             , 20    .

 

SEMTECH CORPORATION,

A Delaware corporation

By:  

                 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Dated                                     , 20    

FINANCIAL COVENANTS OF BORROWER

 

I.

   Maximum Consolidated Leverage Ratio (Section 7.15(a)). The Loan Parties will
not permit the Consolidated Leverage Ratio, as determined as of the last day of
each Fiscal Period, to be greater than 3.50:1.00; provided, however, that the
foregoing maximum Consolidated Leverage Ratio will be increased to 4:00:1.00 for
the last day of each of the four consecutive Fiscal Periods ending on or after
the date of consummation of an Acquisition constituting a Material Acquisition
if such Acquisition is permitted under Section 7.02 of the Credit Agreement
(including as a Permitted Acquisition) or is otherwise approved by Required
Lenders pursuant to Section 10.01 of the Credit Agreement. Following such fourth
consecutive Fiscal Period end date, the maximum Consolidated Leverage Ratio
covenant will be restored to 3.50:1.00 (unless otherwise adjusted in accordance
with this Agreement).

 

(a)

   Consolidated Funded Debt (calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis as follows for such period):      

(i)

   all Indebtedness of a type described in clauses (a) through (h) inclusive
(and, without duplication, all Guaranties of such Indebtedness) of the
definition of “Indebtedness” set forth in Section 1.01 of the Credit Agreement2
   $                                                  

 

 

    

(b)

   Consolidated Net Cash (calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis as follows as of such date):      

(i)

   all cash or Cash Equivalents of the Loan Parties that is not Restricted and
that is (a) deposited and held in a deposit account or credited to a securities
account as to which the jurisdiction of the applicable depository bank or
securities intermediary, as the case may be, for purposes of Articles 8 and 9 of
the UCC is the United States of America, including any State thereof or the
District of Columbia, and (b) subject to a security interest perfected by
control pursuant to (and within the meaning of) (i) Sections 9314(a) and 9104(a)
of the UCC, in the case of a deposit account, or (ii) Sections 9314(a) and
8106(d) of the UCC, in the case of a securities account, in favor of
Administrative Agent.    $                             

 

 

    

(ii)

  

Consolidated Net Cash

 

(lesser of (A) Line I(b)(i) and (B) $75,000,000)

   $                             

 

 

    

 

2 

Defeased Debt is excluded from Consolidated Funded Debt.

 

1



--------------------------------------------------------------------------------

(c)

   Consolidated EBITDA (calculated for Borrower and its Restricted Subsidiaries
on a Consolidated basis as follows for such period):      

(i)

   Consolidated Net Income (calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis3 as follows for such period):        
                      (A) net income (or loss) for such period    $
                            

 

 

        (B) any income (or loss) of any Person if such Person is not a
Subsidiary, except that Borrower’s direct or indirect equity in the net income
of any such Person for such period will be included in such Consolidated Net
Income up to the aggregate amount of Cash actually distributed by such Person
during such period to Borrower or any Restricted Subsidiary as a Dividend    $
                            

 

 

        (C) any impact of net income of (1) purchase price adjustments,
including the impact of adjustments for Deferred Purchase Price Obligations,
(2) compensation expenses which are not a Cash item during such period arising
from the issuance of Equity Interests, options to purchase Equity Interests and
any appreciation rights to officers, directors, employees or consultants of
Borrower or any of its Restricted Subsidiaries, (3) purchase accounting
adjustments for such period and (4) non-Cash tax charges    $                  
          

 

 

        Consolidated Net Income (Line I(c)(i)(A), exclusive of Lines I(c)(i)(B)
and (C))      

(ii)

   Consolidated Interest Expense (calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis as follows for such period):    $          
  

 

 

    

(iii)

   amounts treated as expenses for such period for depreciation and amortization
   $             

 

 

    

(iv)

   provision for Federal, state, local and foreign taxes on or measured by
income and foreign withholding taxes of Borrower and its Restricted Subsidiaries
for such period    $             

 

 

    

(v)

   Transaction Costs to the extent paid in Cash and not capitalized    $       
     

 

 

    

(vi)

   fees and expenses incurred and associated with the Existing Senior Credit
Facilities    $             

 

 

    

 

3 

Income (or loss) of any Person that is not a Subsidiary but is otherwise
consolidated with the Borrower and its Restricted Subsidiaries as required by
GAAP will not be included in the calculation of Consolidated Net Income except
to the extent of the aggregate amount of Cash actually distributed by such
Person during such period to the Borrower or any Restricted Subsidiary as a
Dividend.

 

2



--------------------------------------------------------------------------------

(vii)

   reasonable and customary costs and expenses incurred in such period in
connection with an actual or contemplated Permitted Acquisition or an Investment
permitted by Section 7.02(p) or Section 7.02(q) of the Credit Agreement, whether
or not such Permitted Acquisition or Investment is consummated    $
                                                 

 

 

    

(viii)

   reasonable and customary costs and expenses incurred in such period in
connection with the actual or contemplated issuance, prepayment or amendment or
refinancing of Indebtedness expressly permitted under the Loan Documents or the
issuance of any Equity Interests not prohibited under the Loan Documents,
whether or not such transaction is consummated    $             

 

 

    

(ix)

   extraordinary losses for such period    $             

 

 

    

(x)

   unusual or non-recurring losses, charges or expenses    $             

 

 

    

(xi)

   losses from the sales of assets other than inventory sold in the ordinary
course of business    $             

 

 

    

(xii)

   other non-Cash charges of Borrower and its Restricted Subsidiaries for such
period other than Non-Cash charges Borrower elects to exclude from this Line
I(c)(xii)    $             

 

 

    

(xiii)

   restructuring costs, expenses, charges or reserves and severance, retention
and relocation expenses, business optimization costs and integration costs
(including any bonus, retention or success payments) incurred during such period
   $             

 

 

    

(xiv)

   costs and expenses (including settlements or judgments) of any actual or
threatened litigation, arbitration or other adversarial dispute (for purposes of
this Line I(c)(xiv), inclusive of all related matters or claims with respect to
the same or affiliated parties, an “Adversary Matter”), which does not arise
from ordinary course employee relations (provided that amounts added pursuant to
this Line I(c)(xiv) for any particular Adversary Matter shall not exceed
$10,000,000)    $             

 

 

    

(xv)

   extraordinary gains for such period    $             

 

 

    

(xvi)

   non-recurring gains for such period    $             

 

 

    

(xvii)

   any gains from sales of assets other than inventory sold in the ordinary
course of business    $             

 

 

    

 

3



--------------------------------------------------------------------------------

(xviii)

   non-Cash income or non-Cash gains for such period (excluding ordinary course
accruals)    $                                                 

 

 

   

(xix)

   Cash payments made (or incurred) on account of any non-cash charges added
back to Consolidated EBITDA pursuant to preceding Line I(c)(xii) in a previous
period    $                                                 

 

 

   

(xx)

   the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Borrower in good faith to be realized as a
result of specified actions (x) taken since the beginning of such period in
respect of which Consolidated EBITDA is being determined or (y) initiated prior
to or during such period or (z) reasonably anticipated to be taken in connection
with or following an Acquisition or other Investment that is permitted under the
Loan Documents4    $                                                 

 

 

   

(xxi)

  

Consolidated EBITDA

(the sum of Lines I(c)(i) through I(c)(xiv) without duplication minus the sum of
Lines I(c)(xv) through I(c)(xix)) plus Line I(c)(xx)

   $                                                 

 

 

   

(c)

  

Consolidated Leverage Ratio

(Line I(a)(i) minus Line I(b)(ii)) divided by Line I(c)(xxi))

     :1.00         

 

 

   

(d)

   Date of consummation of most recent Permitted Acquisition which constitutes a
Permitted Acquisition for purposes of the increased Maximum Consolidated
Leverage Ratio in accordance with Section 7.15(a)           

 

 

   

 

 

4 

(In each case, which cost savings, operating expense reductions and synergies
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than five fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such period, net of the amount of actual benefits
realized during such period from such actions); provided that (1) such cost
savings, operating expense reductions and synergies are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and (2) no cost savings, operating expense reductions and synergies
shall be added pursuant to Line I(c)(xx) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA for such period;
provided further, that the aggregate amount added back to Consolidated EBITDA
pursuant to Line I(c)(xx) shall not exceed in the aggregate 15% of Consolidated
EBITDA (provided that the aggregate amount added back to Consolidated EBITDA
pursuant to Line I(c)(xx) with respect to such cost savings, operating expense
reductions and synergies related to internal restructurings and not in
connection with an Acquisition or other Investment shall not exceed in the
aggregate 10% of Consolidated EBITDA) for any such period (determined after
giving effect to Line I(c)(xx); and provided further, that projected (and not
yet realized) amounts may no longer be added in calculating Consolidated EBITDA
pursuant to Line I(c)(xx) to the extent occurring more than five full fiscal
quarters after the specified action taken or initiated in order to realize such
projected cost savings, operating expense reductions and synergies (or to the
extent relating to a Permitted Acquisition or other Investment and added
pursuant to clause (z) in Line I(c)(xx), to the extent occurring more than five
full fiscal quarters after the relevant Acquisition or other Investment).

 

4



--------------------------------------------------------------------------------

II.

   Minimum Consolidated Interest Coverage Ratio (Section 7.15(b)). The Loan
Parties will not permit the Consolidated Interest Coverage Ratio, calculated for
Borrower and its Restricted Subsidiaries on a Consolidated basis as determined
as of the last day of each Test Period, to be less than 3.50:1.00.

 

(a)

  

 

Consolidated EBITDA

(the Line I(c)(xxi))

   $                             

 

 

   

(b)

   Consolidated Interest Expense (calculated for Borrower and its Restricted
Subsidiaries on a Consolidated basis as follows for such period):5    $         
  

 

 

   

(i)

   all interest payable in Cash, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under Swap Contracts, letters of
credit and similar instruments and all capitalized interest) or in connection
with the deferred purchase price of assets during such period, in each case to
the extent treated as interest expense in accordance with GAAP    $            

 

 

   

(ii)

   the portion of rent expense with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP that is payable in
Cash    $            

 

 

   

(iii)

   the “deemed interest expense” (i.e., the interest expense which would have
been applicable if the respective obligations were structured as on-balance
sheet financing arrangements) with respect to all Synthetic Lease Obligations to
the extent the same does not arise from a financing arrangement constituting an
operating lease    $            

 

 

   

(iv)

   Consolidated Interest Expense
(the sum of Lines II(b)(i) through II(b)(iii) without duplication)    $
                           

 

 

   

(c)

   Consolidated Interest Coverage Ratio
((Line II(a) divided by Line II(b)(iv))      :1.00         

 

 

   

 

5 

For the purposes of calculating “Consolidated Interest Coverage Ratio”,
“Consolidated Interest Expense” excludes premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under Swap Contracts, letters of
credit and similar instruments and all capitalized interest) or in connection
with the deferred purchase price of assets during such period and excluding
interest payable during or with respect to such period with respect to Defeased
Debt.

 

5



--------------------------------------------------------------------------------

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

Dated                                     , 20        

LIST OF EXCEPTIONS

Condition(s) or event(s) constituting a Default or Event of Default:

Period of Existence:

Remedial action with respect to such condition or event:

 

6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , 20__, is entered into
and made by                     , a                      (the “Additional
Obligor”), in favor of HSBC BANK USA, NATIONAL ASSOCIATION, in its separate
capacities as Administrative Agent (in such capacity, “Administrative Agent”),
on behalf and for the benefit of the Secured Parties, and as Swing Line Lender
and L/C Issuer, each as defined in the Credit Agreement referred to below. All
capitalized terms not defined herein will have the meaning ascribed to them in
such Credit Agreement.

RECITALS

A. SEMTECH CORPORATION, a Delaware corporation, as borrower (“Borrower”), and
certain Subsidiaries of Borrower, as guarantors (each a “Guarantor” and
collectively the “Guarantors”), have entered into that Second Amended and
Restated Credit Agreement dated as of November 7, 2019 (as the same may from
time to time be amended, modified, supplemented or restated, the “Credit
Agreement”) with the several institutional lenders party thereto as Lenders, and
HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association, in its
separate capacities as Administrative Agent on behalf and for the benefit of the
Secured Parties, and as Swing Line Lender and L/C Issuer, pursuant to which the
Lending Parties agreed to make certain Credit Extensions to Borrower on behalf
and for the benefit of Borrower and the Subsidiary Guarantors up to an initial
aggregate available principal amount of $600,000,000 on the terms and subject to
the conditions set forth therein and the other Loan Documents.

B. Pursuant to Section 10.15 of the Credit Agreement, each of the Guarantors
party to the Credit Agreement have, jointly and severally, unconditionally and
irrevocably guaranteed the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) and performance of the Guaranteed Obligations.

C. Section 6.11(a) of the Credit Agreement requires that each direct and
indirect Subsidiary formed, incorporated or acquired by any Loan Party that is
not an Excluded Subsidiary will become a Guarantor by executing and delivering
to Administrative Agent this Joinder Agreement.

D. Additional Obligor is a [wholly owned][direct][indirect] Subsidiary of
Borrower and currently obtains and enjoys and will continue to obtain and enjoy
substantial direct and indirect benefit from the Credit Extensions made and
issued by the Lending Parties pursuant to the Credit Agreement.

E. The Additional Obligor has agreed to execute and deliver this Joinder
Agreement in order to become a Guarantor party to the Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt of which is hereby confirmed, IT IS
AGREED:

1. Joined as Guarantor to Credit Agreement. By executing and delivering this
Joinder Agreement, the Additional Obligor, as provided in Section 10.15 of the
Credit Agreement, hereby becomes a party to the Credit Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in

EXHIBIT C - 1



--------------------------------------------------------------------------------

Annex I-A hereto is hereby added to the information set forth in the schedules
to the Credit Agreement. The Additional Obligor hereby represents and warrants
that each of the representations and warranties contained in Article V of the
Credit Agreement, with respect to itself, is true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation or warranty that is already qualified or modified
by materiality in the text thereof) on and as the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date; provided,
however, that those representations and warranties expressly referring to
another date are true, accurate and complete in all material respects (except
that such materiality qualifier is not applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such date.

2. GOVERNING LAW. THIS JOINDER AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
5-1401 AND 5-1402.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL OBLIGOR] By:  

 

 

Name:

Title:

Address for notices to Additional Obligor (if different than the address(es) for
Guarantors set forth in Schedule 10.02 to the Credit Agreement):

 

 

Attention:  

 

Tel:  

 

Facsimile:  

 

EXHIBIT C - 2



--------------------------------------------------------------------------------

Accepted:

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

                          

 

Name:

Title:

EXHIBIT C - 3



--------------------------------------------------------------------------------

Annex I-A

to

Joinder Agreement

Supplement to Credit Agreement Disclosure Schedules



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN NOTICE

                    , 20        

 

To:

HSBC Bank USA, National Association

725 South Figueroa St., Suite 2300

Los Angeles, CA 90017

Attention: Andrew W. Hietala, Senior Vice President and Relationship Manager

Telephone: (213) 213-553-8009

Facsimile: (213) 691-4356

Electronic Mail: andrew.w.hietala@us.hsbc.com

 

Re:

The Second Amended and Restated Credit Agreement dated as of November 7, 2019
(as the same may from time to time be amended, modified, supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
institutional lenders party thereto as Lenders, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, in its separate capacities as
Administrative Agent on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer. Capitalized terms used herein but not
defined have the meanings given such terms in the Credit Agreement.

Ladies and Gentlemen:

 

1.

Borrower requests (select one):

 

  (a)

A Borrowing of [Revolving Credit Loans][Incremental Term Loans]

 

  (b)

A conversion or continuation of [Revolving Credit Loans][Incremental Term Loans]

 

2.

The designated [funding date][date of conversion/continuation], which is a
Business Day, of the requested [Borrowing][conversion/continuation] is
__________, 20__.

 

3.

The aggregate principal amount of the requested
[Borrowing][conversion/continuation] is $__________.

 

4.

The requested [Borrowing][conversion/continuation] will consist of $__________
of Base Rate Loans and $__________ of Eurodollar Rate Loans.

 

5.

The duration of the Interest Period for the Eurodollar Rate Loans included in
the requested [Borrowing][conversion/continuation] will be ____ months.6

 

6.

The Borrowing will be denominated in [Dollars] [select Alternative Currency].

 

7.

The designated deposit account to which proceeds of the Loans are to be
transferred together with wiring instructions are:

 

6 

Select one, two, three, six, or if made available by each of the Lenders making
such Eurodollar Rate Loan, twelve months.

 

EXHIBIT D - 1



--------------------------------------------------------------------------------

Bank:               [____________________]

Account No.:   [____________________]

ABA No.:        [____________________]

Reference:       [____________________]

[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower and each other Loan Party
stated in the Credit Agreement (including Article V) or in any other Loan
Document are true, accurate and complete in all material respects (except that
such materiality qualifier is not applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of the date hereof [(excluding the representations and
warranties contained in Section 5.05 and Section 5.10(b) of the Credit
Agreement)]7; provided, however, that those representations and warranties
expressly referring to earlier date are true, accurate and complete in all
material respects (except that such materiality qualifier is not applicable to
any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) as of such date; and provided,
further, that the representations and warranties set forth in Section 5.10(a) of
the Credit Agreement will be deemed to be made with respect to the financial
statements most recently delivered to Administrative Agent pursuant to
Section 6.01 of the Credit Agreement8;

(b) no Default or Event of Default has occurred and is continuing, or would
result from, such proposed Credit Extension9;

(c) no Material Adverse Effect has occurred since January 27, 2019; and

(d) immediately after giving effect to the funding of the Revolving Credit
Borrowing requested by this Loan Notice, the Total Revolving Credit Outstandings
will not exceed the Aggregate Revolving Credit Commitments less the Alternative
Currency Reserve, if any.]10

 

SEMTECH CORPORATION,

a Delaware corporation

By:  

                                                          

Printed Name: Title:

 

 

7 

To be included for notices delivered following the Second Restatement Effective
Date.

8 

In the case of any Borrowing of any Additional Revolving Credit Loan or any
Incremental Term Loan for the express purpose of funding, in whole or in part,
the Acquisition Consideration of a Limited Condition Transaction (including any
portion which repays Indebtedness of the Target, including any Subsidiary or
other Affiliate thereof being acquired in such Limited Condition Transaction),
the representations and warranties required to be true and correct as set forth
in this clause (a) shall be limited to the Specified Representations.

9 

In the case of any Borrowing of any Additional Revolving Credit Loan or any
Incremental Term Loan for the express purpose of funding, in whole or in part,
the Acquisition Consideration of a Limited Condition Transaction (including any
portion which repays Indebtedness of the Target, including any Subsidiary or
other Affiliate thereof being acquired in such Limited Condition Transaction),
no Specified Event of Default shall have occurred and be continuing.

10 

Include certification language only for Borrowing and not for continuation or
conversion of Loans.

 

EXHIBIT D - 2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF REVOLVING CREDIT NOTE

([Name of Lender])

 

U.S.  $[____________]

   __________ __, 20__

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to [NAME OF LENDER] (the “Lender”), in lawful money of
the United States of America, the aggregate principal amount of all Revolving
Credit Loans made or advanced by the Lender under the Revolving Credit Facility
(such Revolving Credit Loans made by the Lender being referred to herein as the
“Lender Advances”) made or maintained by the Lender pursuant to the Credit
Agreement (as defined below), payable on the dates, in the amounts and in the
manner set forth below.

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of November 7, 2019 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among Borrower, the Guarantors party thereto,
the several institutional lenders party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer. All capitalized terms used but not
defined herein will have the meaning given to them in the Credit Agreement.

1. Principal Payments. All payments of the principal amount of the Lender
Advances will be made in the currency in which such Lender Advances were made
and will be due and payable on the date(s) determined pursuant to the Credit
Agreement.

2. Interest Rate. Borrower further promises to pay interest on the sum of the
daily unpaid principal balance of the Lender Advances outstanding on each day,
from the date of this Note until all such principal amounts will have been
repaid in full, which interest will be payable in the currency in which such
Lender Advances were provided, and at the rates per annum and on the dates
determined pursuant to the Credit Agreement.

3. Place Of Payment. All amounts payable hereunder will be payable in the manner
set forth in the Credit Agreement.

4. Application Of Payments; Acceleration. Payments on this Note will be applied
in the manner set forth in the Credit Agreement. Without limiting the generality
of Section 1 of this Note, the Credit Agreement contains provisions for
acceleration of the maturity of the principal amount of the Lender Advances upon
the occurrence of certain stated events.

Each Lender Advance made by the Lender to Borrower pursuant to the Credit
Agreement will be recorded by the Lender on its books and records and in the
Register. The failure of the Lender to record any repayment made on account of
the principal balance thereof will not limit or otherwise affect the obligation
of Borrower under this Note and under the Credit Agreement to pay the principal,
interest and other amounts due and payable thereunder.

Any principal repayment of or interest payment on the Lender Advances not paid
when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, may

 

EXHIBIT E-1 - 1



--------------------------------------------------------------------------------

thereafter bear interest at the Default Rate determined in accordance with the
terms and conditions of Section 2.08(b) of the Credit Agreement.

5. Secured Note. The full amount of this Note is secured by the Collateral
identified and described as security therefor in the Collateral Documents.

6. Default. Upon the occurrence of an Event of Default under the Credit
Agreement or any of the other Loan Documents, all unpaid principal, accrued
interest and other amounts owing hereunder may become, or may be declared to be,
collectible by Administrative Agent, on behalf and for the benefit of the
Lender, in accordance with the terms and conditions of the Credit Agreement and
applicable Law.

7. Waiver. Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and will pay all costs of
collection when incurred by or on behalf of the Lender, including, without
limitation, reasonable attorneys’ fees, costs and other expenses.

8. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.

9. Successors And Assigns. The provisions of this Note will inure to the benefit
of, and be binding on, any successor to Borrower, and will extend to any holder
hereof.

 

BORROWER:    

SEMTECH CORPORATION,

a Delaware Corporation

    By:                                         
                                                               
Printed Name:                                 
                                                          Title:  
                                                                                
                  

 

EXHIBIT E-1 - 2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF INCREMENTAL TERM LOAN NOTE

([Name of Lender])

 

U.S. $[____________]    __________ __, 20___

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to [NAME OF LENDER] (the “Lender”), in lawful money of
the United States of America, the aggregate principal amount of all Term Loans
made by the Lender to the Borrower under the Credit Agreement, payable on the
dates, in the amounts and in the manner set forth below.

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of November 7, 2019 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among Borrower, the Guarantors party thereto,
the several institutional lenders party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer. All capitalized terms used but not
defined herein will have the meaning given to them in the Credit Agreement.

1. Principal Payments. All payments of the principal amount hereunder will be
made in the currency in which such Term Loans evidenced by this Note were made
and will be due and payable on the date(s) determined pursuant to the Credit
Agreement.

2. Interest Rate. Borrower further promises to pay interest on the sum of the
daily unpaid principal balance of such Term Loans outstanding on each day, from
the date of this Note until all such principal amounts will have been repaid in
full, which interest will be payable in the currency in which such Term Loans
were provided, and at the rates per annum and on the dates determined pursuant
to the Credit Agreement.

3. Place Of Payment. All amounts payable hereunder will be payable in the manner
set forth in the Credit Agreement.

4. Application Of Payments; Acceleration. Payments on this Note will be applied
in the manner set forth in the Credit Agreement. Without limiting the generality
of Section 1 of this Note, the Credit Agreement contains provisions for
acceleration of the maturity of the principal amount of the Lender Advances upon
the occurrence of certain stated events.

Each Term Loan made or advanced by the Lender under the Term Loan Facility to
Borrower pursuant to the Credit Agreement will be recorded by the Lender on its
books and records and in the Register. The failure of the Lender to record any
repayment made on account of the principal balance thereof will not limit or
otherwise affect the obligation of Borrower under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

Any principal repayment of or interest payment on the Term Loans not paid when
due or within the applicable cure period, if any, whether at stated maturity, by
acceleration or otherwise, may thereafter bear interest at the Default Rate
determined in accordance with the terms and conditions of Section 2.08(b) of the
Credit Agreement.

 

EXHIBIT E-2 - 1



--------------------------------------------------------------------------------

5. Secured Note. The full amount of this Note is secured by the Collateral
identified and described as security therefor in the Collateral Documents.

6. Default. Upon the occurrence of an Event of Default under the Credit
Agreement or any of the other Loan Documents, all unpaid principal, accrued
interest and other amounts owing hereunder may become, or may be declared to be,
collectible by Administrative Agent, on behalf and for the benefit of the
Lender, in accordance with the terms and conditions of the Credit Agreement and
applicable Law.

7. Waiver. Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and will pay all costs of
collection when incurred by or on behalf of the Lender, including, without
limitation, reasonable attorneys’ fees, costs and other expenses.

8. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.

9. Successors And Assigns. The provisions of this Note will inure to the benefit
of, and be binding on, any successor to Borrower and will extend to any holder
hereof.

 

BORROWER:   

SEMTECH CORPORATION,

a Delaware Corporation

   By:                                     
                                                    
Printed Name:                                   
                                     Title:                                     
                                               

 

EXHIBIT E-2 - 2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF SWING LINE LOAN NOTE

(HSBC Bank USA, National Association)

 

U.S. $[_______]    __________ __, 20___

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to HSBC BANK USA, NATIONAL ASSOCIATION (the “Swing Line
Lender”), in lawful money of the United States of America, the aggregate
principal amount of all Loans made or advanced by the Swing Line Lender
constituting Swing Line Loans (such Swing Line Loans made by the Swing Line
Lender being referred to herein as the “Swing Line Borrowings”) made or
maintained by the Swing Line Lender pursuant to the Credit Agreement (as defined
below), payable on the dates, in the amounts and in the manner set forth below.

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of November 7, 2019 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among Borrower, the Guarantors party thereto,
the several institutional lenders party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as the Swing Line Lender and L/C Issuer. All capitalized terms used but not
defined herein will have the meaning given to them in the Credit Agreement.

1. Principal Payments. All payments of the principal amount of the Swing Line
Borrowings will be made in lawful money of the United States of America and will
be due and payable on the date(s) determined pursuant to the Credit Agreement.

2. Interest Rate. Borrower further promises to pay interest on the sum of the
daily unpaid principal balance of the Swing Line Borrowings outstanding on each
day in lawful money of the United States of America, from the date of this Note
until all such principal amounts will have been repaid in full, which interest
will be payable at the rates per annum and on the dates determined pursuant to
the Credit Agreement.

3. Place Of Payment. All amounts payable hereunder will be payable in the manner
set forth in the Credit Agreement.

4. Application Of Payments; Acceleration. Payments on this Note will be applied
in the manner set forth in the Credit Agreement. Without limiting the generality
of Section 1 of this Note, the Credit Agreement contains provisions for
acceleration of the maturity of the principal amount of the Swing Line
Borrowings upon the occurrence of certain stated events.

Each Swing Line Borrowing made by the Swing Line Lender to Borrower pursuant to
the Credit Agreement will be recorded by the Swing Line Lender on its books and
records and in the Register. The failure of the Swing Line Lender to record any
repayment made on account of the principal balance thereof will not limit or
otherwise affect the obligation of Borrower under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

Any principal repayment of or interest payment on the Swing Line Borrowings not
paid when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, may

 

EXHIBIT E-3 - 1



--------------------------------------------------------------------------------

thereafter bear interest at the Default Rate determined in accordance with the
terms and conditions of Section 2.08(b) of the Credit Agreement.

5. Secured Note. The full amount of this Note is secured by the Collateral
identified and described as security therefor in the Collateral Documents.

6. Default. Upon the occurrence of an Event of Default under the Credit
Agreement or any of the other Loan Documents, all unpaid principal, accrued
interest and other amounts owing hereunder may become, or may be declared to be,
collectible by Administrative Agent, on behalf and for the benefit of the Swing
Line Lender, in accordance with the terms and conditions of the Credit Agreement
and applicable Law.

7. Waiver. Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and will pay all costs of
collection when incurred by or on behalf of the Swing Line Lender, including,
without limitation, reasonable attorneys’ fees, costs and other expenses.

8. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.

9. Successors And Assigns. The provisions of this Note will inure to the benefit
of, and be binding on, any successor to Borrower, and will extend to any holder
hereof.

 

BORROWER:  

SEMTECH CORPORATION,

a Delaware Corporation

  By:  

         

  Printed Name:  

         

  Title:  

         

 

EXHIBIT E-3 - 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWING LINE LOAN NOTICE

Date:__________ __, 20__

 

To:

HSBC Bank USA, National Association

725 South Figueroa St., Suite 2300

Los Angeles, CA 90017

Attention: Andrew W. Hietala, Senior Vice President and Relationship Manager

Telephone: (213) 213-553-8009

Facsimile: (213) 691-4356

Electronic Mail: andrew.w.hietala@us.hsbc.com

 

Re:

The Second Amended and Restated Credit Agreement dated as of November 7, 2019
(as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
financial institutional lenders party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.

Ladies and Gentlemen:

The undersigned Borrower refers to the Credit Agreement, the terms defined
therein used herein as defined, and hereby gives notice irrevocably, pursuant to
Section 2.04(b) of the Credit Agreement, of a requested Borrowing of a Swing
Line Loan by Borrower as specified herein:

1. The requested date (the “Requested Borrowing Date”), which is a Business Day,
for the funding of the requested Borrowing of a Swing Line Loan is ______, 20__.

2. The aggregate principal amount of the requested Borrowing of a Swing Line
Loan is $__________.

3. The wire instructions for the deposit account to which proceeds of the
requested Borrowing of a Swing Line Loan are to be disbursed are as follows:

Bank:             [____________________]

Account No.: [____________________]

ABA No.:       [____________________]

Reference:      [____________________]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower and each other Loan Party
stated in the Credit Agreement (including Article V) or in any other Loan
Document are true, accurate and complete in all material respects (except that
such materiality qualifier is not applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of the date hereof [(excluding the representations and
warranties contained in Section 5.05 and Section

 

EXHIBIT F - 1



--------------------------------------------------------------------------------

5.10(b) of the Credit Agreement)]11; provided, however, that those
representations and warranties expressly referring to earlier date are true,
accurate and complete in all material respects (except that such materiality
qualifier is not applicable to any portion of any representation and warranty
that is already qualified or modified by materiality in the text thereof) as of
such date; and provided, further, that the representations and warranties set
forth in Section 5.10(a) of the Credit Agreement will be deemed to be made with
respect to the financial statements most recently delivered to Administrative
Agent pursuant to Section 6.01 of the Credit Agreement12;

(b) no Default or Event of Default has occurred and is continuing, or would
result from, such requested Borrowing of a Swing Line Loan or from the
application of the proceeds thereof13;

(c) no Material Adverse Effect has occurred since January 27, 2019 and

(d) immediately after giving effect to the funding of the Swing Line Loan
requested by this Swing Line Loan Notice on the Requested Borrowing Date,
(i) the Outstanding Amount of all Swing Lien Loans as of the Requested Borrowing
Date will not exceed the Swing Line Sublimit and (ii) the Total Revolving Credit
Outstandings will not exceed the Aggregate Revolving Credit Commitments.

 

SEMTECH CORPORATION,

a Delaware Corporation

 

By:  

 

Printed Name:                                 
                                    

Title:  

 

 

11 

To be included for notices delivered following the Second Restatement Effective
Date.

12 

In the case of any Borrowing of any Additional Revolving Credit Loan or any
Additional Term Loan for the express purpose of funding, in whole or in part,
the Acquisition Consideration of a Limited Condition Transaction (including any
portion which repays Indebtedness of the Target, including any Subsidiary or
other Affiliate thereof being acquired in such Limited Condition Transaction),
the representations and warranties required to be true and correct as set forth
in this clause (a) shall be limited to the Specified Representations.

13 

In the case of any Borrowing of any Additional Revolving Credit Loan or any
Additional Term Loan for the express purpose of funding, in whole or in part,
the Acquisition Consideration of a Limited Condition Transaction (including any
portion which repays Indebtedness of the Target, including any Subsidiary or
other Affiliate thereof being acquired in such Limited Condition Transaction),
no Specified Event of Default shall have occurred and be continuing.

 

EXHIBIT F - 2



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Re: The Second Amended and Restated Credit Agreement dated as of November 7,
2019 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
institutional lenders party thereto as Lenders, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, in its separate capacities as
Administrative Agent on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as
applicable). By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (ii) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

                                                      

Name:                                         
                                                    Title:  
                                                                                
         

Date: _________ __, 20[__]

 

EXHIBIT G-1 - 1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Re: The Second Amended and Restated Credit Agreement dated as of November 7,
2019 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
institutional lenders party thereto as Lenders, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, in its separate capacities as
Administrative Agent on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as applicable). By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

                                                  

Name:                                         
                                                    Title:  
                                                                                
         

Date: _________ __, 20[__]

 

EXHIBIT G-2 - 1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Re: The Second Amended and Restated Credit Agreement dated as of November 7,
2019 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
institutional lenders party thereto as Lenders, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, in its separate capacities as
Administrative Agent on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E (as applicable) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

                                          

Name:                                         
                                                    Title:  
                                                                                
         

Date: _________ __, 20[__]

 

EXHIBIT G-3 - 1



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Re: The Second Amended and Restated Credit Agreement dated as of November 7,
2019 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Guarantors party thereto, the several
institutional lenders party thereto as Lenders, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, in its separate capacities as
Administrative Agent on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E (as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:  

                                          

Name:                                         
                                                    Title:  
                                                                                
         

Date: _________ __, 20[__]

 

EXHIBIT G-4 - 1